Exhibit 10.3

 

 

TRANSFER AND ADMINISTRATION AGREEMENT

Dated as of November 13, 2008

by and among

CVG CAPITAL II LLC,

ASHLAND INC.

and each other entity from time to time party hereto

as an Originator, as Originators

ASHLAND INC.,

as initial Servicer,

YC SUSI TRUST AND LIBERTY STREET FUNDING LLC,

as Conduit Investors and Uncommitted Investors

BANK OF AMERICA,

NATIONAL ASSOCIATION,

as Agent, a Letter of Credit Issuer, a Managing Agent, an Administrator and a

Committed Investor

THE BANK OF NOVA SCOTIA,

as a Letter of Credit Issuer, a Managing Agent, an Administrator and a Committed

Investor

BANC OF AMERICA SECURITIES, LLC,

as Structuring Agent

and

THE VARIOUS INVESTOR GROUPS, MANAGING AGENTS, LETTER OF CREDIT

ISSUERS AND ADMINISTRATORS FROM TIME TO TIME PARTIES HERETO

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I        DEFINITIONS    1

SECTION 1.1

   Certain Defined Terms    1

SECTION 1.2

   Other Terms    29

SECTION 1.3

   Computation of Time Periods    29

SECTION 1.4

   Times of Day    29

SECTION 1.5

   Letter of Credit Amounts    29

SECTION 1.6

   Knowledge    30 ARTICLE II        PURCHASES AND SETTLEMENTS    30

SECTION 2.1

   Transfer of Affected Assets; Intended Characterization    30

SECTION 2.2

   Purchase Price    31

SECTION 2.3

   Investment Procedures    32

SECTION 2.4

   [Reserved and Specified in Schedule I]    34

SECTION 2.5

   Yield, Fees and Other Costs and Expenses    34

SECTION 2.6

   Deemed Collections    34

SECTION 2.7

   Payments and Computations, Etc    35

SECTION 2.8

   Reports    35

SECTION 2.9

   Collection Account    35

SECTION 2.10

   Sharing of Payments, Etc    36

SECTION 2.11

   Right of Setoff    36

SECTION 2.12

   [Reserved and Specified in Schedule III]    36

SECTION 2.13

   [Reserved and Specified in Schedule III]    36

SECTION 2.14

   [Reserved and Specified in Schedule III]    36

SECTION 2.15

   [Reserved and Specified in Schedule III]    36

SECTION 2.16

   Reduction of Facility Limit    36

SECTION 2.17

   Letters of Credit    37 ARTICLE III       ADDITIONAL COMMITTED INVESTOR
PROVISIONS    44

SECTION 3.1

   Assignment to Committed Investors    44

SECTION 3.2

   Downgrade of Committed Investor    46

SECTION 3.3

   Non-Renewing Committed Investors    48 ARTICLE IV       REPRESENTATIONS AND
WARRANTIES    48

SECTION 4.1

   Representations and Warranties of the SPV and the Initial Servicer    48

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

          Page ARTICLE V        CONDITIONS PRECEDENT    55

SECTION 5.1

   Conditions Precedent to Closing    55

SECTION 5.2

   Conditions Precedent to All Investments, Reinvestments and Letters of Credit
   57 ARTICLE VI       COVENANTS    58

SECTION 6.1

   Affirmative Covenants of the SPV and Servicer    58

SECTION 6.2

   Negative Covenants of the SPV and Servicer    64

SECTION 6.3

   Affirmative Covenant of Ashland    66 ARTICLE VII      ADMINISTRATION AND
COLLECTIONS    66

SECTION 7.1

   Appointment of Servicer    66

SECTION 7.2

   Duties of Servicer    67

SECTION 7.3

   Blocked Account Arrangements    68

SECTION 7.4

   Enforcement Rights    69

SECTION 7.5

   Servicer Default    69

SECTION 7.6

   Servicing Fee    71

SECTION 7.7

   Protection of Ownership Interest of the Investors    71
ARTICLE VIII     TERMINATION EVENTS    72

SECTION 8.1

   Termination Events    72

SECTION 8.2

   Termination    74 ARTICLE IX       INDEMNIFICATION; EXPENSES; RELATED MATTERS
   74

SECTION 9.1

   Indemnities by the SPV    74

SECTION 9.2

   Indemnities by the Servicer    77

SECTION 9.3

   Indemnity for Taxes, Reserves and Expenses    78

SECTION 9.4

   Taxes    80

SECTION 9.5

   Other Costs and Expenses; Breakage Costs    81 ARTICLE X        THE AGENT   
82

SECTION 10.1

   Appointment and Authorization of Agent    82

SECTION 10.2

   Delegation of Duties    83

SECTION 10.3

   Liability of Agents and Managing Agents    83

SECTION 10.4

   Reliance by Agent    83

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

          Page

SECTION 10.5

   Notice of Termination Event, Potential Termination Event or Servicer Default
   84

SECTION 10.6

   Credit Decision; Disclosure of Information by the Agent    84

SECTION 10.7

   Indemnification of the Agent    85

SECTION 10.8

   Agent in Individual Capacity    85

SECTION 10.9

   Resignation of Agents    85

SECTION 10.10

   Payments by the Agent    86 ARTICLE XI       MISCELLANEOUS    86

SECTION 11.1

   Term of Agreement    86

SECTION 11.2

   Waivers; Amendments    86

SECTION 11.3

   Notices; Payment Information    87

SECTION 11.4

   Governing Law; Submission to Jurisdiction; Appointment of Service Agent    87

SECTION 11.5

   Integration    88

SECTION 11.6

   Severability of Provisions    88

SECTION 11.7

   Counterparts; Facsimile Delivery    88

SECTION 11.8

   Successors and Assigns; Binding Effect    88

SECTION 11.9

   Waiver of Confidentiality    91

SECTION 11.10

   Confidentiality Agreement    92

SECTION 11.11

   No Bankruptcy Petition Against the Conduit Investor    92

SECTION 11.12

   No Recourse    92

SECTION 11.13

   No Proceedings; Limitations on Payments    92

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page Schedules       Schedule I    Yield and Rate Periods   
Schedule II    Calculation of Required Reserves    Schedule III    Settlement
Procedures    Schedule 4.1(d)    Perfection Representations, Warranties and
Covenants    Schedule 4.1(g)    List of Actions and Suits    Schedule 4.1(i)   
Location of Certain Offices and Records    Schedule 4.1(j)    List of
Subsidiaries, Divisions and Tradenames; FEIN    Schedule 4.1(r)    List of
Blocked Account Banks and Blocked Accounts    Schedule 6.1(a)    Agreed-Upon
Procedures    Schedule 11.3    Address and Payment Information       Exhibits   
Exhibit A    Form of Assignment and Assumption Agreement    Exhibit B    Credit
and Collection Policies and Practices    Exhibit C    Form of Investment Request
   Exhibit D    Form of L/C Request    Exhibit E    [Reserved]    Exhibit F-1   
Form of Servicer Report    Exhibit F-2    Form of Weekly Servicer Report   
Exhibit G    Form of the SPV Secretary’s Certificate    Exhibit H    Forms of
Originator/Servicer Secretary’s Certificate    Exhibit I    Form of Letter of
Credit   

 

-iv-



--------------------------------------------------------------------------------

This TRANSFER AND ADMINISTRATION AGREEMENT (this “Agreement”), dated as of
November 13, 2008, by and among:

(1) CVG CAPITAL II LLC, a Delaware limited liability company (the “SPV”),

(2) ASHLAND INC., a Kentucky corporation (“Ashland”) and each other entity from
time to time a party hereto as an “Originator” pursuant to a joinder agreement
in form and substance acceptable to the Agent (each, an “Originator” and
collectively, the “Originators”);

(3) ASHLAND INC., a Kentucky corporation, as initial Servicer;

(4) YC SUSI TRUST, a Delaware statutory trust (“YC SUSI”), and LIBERTY STREET
FUNDING LLC, a Delaware limited liability company (“Liberty Street”), as Conduit
Investors and Uncommitted Investors;

(5) BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association (“Bank
of America”), as the Agent, a Letter of Credit Issuer, a Managing Agent, an
Administrator and a Committed Investor;

(6) THE BANK OF NOVA SCOTIA (“Scotia”), as a Letter of Credit Issuer, a Managing
Agent, an Administrator and a Committed Investor; and

(7) the various Investor Groups, Managing Agents, Letter of Credit Issuers and
Administrators from time to time parties hereto.

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Acquisition” shall mean the acquisition by Ashland of all the issued and
outstanding stock of Hercules, Incorporated, a Delaware corporation.

“Administrators” means the YC SUSI Administrator, the Liberty Street
Administrator and any other Person that becomes a party to this Agreement as an
“Administrator”.

“Adverse Claim” means a Lien on any Person’s assets or properties in favor of
any other Person; provided that “Adverse Claim” shall not include any
“precautionary” financing statement filed by any Person not evidencing any such
Lien.

“Affected Assets” means, collectively, (a) the Receivables, (b) the Related
Security, (c) with respect to any Receivable, all rights and remedies of the SPV
under the First Tier Agreement, together with all financing statements filed by
the SPV against the Originators in connection therewith, and (d) all proceeds of
the foregoing.



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, owns, is in control of, is controlled by, or is under common control
with such Person, in each case whether beneficially, or as a trustee, guardian
or other fiduciary. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the other Person, whether
through the ownership of voting securities or membership interests, by contract,
or otherwise.

“Agent” means Bank of America, in its capacity as agent for the Secured Parties,
and any successor thereto appointed pursuant to Article X.

“Agents” means, collectively, the Managing Agents and the Agent.

“Agent-Related Persons” means, with respect to any Managing Agent or the Agent,
such Person together with its Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and their respective
Affiliates.

“Aggregate Unpaid Balance” means, as of any date of determination, the sum of
the Unpaid Balances of all Receivables which constitute Eligible Receivables as
of such date of determination; provided that for purposes of calculating the
Required Reserves and any components thereof, the Aggregate Unpaid Balance shall
be computed as the amount determined above minus an amount equal to 6.5% of such
amount.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of (a) the
aggregate unpaid Yield accrued and to accrue through the end of all Rate Periods
in existence at such time, (b) the Net Investment at such time and (c) all other
amounts owed (whether or not then due and payable) hereunder and under the other
Transaction Documents by the SPV and each Originator to the Agent, the Managing
Agents, the Administrators, the Investors or the Indemnified Parties at such
time.

“Agreement” is defined in the Preamble.

“Alternate Rate” is defined in Section 2.4.

“Ashland” is defined in the Preamble.

“Ashland Credit Agreement” means the Credit Agreement, dated as of November 13,
2008, among Ashland, as borrower, Bank of America, as administrative agent,
Scotia, as syndication agent, and each lender from time to time a party thereto.

“Asset Interest” is defined in Section 2.1(b).

“Assignment Amount” means, with respect to a Committed Investor at the time of
any assignment pursuant to Section 3.1, an amount equal to the least of (a) such
Committed Investor’s Pro Rata Share of the Net Investment requested by the
Uncommitted Investor in its Investor Group to be assigned at such time; (b) such
Committed Investor’s unused Commitment (minus the sum of (i) the unrecovered
principal amount of such Committed Investor’s investments in the Asset Interest
pursuant to the Program Support Agreement to which it is a party and (ii) such
Committed Investor’s Pro Rata Share of the applicable Investor Group

 

-2-



--------------------------------------------------------------------------------

Percentage of the Letter of Credit Liability); and (c) in the case of an
assignment on or after the applicable Conduit Investment Termination Date, an
amount equal to (A) the sum of such Committed Investor’s Pro Rata Share of the
Investor Group Percentage of (i) the aggregate Unpaid Balance of the Receivables
(other than Defaulted Receivables), plus (ii) all Collections received by the
Servicer but not yet remitted by the Servicer to the Agent, plus (iii) any
amounts in respect of Deemed Collections required to be paid by the SPV at such
time minus (B) such Committed Investor’s Pro Rata Share of the applicable
Investor Group Percentage of the Letter of Credit Liability.

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit A.

“Assignment Date” is defined in Section 3.1(a).

“Assignment of Claims Acts” means the provisions of United States Code, 31
U.S.C. § 3727 and 41 U.S.C. § 15, and any similar Laws of any other
jurisdiction.

“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.

“Auto-Extension Letter of Credit” is defined in Section 2.17(b)(iii).

“Available Commitment” means, as of any date of determination, the lesser of
(a) the Maximum Commitment and (b) the Net Pool Balance.

“Bank of America” is defined in the Preamble.

“Bank of America Investor Group” is defined in the definition of Investor Group.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq.

“Base Rate” is defined in Section 2.4.

“Blocked Account” means an account and any associated lock-box maintained by the
Servicer at a Blocked Account Bank for the purpose of receiving Collections
(other than Collections on Foreign Currency Receivables), set forth in Schedule
4.1(r), or any account added as a Blocked Account pursuant to and in accordance
with Section 4.1(r) and which, if not maintained at and in the name of the
Agent, is subject to a Blocked Account Agreement.

“Blocked Account Agreement” means a deposit account control agreement among the
Servicer, the Agent and a Blocked Account Bank, in form and substance reasonably
acceptable to the Agent.

 

-3-



--------------------------------------------------------------------------------

“Blocked Account Bank” means each of the banks set forth in Schedule 4.1(r), as
such Schedule 4.1(r) may be modified pursuant to Section 4.1(r).

“Bridge Facility” means the loans of Ashland borrowed pursuant to the Bridge
Facility Documents.

“Bridge Facility Documents” means any credit agreement among Ashland, as
borrower, the guarantors party thereto and agent with respect to the Bridge
Facility and all other agreements, instruments and other documents entered into
by Ashland relating such Bridge Facility or otherwise setting forth the terms of
the Bridge Facility.

“Business Day” means any day excluding Saturday, Sunday and any day on which
banks in New York, New York or Charlotte, North Carolina, are authorized or
required by law to close, and, when used with respect to the determination of
any Offshore Rate or any notice with respect thereto, any such day which is also
a day for trading by and between banks in United States dollar deposits in the
London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Cash Capital Expenditure” means a Capital Expenditure that is not made (a) by
means of a Capitalized Lease or (b) with the proceeds of Indebtedness that are
not the proceeds of Revolving Credit Loans (as defined in the Ashland Credit
Agreement).

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Letter of Credit Issuers and the Investors, as collateral
for the Letter of Credit Liability, cash or deposit account balances in Dollars
pursuant to documentation in form and substance satisfactory to Agent and the
Letter of Credit Issuers. Derivatives of such term have corresponding meanings.

“Castings Solutions Business” means the business of supplying consumables (such
as binders, coatings, additives, filters and sleeves) to the metal castings
industry and related businesses as currently operated by Ashland’s Castings
Solutions business unit.

 

-4-



--------------------------------------------------------------------------------

“Change of Control” means:

(a) the failure of Ashland to own, free and clear of any Adverse Claim and on a
fully diluted basis, 100% of the membership interests of the SPV;

(b) the failure of Ashland to own, directly or indirectly, free and clear of any
Adverse Claim and on a fully diluted basis, at least 100% of the outstanding
shares of voting stock or other equity interests of each other Originator; or

(c) an event or series of events by which:

(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of Ashland, entitled to vote
for members of the board of directors or equivalent governing body of Ashland,
on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right);

(ii) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Ashland
ceases to be composed of individuals (A) who were members of that board or
equivalent governing body on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and
(B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (B) and clause (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors on
behalf of or at the direction of the board of directors); or

(iii) a “change of control” or any comparable term under, and as defined in, the
Ashland Credit Agreement or other Indebtedness exceeding $50,000,000 shall have
occurred.

“Charged-Off Receivable” means a Receivable (a) as to which the Obligor thereof
has become the subject of any Event of Bankruptcy, (b) which has been identified
by the SPV, any Originator or the Servicer as uncollectible, or (c) which,
consistent with the Credit and Collection Policy, would be written off as
uncollectible.

 

-5-



--------------------------------------------------------------------------------

“Closing Date” means November 13, 2008.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

“Collection Account” is defined in Section 2.9.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including (i) all scheduled interest and
principal payments, and any applicable late fees, in any such case, received and
collected on such Receivable, (ii) all proceeds received by virtue of the
liquidation of such Receivable, net of expenses incurred in connection with such
liquidation, (iii) all proceeds received (net of any such proceeds which are
required by law to be paid to the applicable Obligor) under any damage, casualty
or other insurance policy with respect to such Receivable, (iv) all cash
proceeds of the Related Security related to or otherwise attributable to such
Receivable, and (v) all Deemed Collections and other payments received with
respect to such Receivable, but, for the avoidance of doubt, excluding any
Excluded Amounts.

“Commercial Paper” means the promissory notes issued or to be issued by a
Conduit Investor (or its related commercial paper issuer if such Conduit
Investor does not itself issue commercial paper) in the commercial paper market.

“Commitment” means, with respect to each Committed Investor, as the context
requires, (a) the commitment of such Committed Investor to make Investments
(including Investments funding the reimbursement of each Letter of Credit Issuer
for draws on its Letters of Credit) and to pay Assignment Amounts in accordance
herewith in an amount not to exceed the amount described in the following
clause (b), and (b) the dollar amount set forth opposite such Committed
Investor’s signature on the signature pages hereof under the heading
“Commitment” (or, in the case of a Committed Investor which becomes a party
hereto pursuant to an Assignment and Assumption Agreement, as set forth in such
Assignment and Assumption Agreement), minus the dollar amount of any Commitment
or portion thereof assigned by such Committed Investor pursuant to an Assignment
and Assumption Agreement, plus the dollar amount of any increase to such
Committed Investor’s Commitment consented to by such Committed Investor prior to
the time of determination; provided that if the Facility Limit is reduced, the
aggregate of the Commitments of all the Committed Investors shall be reduced in
a like amount and the Commitment of each Committed Investor shall be reduced in
proportion to such reduction.

“Commitment Termination Date” means November 12, 2009, or such later date to
which the Commitment Termination Date may be extended by the SPV, the Agent and
the Committed Investors (in their sole discretion).

“Committed Investors” means (a) for the Bank of America Investor Group, the YC
SUSI Committed Investors, (b) for the Scotia Investor Group, the Liberty Street
Committed Investors, and (c) for any other Investor Group, each of the Persons
executing this Agreement in the capacity of a “Committed Investor” for such
Investor Group in accordance with the terms of this Agreement, and, in each
case, successors and permitted assigns.

 

-6-



--------------------------------------------------------------------------------

“Concentration Limits” shall, at any time, be deemed exceeded if:

(a) the aggregate Unpaid Balance of all Receivables relating to a single Obligor
(together with its subsidiaries and Affiliates) exceeds (i) 4.0% of the
Aggregate Unpaid Balance at such time or (ii) if higher, the percentage of the
Aggregate Unpaid Balance specified below, contingent upon the Obligor’s public
unsecured debt rating.

 

Obligor’s Public Unsecured Debt Rating

(S&P/Moody’s)1

   Concentration Limit  

AA-/Aa3 or better

   10.0 %

A/A2 or better (but below AA-/Aa3)

   8.0 %

BBB+/Baa1 or better (but below A/A2)

   7.0 %

BBB-/Baa3 or better (but below BBB+/Baa1)

   6.0 %

Below BBB-/Baa3 or unrated

   4.0 %

(b) the aggregate Unpaid Balance of all Extended Term Receivables exceeds 10.0%
of the Aggregate Unpaid Balance at such time.

“Conduit Assignee” means, with respect to any Conduit Investor, any special
purpose entity that finances its activities directly or indirectly through asset
backed commercial paper and is administered by a Managing Agent or any of its
Affiliates and designated by such Conduit Investor’s Managing Agent from time to
time to accept an assignment from such Conduit Investor of all or a portion of
the Net Investment.

“Conduit Investment Termination Date” means, with respect to any Conduit
Investor, the date of the delivery by such Conduit Investor to the SPV of
written notice that such Conduit Investor elects, in its sole discretion, to
permanently cease to fund Investments hereunder.

“Conduit Investor” means YC SUSI, Liberty Street, any other Person that shall
become a party to this Agreement in the capacity as a “Conduit Investor” and any
Conduit Assignee of any of the foregoing.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period plus
(a) proceeds of business interruption insurance, but only to the extent not
included in

 

1

The rating of an Obligor will be the lower of any public unsecured debt rating
of such Obligor as issued by either S&P or Moody’s. If such Obligor has only one
rating from either S&P or Moody’s, that rating shall be used.

 

-7-



--------------------------------------------------------------------------------

Consolidated Net Income, plus (b) the following to the extent deducted in
calculating such Consolidated Net Income, but without duplication:
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) asset impairment charges, (v) Indebtedness extinguishment charges,
(vi) expenses reimbursed by third parties, such as insurance, (vii) fees and
expenses incurred in connection with the Transaction and the transactions
contemplated by this Agreement and the other Transaction Documents, in each
case, to the extent expensed, (viii) restructuring and integration charges not
to exceed $40,000,000 in any fiscal year up to and including the fiscal year
period ending September 30, 2011 and not to exceed $80,000,000 in the aggregate
during the three fiscal year period ending September 30, 2011 (and such amounts
may be included pursuant to this clause (b) in the calculation of Consolidated
EBITDA for any Measurement Period after September 30, 2011 that includes one or
more quarters prior to September 30, 2011 in which such charges were incurred),
(ix) non-cash stock option expense, and (x) other non-recurring expenses or
losses reducing such Consolidated Net Income which do not represent a cash item
in such period or any future period (in each case of or by Ashland or any other
Originator, as applicable, and its Subsidiaries for such Measurement Period),
minus (c) the following to the extent included in calculating such Consolidated
Net Income, but without duplication: (i) Federal, state, local and foreign
income tax credits and (ii) all non-cash gains or other items increasing
Consolidated Net Income (in each case of or by Ashland and its Subsidiaries for
such Measurement Period). For all purposes hereunder, Consolidated EBITDA shall
be calculated on a Pro Forma Basis unless otherwise specified. Notwithstanding
the foregoing, Consolidated EBITDA for the fiscal quarter ended (i) December 31,
2007 shall be $175,000,000, (ii) March 31, 2008 shall be $204,000,000,
(iii) June 30, 2008 shall be $241,000,000 and (iv) September 30, 2008 shall be
$193,000,000.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA, less the aggregate amount of all Cash
Capital Expenditures to (b) Consolidated Fixed Charges, in each case for the
most recently completed (or then ending) Measurement Period.

“Consolidated Fixed Charges” means, for any Measurement Period, the sum of
(i) Consolidated Interest Charges, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of the Term A Loans and the Term B Loans (as defined in the Ashland
Credit Agreement) (which, by way of clarification and not limitation, shall not
be deemed to include prepayments), but excluding any such payments to the extent
refinanced through the incurrence of additional Indebtedness otherwise expressly
permitted under this Agreement and the Ashland Credit Agreement, and (iii) the
aggregate amount of all Restricted Payments, in each case, of or by Ashland and
its Subsidiaries on a consolidated basis for the most recently completed fiscal
quarter times four. For all purposes hereunder, Consolidated Fixed Charges shall
be calculated on a Pro Forma Basis unless otherwise specified.

“Consolidated Indebtedness” means, as of any date of determination, for Ashland
and its Subsidiaries on a consolidated basis, the sum of, without duplication,
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including obligations in respect of the loans
under the Ashland Credit Agreement), reimbursement obligations for amounts drawn
under letters of credit and all obligations

 

-8-



--------------------------------------------------------------------------------

evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under bankers’ acceptances and bank guaranties, (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than Ashland or any Subsidiary thereof, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation, limited liability company or other entity the obligations of which
are not, by operation of law, the joint or several obligations of the holders of
its Equity Interests) in which Ashland or any Subsidiary thereof is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Ashland or such Subsidiary, as applicable. For all purposes
hereunder, Consolidated Indebtedness shall (i) be calculated on a Pro Forma
Basis unless otherwise specified and (ii) shall not include the Defeased Debt.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Ashland and its Subsidiaries (or any Originator and
its Subsidiaries, as applicable) on a consolidated basis for the most recently
completed Measurement Period, but excluding (i) Indebtedness extinguishment
charges and (ii) fees and expenses, original issue discount and upfront fees
incurred on or before the Closing Date in connection with the Transaction and
original issue discount, upfront fees, closing fees and similar fees incurred
after the Closing Date in connection with the Bridge Facility (including
rollover notes and exchange notes) and the Senior Notes. Notwithstanding the
foregoing, Consolidated Interest Charges for the fiscal quarter ended
(i) December 31, 2007 shall be $47,000,000, (ii) March 31, 2008 shall be
$47,000,000, (iii) June 30, 2008 shall be $47,000,000, and (iv) September 30,
2008 shall be $47,000,000.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA of
Ashland and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Ashland and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its organizational documents or any agreement, instrument or law
applicable to such Subsidiary during such Measurement Period, except that
Ashland’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, (c) any income
(or loss) for such Measurement Period of any Person if such Person is not a
Subsidiary, except that Ashland’s equity in the net

 

-9-



--------------------------------------------------------------------------------

income of any such Person for such Measurement Period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such Measurement Period to Ashland or a Subsidiary thereof
as a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to Ashland as described in clause (b) of this proviso),
(d) any gain or loss realized as a result of the cumulative effect of a change
in accounting principles, (e) any capital loss suffered as a result of the sale
of auction rate securities held by Ashland or any of its Subsidiaries on the
Closing Date and (f) net obligations under Swap Contracts terminated on or about
the Closing Date.

“Contract” means, in relation to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes, or other writings pursuant to
which such Receivable arises or which evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“CP Rate” is defined in Section 2.4.

“Credit and Collection Policy” means Ashland’s credit and collection policy or
policies and practices relating to Receivables as in effect on the Closing Date
and set forth in Exhibit B, as modified, from time to time, in compliance with
Sections 6.1(a)(vii) and 6.2(c).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deemed Collections” means any Collections on any Receivable deemed to have been
received pursuant to Sections 2.6.

“Default Rate” means a per annum rate equal to the sum of (a) the Base Rate plus
(b) 2.00%.

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 31 days or more from the original due date for such
payment.

“Defeased Debt” means (a) the Indebtedness of Ashland ($5,000,000 as of June 30,
2008) for its 9.35% medium-term notes due 2019 that is the subject of a covenant
defeasance pursuant to Section 4.03 of the indenture therefor dated August 15,
1989, as amended and re-stated as of August 15, 1990, (b) the Indebtedness of
Ashland ($8,500,000 as of June 30, 2008) for its 8.38% medium-term notes due
2015 that is the subject of a covenant defeasance pursuant to Section 4.03 of
the indenture therefor dated August 15, 1989, as amended and re-stated as of
August 15, 1990, and (c) the Indebtedness of Ashland ($17,105,000 as of June 30,
2008) for its 6.86% medium-term notes due 2009 that is the subject of a covenant
defeasance pursuant to Section 4.03 of the indenture therefor dated August 15,
1989, as amended and re-stated as of August 15, 1990.

“Deferred Purchase Price” is defined in the First Tier Agreement.

 

-10-



--------------------------------------------------------------------------------

“Dollar” or “$” means the lawful currency of the United States.

“Downgrade Collateral Account” is defined in Section 3.2(a).

“Downgrade Draw” is defined in Section 3.2(a).

“Eligible Investments” means any of the following investments denominated and
payable solely in Dollars: (a) readily marketable debt securities issued by, or
the full and timely payment of which is guaranteed by the full faith and credit
of, the federal government of the United States, (b) insured demand deposits,
time deposits and certificates of deposit of any commercial bank rated “A-1+” by
S&P, “P-1” by Moody’s and “A-1+” by Fitch (if rated by Fitch), (c) no load money
market funds rated in the highest ratings category by each of the Rating
Agencies (without the “r” symbol attached to any such rating by S&P), and
(d) commercial paper of any corporation incorporated under the laws of the
United States or any political subdivision thereof, provided that such
commercial paper is rated “A-1+” by S&P, “P-1” by Moody’s and “A-1+” by Fitch
(if rated by Fitch) (without the “r” symbol attached to any such rating by S&P).

“Eligible Receivable” means, at any time, any Receivable:

(a) which was originated by an Originator in the ordinary course of its business
in accordance with its Credit and Collection Policy;

(b) (i) with respect to which each of the applicable Originator and the SPV has
performed all obligations required to be performed by it thereunder or under any
related Contract, including shipment of the merchandise and/or the performance
of the services purchased thereunder; (ii) which has been billed to the relevant
Obligor; and (iii) which, according to the Contract related thereto, is required
to be paid in full within 90 days of the original billing date therefor;

(c) which satisfies all applicable requirements of the Credit and Collection
Policy;

(d) which has been sold or contributed to the SPV pursuant to (and in accordance
with) the First Tier Agreement and to which the SPV has good and marketable
title, free and clear of all Adverse Claims;

(e) the Obligor of which is a United States resident (or, if a corporation or
other registered organization, is organized and in existence under the laws of
the United States or any state or political subdivision thereof), is not an
Affiliate or employee of any of the parties hereto, and is not an Official Body;
provided that up to 1.0% of the Aggregate Unpaid Balance may consist of
Receivables the Obligors of which are State or municipal governmental entities;
provided further that to the extent the Obligor of such Receivable is an
Official Body, the SPV, the Servicer and the Originators shall not be required
to comply with any Assignment of Claims Acts;

(f) the Obligor of which has been directed to make all payments to a Blocked
Account;

 

-11-



--------------------------------------------------------------------------------

(g) which is assignable without the consent of, or notice to, the Obligor
thereunder unless such consent has been obtained and is in effect or such notice
has been given;

(h) which, together with the related Contract, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms and is not subject
to any asserted litigation, dispute, offset, holdback, counterclaim or other
defense; provided that with respect to offsets and holdbacks only the portion of
such Receivable that is the subject of such offset or holdback shall be deemed
to be ineligible pursuant to the terms of this clause (h);

(i) which is denominated and payable only in Dollars in the United States;

(j) which is not a Defaulted Receivable;

(k) which is not a Charged-Off Receivable;

(l) which has not been compromised, adjusted or modified (including by the
extension of time for payment or the granting of any discounts, allowances or
credits); provided that only such portion of such Receivable that is the subject
of such compromise, adjustment or modification shall be deemed to be ineligible
pursuant to the terms of this clause (l);

(m) which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions and is not evidenced by instruments or chattel paper;

(n) which, together with the Contract related thereto, does not contravene in
any material respect any Laws applicable thereto (including Laws relating to
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy);

(o) the assignment of which under the First Tier Agreement by the applicable
Originator to the SPV and hereunder by the SPV to the Agent does not violate,
conflict or contravene any applicable Law or any enforceable contractual or
other restriction, limitation or encumbrance unless such consent has been
obtained and is in effect;

(p) which (together with the Related Security related thereto) has been the
subject of either a valid transfer and assignment from, or the grant of a first
priority perfected security interest therein by, the SPV to the Agent, on behalf
of the Investors, of all of the SPV’s right, title and interest therein,
effective until the Final Payout Date (unless repurchased by the SPV at an
earlier date pursuant to this Agreement); and

(q) not more than 35.0% of the Receivables owed by the Obligor of which are
Defaulted Receivables at the time of such Receivable’s purchase by the SPV.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights

 

-12-



--------------------------------------------------------------------------------

for the purchase or acquisition from such Person of shares of capital stock of
(or other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974 and any
regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means, with respect to any Person, any corporation,
partnership, trust, sole proprietorship or trade or business which, together
with such Person, is treated as a single employer under Section 414(b) or (c) of
the Code or, with respect to any liability for contributions under
Section 302(c) of ERISA, Section 414(m) or Section 414(o) of the Code.

“Event of Bankruptcy” means, with respect to any Person, (a) that such Person
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due; (b) that any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; (c) that such Person
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or (d) that any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or (e) that any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding.

“Excluded Amounts” is defined in Section 4.1(r).

“Excluded Taxes” means, with respect to the Agent, any Investor, or any other
recipient of any payment to be made by or on account of any obligation of the
SPV, Originator or the Servicer hereunder, (a) income, franchise or similar
taxes imposed on (or measured by) all or part of its net income by the United
States of America or any State or political subdivision thereof, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or through which it makes any Investment, provides a
Letter of Credit or draw on a Letter of Credit, or receives any payment
hereunder, or by any political subdivision of any of the foregoing
jurisdictions, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction described in clause
(a) above, (c) any withholding tax that is imposed on amounts payable to such
recipient at the time such recipient designates a new office through which it
makes any Investment, provides a Letter of Credit or draw on a Letter of
Credit), except to the extent that such recipient (or its assignor, if any) was
entitled, at the time of designation of such new office (or assignment), to
receive additional amounts from the SPV, the Originator or the Servicer with
respect to such withholding

 

-13-



--------------------------------------------------------------------------------

tax pursuant to Section 9.4(a), (d) any withholding tax that is attributable to
the recipient’s failure to comply with Section 9.4(b), (e) any backup
withholding tax (within the meaning of Section 3406 of the Code), (f) any tax or
other charge imposed by any jurisdiction solely as a result of one or more
present or former connections between the Agent, the relevant Investor, the
relevant Letter of Credit Issuer, or any other relevant recipient and such
jurisdiction (other than any such connections arising solely from any such
person’s having executed, delivered or performed its obligations or received a
payment under, or enforced, any of the Transaction Documents, (g) any
withholding tax that is imposed on amounts payable to a recipient due to the
fact that such recipient owns (actually or constructively) ten percent or more
of the total combined voting power of all classes of equity interests of the SPV
or any Originator or of the stock of any affiliate of the SPV or any Originator
and (h) any withholding tax imposed by a member state of the European Union on a
payment made on an obligation presented for payment by or on behalf of a
recipient of such payment who would have been able to avoid such withholding by
presenting the obligation for payment in another member state of the European
Union without any undue expense or hardship on the recipient.

“Extended Term Receivable” means any Eligible Receivable with a maturity greater
than 60 days but less than 91 days.

“Facility Fee” is defined in the Fee Letter.

“Facility Limit” means at any time $204,000,000, as such amount may be reduced
in accordance with Section 2.16; provided that such amount may not at any time
exceed the aggregate Commitments then in effect.

“Federal Funds Rate” is defined in Section 2.4.

“Fee Letter” means, as applicable, (i) the confidential letter agreement among
the SPV and the Managing Agent for the Bank of America Investor Group, (ii) the
confidential letter agreement among the SPV and the Managing Agent for the
Scotia Investor Group, and (iii) each confidential letter agreement entered into
by the SPV with any Managing Agent for an Investor Group that becomes a party to
this Agreement on or after the Closing Date.

“Final Payout Date” means the date, after the Termination Date, on which the Net
Investment has been reduced to zero, all accrued Servicing Fees have been paid
in full and all other Aggregate Unpaids have been paid in full in cash.

“First Tier Agreement” means the Sale Agreement, dated as of the Closing Date,
among the Originators and the SPV.

“Foreign Currency Receivable” means a Foreign Receivable denominated in a
currency other than Dollars.

“Foreign Receivable” means a Receivable, the Obligor of which is not a United
States resident (or, if a corporation or other registered organization, the
Obligor of which is not organized and in existence under the laws of the United
States or any state or political subdivision thereof).

 

-14-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such
accounting profession, in effect from time to time.

“Guarantee” means, with respect to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Honor Date” is defined in Section 2.17(c).

“Immaterial Subsidiary” means as of any date of determination (which, until
December 31, 2008, shall be calculated as of the nine-month period ending
June 30, 2008), any Subsidiary that, together with its Subsidiaries on a
consolidated basis, during the twelve months preceding such date of
determination accounts for (or to which may be attributed) 2.5% or less of the
net income or assets (determined on a consolidated basis) of Ashland and its
Subsidiaries; provided that the aggregate consolidated net income or assets for
all Immaterial Subsidiaries shall not at any time exceed 5.0% of the total net
income or assets of Ashland and its Subsidiaries.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

-15-



--------------------------------------------------------------------------------

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person, all Synthetic Debt of such Person and all
obligations of such Person under Receivables Facilities;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity the
obligations of which are not, by operation of law, the joint or several
obligations of the holders of its Equity Interests) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. Notwithstanding the foregoing, the principal amount outstanding at
any time of any Indebtedness issued with original issue discount shall be the
principal amount of such Indebtedness less the remaining unamortized portion of
the original issue discount of such Indebtedness at such time as determined in
conformity with GAAP, but such Indebtedness shall be deemed incurred only as of
the date of original issuance thereof.

“Indemnified Amounts” is defined in Section 9.1.

“Indemnified Parties” is defined in Section 9.1.

“Interest Component” means, at any time of determination for any Conduit
Investor, the aggregate Yield accrued and to accrue through the end of the
current Rate Period for the Portion of Investment accruing Yield calculated by
reference to the CP Rate at such time (determined for such purpose using the CP
Rate most recently determined by its Administrator).

“Investment” is defined in Section 2.2(a).

“Investment Date” is defined in Section 2.3(a).

 

-16-



--------------------------------------------------------------------------------

“Investment Request” means each request substantially in the form of Exhibit C.

“Investor(s)” means the Conduit Investors, the Committed Investors and/or the
Uncommitted Investors, as the context may require.

“Investor Group” means each of the following groups of Investors:

(a) YC SUSI, any Conduit Assignee thereof, Bank of America, as Administrator and
Managing Agent, and the YC SUSI Committed Investors from time to time party
hereto (the “Bank of America Investor Group”);

(b) Liberty Street, any Conduit Assignee thereof, Scotia, as Administrator and
Managing Agent, and the Liberty Street Committed Investors from time to time
party hereto (the “Scotia Investor Group”); and

(c) any Conduit Investor, its Administrator, its Managing Agent and its related
Committed Investors from time to time a party hereto.

“Investor Group Percentage” means, for any Investor Group, the percentage
equivalent (carried out to five decimal places) of a fraction the numerator of
which is the aggregate amount of the Commitments of all Committed Investors in
that Investor Group and the denominator of which is the sum of such numerators
for each of the Investor Groups.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the L/C Request,
the Letter of Credit Application, and any other document, agreement and
instrument entered into by a Letter of Credit Issuer and the SPV or in favor of
such Letter of Credit Issuer and relating to any such Letter of Credit.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an Investment. All L/C Borrowings shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuance Date” is defined in Section 2.17(b).

“L/C Request” means each request substantially in the form of Exhibit D.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment or award
of any Official Body.

“Letter of Credit” means a standby letter of credit substantially in the form of
Exhibit I (as such form may be modified from time to time by a Letter of Credit
Issuer in accordance with

 

-17-



--------------------------------------------------------------------------------

its standard business practices) issued by a Letter of Credit Issuer pursuant to
Section 2.17 either as originally issued or as the same may, from time to time,
be amended or otherwise modified or extended.

“Letter of Credit Application” means an application and agreement for a standby
letter of credit by and between the SPV and a Letter of Credit Issuer in a form
acceptable to such Letter of Credit Issuer (and customarily used by it in
similar circumstances) and conformed to the terms of this Agreement, either as
originally executed or as it may from time to time be supplemented, modified,
amended, renewed, or extended; provided that, to the extent that the terms of
such Letter of Credit Application are inconsistent with the terms of this
Agreement, the terms of this Agreement shall control.

“Letter of Credit Expiration Date” means the earlier of (a) the day that is
thirty (30) days prior to the Commitment Termination Date (or, if such day is
not a Business Day, the next preceding Business Day) and (b) the Termination
Date specified in clauses (a), (b), or (d) of the definition thereof.

“Letter of Credit Fees” is defined in Section 2.5(b).

“Letter of Credit Issuer” means Bank of America, Scotia or any other Investor or
Affiliate of Bank of America, Scotia or such other Investor so designated, and
which accepts such designation, by the Agent and approved by the SPV.

“Letter of Credit Liability” means the aggregate amount of the undrawn face
amount of all outstanding Letters of Credit plus the amount drawn under Letters
of Credit for which the Letter of Credit Issuers and the Investors, or any one
or more of them, have not yet received payment or reimbursement (in the form of
a conversion of such liability to Investments, or otherwise). For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“Letter of Credit Sublimit” means, at any time, an amount equal to seventy-five
percent (75%) of the excess of (a) the Net Pool Balance over (b) the Required
Reserves.

“Liberty Street” is defined in the Preamble.

“Liberty Street Administrator” means Scotia or an Affiliate thereof, as
administrator for Liberty Street, or Scotia or an Affiliate thereof, as
administrator for any Conduit Assignee of Liberty Street.

“Liberty Street Committed Investor” means each financial institution party to
this Agreement as a Liberty Street Committed Investor.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).

 

-18-



--------------------------------------------------------------------------------

“Loan Documents” means the loan documents as defined under the Ashland Credit
Agreement.

“Majority Investors” means, at any time, those Committed Investors that hold
Commitments aggregating in excess of 50% of the Facility Limit as of such date
(or, if the Commitments shall have been terminated, the Investors whose
aggregate pro rata shares of the Net Investment exceed 50% of the Net
Investment).

“Managing Agent” means, with respect to any Investor Group, the Person acting as
Managing Agent for such Investor Group and designated as such on the signature
pages hereto or in any Assignment and Assumption Agreement for such Investor
Group under this Agreement, and each of its successors and assigns.

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that materially and adversely affects (a) the
collectibility of a material portion of the Receivables, (b) the operations,
business, properties, liabilities (actual or contingent), or condition
(financial or otherwise) of the SPV individually or Ashland and its consolidated
Subsidiaries (taken as a whole), (c) the ability of the SPV, the Servicer or any
of the Originators to perform its respective obligations under the Transaction
Documents to which it is a party, or (d) the rights of or benefits available to
the Agent, the Managing Agents or the Investors under the Transaction Documents.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

“Maturity Date” means the fifth anniversary of the Closing Date unless otherwise
extended with the consent of each Managing Agent.

“Maximum Commitment” means, as of any date of determination, the sum of the
maximum Commitments of all Committed Investors hereunder.

“Maximum Consolidated Leverage Ratio” means, in relation to the Consolidated
Leverage Ratio calculated for the four-fiscal-quarter-period ending as of each
date referenced below, the corresponding ratio indicated below:

 

Four Fiscal Quarter Period Ending

 

Maximum Consolidated Leverage Ratio

the Closing Date, December 31, 2008, March 31, 2009, June 30, 2009 and
September 30, 2009   3.75:1.00 December 31, 2009, March 31, 2010, June 30, 2010
and September 30, 2010   3.50:1.00 December 31, 2010, March 31, 2011, June 30,
2011 and September 30, 2011   3.00:1.00

 

-19-



--------------------------------------------------------------------------------

Four Fiscal Quarter Period Ending

 

Maximum Consolidated Leverage Ratio

December 31, 2011, March 31, 2011, June 30, 2012 and September 30, 2012  
2.75:1.00 December 31, 2012, and the last day of each fiscal quarter thereafter
  2.50:1.00

“Maximum Net Investment” means, at any time, an amount equal to the Facility
Limit, divided by 1.02 and rounded down to the nearest $1,000.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Ashland.

“Merger” means the merger of Ashland Sub One Inc., a Delaware corporation and
wholly-owned Subsidiary of Ashland, with and into Hercules Incorporated, a
Delaware corporation pursuant to the Agreement and Plan of Merger dated July 10,
2008 among Ashland, Ashland Sub One Inc. and Hercules Incorporated.

“Minimum Consolidated Fixed Charge Coverage Ratio” means, in relation to the
Consolidated Fixed Charge Coverage Ratio calculated for the
four-fiscal-quarter-period ending as of each date referenced below, the
corresponding ratio indicated below:

 

Four Fiscal Quarter Period Ending

 

Minimum Consolidated Fixed Charge Coverage Ratio

the Closing Date and the last day of each fiscal quarter through the fiscal
quarter ending September 30, 2010   1.25:1.00 December 31, 2010 and the last day
of each fiscal quarter thereafter   1.50:1.00

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“Multiemployer Plan” is defined in Section 4001(a)(3) of ERISA.

“Net Investment” at any time means (a) the sum of (i) the cash amounts paid to
the SPV pursuant to Sections 2.2 and 2.3, together with the amount of any
funding under a Program Support Agreement allocated to the Interest Component at
the time of such funding and (ii) without duplication, the Letter of Credit
Liability less (b) the aggregate amount of Collections theretofore received and
applied by the Agent to reduce such Net Investment pursuant to Section

 

-20-



--------------------------------------------------------------------------------

2.12; provided that the Net Investment shall be restored and reinstated in the
amount of any Collections so received and applied if at any time the
distribution of such Collections is rescinded or must otherwise be returned for
any reason; and provided further that the Net Investment shall be increased by
the amount described in Section 3.1(b) as described therein.

“Net Pool Balance” means, at any time, (a) the Aggregate Unpaid Balance at such
time, minus (b) the sum of (i) the aggregate Unpaid Balances of such Eligible
Receivables that have become Defaulted Receivables and (ii) for each category of
Receivables subject to a Concentration Limit, the amount by which the Unpaid
Balances of any Eligible Receivable or category of Eligible Receivables exceeds
the applicable Concentration Limits set forth in the definition of
“Concentration Limit”.

“Non-Extension Notice Date” is defined in Section 2.17(b)(iii).

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments in respect of such Receivable pursuant to a Contract.

“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.

“Offshore Rate” is defined in Section 2.4.

“Originator” is defined in the Preamble.

“Pension Plan” means an employee pension benefit plan as defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Originator, the SPV or an ERISA Affiliate of any of them
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA or by reason of
being deemed to be a contributing sponsor under Section 4069 of ERISA.

“Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust (including a business trust),
unincorporated association, joint venture, firm, enterprise, Official Body or
any other entity.

“Portion of Investment” is defined in Section 2.4(a).

“Potential Termination Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Termination Event.

“Pro Forma Basis” means, with respect to any calculation or determination for
Ashland or any of its Subsidiaries for any Measurement Period, that in making
such calculation or determination on the specified date of determination (the
“Determination Date”):

(a) pro forma effect will be given to any Indebtedness incurred by Ashland and
any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;

 

-21-



--------------------------------------------------------------------------------

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Contract applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

(c) Consolidated Fixed Charges related to any Indebtedness no longer outstanding
or to be repaid or redeemed on the Determination Date, except for Consolidated
Interest Charges accrued during the reference period under a revolving credit to
the extent of the commitment thereunder (or under any successor revolving
credit) in effect on the Determination Date, will be excluded as if such
Indebtedness was no longer outstanding or was repaid or redeemed on the first
day of the Measurement Period; and

(d) pro forma effect will be given to (1) the acquisition or disposition of
companies, divisions or lines of businesses by Ashland and any of its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the Measurement Period, and (2) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of Ashland or its
Subsidiaries following the Determination Date that have occurred since the
beginning of the Measurement Period and before the Determination Date as if such
events had occurred, and, in the case of any disposition, the proceeds thereof
applied, on the first day of the Measurement Period. To the extent that pro
forma effect is to be given to an acquisition or disposition of a company,
division or line of business, the pro forma calculation will be based upon the
most recent four full fiscal quarters for which the relevant financial
information is available.

“Program Support Agreement” means and includes, with respect to any Conduit
Investor, any agreement entered into by any Program Support Provider providing
for the issuance of one or more letters of credit for the account of the Conduit
Investor (or any related commercial paper issuer that finances the Conduit
Investor), the issuance of one or more surety bonds for which the Conduit
Investor (or such related issuer) is obligated to reimburse the applicable
Program Support Provider for any drawings thereunder, the sale by the Conduit
Investor (or such related issuer) to any Program Support Provider of the Asset
Interest (or portions thereof or participations therein) and/or the making of
loans and/or other extensions of credit to the Conduit Investor (or such related
issuer) in connection with its commercial paper program, together with any
letter of credit, surety bond or other instrument issued thereunder.

“Program Support Provider” means and includes, with respect to any Conduit
Investor, any Person now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, the Conduit
Investor (or any related commercial

 

-22-



--------------------------------------------------------------------------------

paper issuer that finances the Conduit Investor) or issuing a letter of credit,
surety bond or other instrument to support any obligations arising under or in
connection with the Conduit Investor’s (or such related issuer’s) commercial
paper program.

“Pro Rata Share” means, with respect to a Committed Investor and a particular
Investor Group at any time, the Commitment of such Committed Investor, divided
by the sum of the Commitments of all Committed Investors in such Investor Group
(or, if the Commitments shall have been terminated, its pro rata share of the
Net Investment funded by such Investor Group).

“Proposed Castings Joint Venture Transaction” means that series of transactions
pursuant to which Ashland and certain of its Subsidiaries will transfer the
Castings Solutions Business, including their interests in
Ashland-Südchemie-Kernfest GmbH and Ashland-Avébène S.A.S. to one or more joint
venture companies to be owned 50% by designated Affiliates of Ashland and 50% by
designated Affiliates of Süd-Chemie AG.

“Rate Period” is defined in Section 2.4.

“Rate Type” is defined in Section 2.4.

“Receivable” means any right to payment owed by any Obligor or evidenced by a
Contract arising in connection with the sale of goods or the rendering of
services by an Originator or any right of an Originator or the SPV to payment
from or on behalf of an Obligor, in respect of any scheduled payment of
interest, principal or otherwise under a Contract, or any right to reimbursement
for funds paid or advanced by an Originator or the SPV on behalf of an Obligor
under such Contract, whether constituting an account, chattel paper, instrument,
payment intangible, or general intangible, (whether or not earned by
performance), together with all supplemental or additional payments required by
the terms of such Contract with respect to insurance, maintenance, ancillary
products and services and any other specific charges (including the obligation
to pay any finance charges, fees and other charges with respect thereto).

“Receivables Facilities” means, collectively, (a) the transaction contemplated
by this Agreement and the First Tier Agreement; (b) any successor trade
receivables securitization facility which refinances and replaces all or part of
the transaction referenced in clause (a) above; or (c) any one or more other
trade receivables securitization financings of Ashland, any other Originator or
any Subsidiary thereof.

“Receivables Financier” means one or more Persons who are not Subsidiaries or
Affiliates of Ashland or any other Originator and who are regularly engaged in
the business of receivables securitization, which may include one or more
asset-backed commercial paper conduits or commercial banks.

“Recipient” is defined in Section 2.10.

“Records” means all Contracts and other documents, purchase orders, invoices,
agreements, books, records and any other media, materials or devices for the
storage of information (including tapes, disks, punch cards, computer programs
and databases and related property) maintained by the SPV, any Originator or the
Servicer with respect to the Receivables, any other Affected Assets or the
Obligors.

 

-23-



--------------------------------------------------------------------------------

“Refinancing” means the refinancing of certain outstanding Indebtedness of the
Borrower and its Subsidiaries as set forth in the Ashland Credit Agreement and
the termination of all commitments with respect thereto.

“Reinvestment” is defined in Section 2.2(b).

“Reinvestment Period” means the period commencing on the Closing Date and ending
on the Termination Date.

“Related Committed Investor” means, with respect to any Uncommitted Investor,
the Committed Investors in such Uncommitted Investor’s Investor Group.

“Related Security” means, with respect to any Receivable, all of the SPV’s
rights, title and interest in, to and under:

(a) any Returned Goods and documentation or title evidencing the shipment or
storage of any goods relating to any sale giving rise to such Receivable;

(b) all other Liens and property subject thereto from time to time, if any,
purporting to secure payment of such Receivable, whether pursuant to the related
Contract or otherwise, together with all financing statements and other filings
authorized by an Obligor relating thereto;

(c) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of any kind from time to time supporting or securing payment of
such Receivable, whether pursuant to the Contract related to such Receivable or
otherwise;

(d) all records, instruments, documents and other agreements (including any
Contract with respect thereto) related to such Receivable;

(e) all Collections with respect to such Receivable; and

(f) all proceeds of the foregoing.

“Reportable Event” means any event, transaction or circumstance which is
required to be reported with respect to any Pension Plan under Section 4043 of
ERISA and the applicable regulations thereunder.

“Reporting Date” means any day on which a Servicer Report or Weekly Servicer
Report is required to be delivered by the Servicer pursuant to Section 2.8.

“Request for Credit Extension” means, as applicable, (a) with respect to an
Investment, an Investment Request; and (b) with respect to an L/C Credit
Extension, the related L/C Request and Letter of Credit Application.

“Required Downgrade Assignment Period” is defined in Section 3.2(a).

“Required Reserves” is defined in Schedule II.

 

-24-



--------------------------------------------------------------------------------

“Responsible Officer” means: (a) in the case of a corporation, its president,
senior vice president, any vice president or treasurer, and, in any case where
two Responsible Officers are acting on behalf of such corporation, the second
such Responsible Officer may be a secretary or assistant secretary; (b) in the
case of a limited partnership, the Responsible Officer of the general partner,
acting on behalf of such general partner in its capacity as general partner; and
(c) in the case of a limited liability company, the chairman, chief executive
officer, president, chief operating officer, chief financial officer, executive
vice president, senior vice president, or vice president of such limited
liability company or of the manager, managing member or sole member of such
limited liability company, acting on behalf of such manager, managing member or
sole member in its capacity as manager, managing member or sole member.

“Restricted Payments” with respect to the SPV is defined in Section 6.2(k), and,
with respect to any other Person, means any dividend or other distribution
(whether in cash, securities or other property) with respect to any capital
stock or other Equity Interest of such Person or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent of any thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Returned Goods” means all right, title and interest of the SPV in and to
returned, repossessed or foreclosed goods and/or merchandise the sale of which
gave rise to a Receivable.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor that is a nationally recognized statistical
rating organization.

“Scotia” is defined in the Preamble.

“Scotia Committed Investors” means Scotia and each other financial institution
party to this Agreement as a Scotia Committed Investor.

“Scotia Investor Group” is defined in the definition of Investor Group.

“Secured Parties” means the Investors, the Letter of Credit Issuers, the Agent,
each Managing Agent, each Administrator and the Program Support Providers.

“Senior Notes” means senior notes of Ashland issued on or after the Closing Date
and sold pursuant to the Senior Notes Documents (including any registered notes
in exchange for privately placed senior notes pursuant to a registration rights
agreement).

“Senior Notes Documents” means any Indenture among Ashland, as issuer, the
guarantors party thereto and a trustee with respect to the Senior Notes, the
Senior Notes and all other agreements, instruments and other documents pursuant
to which the Senior Notes will be issued or otherwise setting forth the terms of
the Senior Notes.

“Servicer” is defined in Section 7.1.

 

-25-



--------------------------------------------------------------------------------

“Servicer Default” is defined in Section 7.5.

“Servicer Indemnified Amounts” is defined in Section 9.2.

“Servicer Indemnified Parties” is defined in Section 9.2.

“Servicer Report” means a report, in substantially the form attached hereto as
Exhibit F-1 or in such other form as is mutually agreed to by the SPV, the
Servicer and the Agent, furnished by the Servicer pursuant to Section 2.8.

“Servicing Fee” means the fees payable to the Servicer from Collections, in an
amount equal to either (i) at any time when the Servicer is an Affiliate of
Ashland, 1.0% per annum on the weighted daily average of the aggregate Unpaid
Balances of the Receivables for the preceding calendar month, or (ii) at any
time when the Servicer is not an Affiliate of Ashland, the amount determined
upon the agreement of the Servicer, and the Agent, payable in arrears on each
Settlement Date from Collections pursuant to, and subject to the priority of
payments set forth in, Section 2.12. With respect to any Portion of Investment,
the Servicing Fee allocable thereto shall be equal to the Servicing Fee
determined as set forth above, times a fraction, the numerator of which is the
amount of such Portion of Investment and the denominator of which is the Net
Investment.

“Settlement Date” means (a) prior to the Termination Date, the 15th day of each
calendar month (or, if such day is not a Business Day, the immediately
succeeding Business Day) or such other day as agreed upon in writing by the SPV
and the Agent, after consultation with the Managing Agents, and (b) for any
Portion of Investment on and after the Termination Date, each day selected from
time to time by the Agent, after consultation with the Managing Agents (it being
understood that the Agent may select such Settlement Date to occur as frequently
as daily) or, in the absence of any such selection, the date which would be the
Settlement Date for such Portion of Investment pursuant to clause (a) of this
definition.

“SPV” is defined in the Preamble.

“Subsidiary” means, with respect to any Person, any corporation or other Person
(a) of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by such Person or
(b) that is directly or indirectly controlled by such Person within the meaning
of control under Section 15 of the Securities Act of 1933.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms

 

-26-



--------------------------------------------------------------------------------

and conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) above, the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” is defined in Section 9.4(a).

“Termination Date” means the earliest of (a) the Business Day designated by the
SPV to the Agent and the Managing Agents as the Termination Date at any time
following not less than ten (10) days’ written notice to the Agent and the
Managing Agents, (b) the day upon which the Termination Date is declared or
automatically occurs pursuant to Section 8.2, (c) the day that is five
(5) Business Days prior to the Commitment Termination Date and (d) the Maturity
Date.

“Termination Event” is defined in Section 8.1.

“Three-Month Charged-Off Ratio” means, for any Calculation Period, the average
of the Charged-Off Ratio for such Calculation Period and each of the two
immediately preceding Calculation Periods.

“Three-Month Default Ratio” means, for any Calculation Period, the average of
the Default Ratio for such Calculation Period and each of the two immediately
preceding Calculation Periods.

 

-27-



--------------------------------------------------------------------------------

“Three-Month Dilution Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) equal to the average of the Dilution Ratio for such
Calculation Period and each of the two immediately preceding Calculation
Periods.

“Transaction” means, collectively, (a) the consummation of the Merger, (b) the
issuance and sale of the Senior Notes or entering into the Bridge Facility,
(c) the entering into by Ashland and each guarantor listed in such capacity in,
or that shall be required to executed and deliver a guaranty or guaranty
supplement under, the Ashland Credit Agreement, together with their applicable
Subsidiaries, of the Loan Documents, the Senior Notes Documents, the Bridge
Facility Documents and the Related Documents to which they are or are intended
to be a party, (d) the Refinancing and (e) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.

“Transaction Costs” is defined in Section 9.5(a).

“Transaction Documents” means, collectively, this Agreement, the First Tier
Agreement, the Fee Letters, the Blocked Account Agreements, each Letter of
Credit Application, each Assignment and Assumption Agreement and all of the
other instruments, documents and other agreements executed and delivered by the
Servicer, any Originator or the SPV in connection with any of the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction or jurisdictions.

“Uncommitted Investor” means YC SUSI, Liberty Street and any other Conduit
Investor designated as an “Uncommitted Investor” for any Investor Group and any
of their respective Conduit Assignees.

“Unpaid Balance” of any Receivable means at any time the unpaid principal amount
thereof.

“Unreimbursed Amount” is defined in Section 2.17(c).

“U.S.” or “United States” means the United States of America.

“Weekly Servicer Report” means a report, in substantially the form attached
hereto as Exhibit F-2 or in such other form as is mutually agreed to by the SPV,
the Servicer and the Agent, furnished by the Servicer pursuant to Section 2.8.

“YC SUSI” is defined in the Preamble.

“YC SUSI Administrator” means Bank of America or an Affiliate thereof, as
Administrative Trustee for YC SUSI, or Bank of America or an Affiliate thereof,
as administrator for any Conduit Assignee of YC SUSI.

“YC SUSI Committed Investors” means each financial institution party to this
Agreement as a YC SUSI Committed Investor.

 

-28-



--------------------------------------------------------------------------------

“Yield” is defined in Section 2.4.

SECTION 1.2 Other Terms. All terms defined directly or by incorporation herein
shall have the defined meanings when used in any certificate or other document
delivered pursuant thereto unless otherwise defined therein. For purposes of
this Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined herein, and
accounting terms partly defined herein to the extent not defined, shall have the
respective meanings given to them under, and shall be construed in accordance
with, GAAP; (b) terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9;
(c) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day; (d) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement (or
the certificate or other document in which they are used) as a whole and not to
any particular provision of this Agreement (or such certificate or document);
(e) references to any Section, Schedule or Exhibit are references to Sections,
Schedules and Exhibits in or to this Agreement (or the certificate or other
document in which the reference is made) and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (f) the term “including” means “including without limitation”;
(g) references to any Law refer to that Law as amended from time to time and
include any successor Law; (h) references to any agreement refer to that
agreement as from time to time amended or supplemented or as the terms of such
agreement are waived or modified in accordance with its terms; (i) references to
any Person include that Person’s successors and permitted assigns; and
(j) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof. With respect to any
projections, budgets and other forward looking financial information, it is
understood and agreed that (i) any forward-looking information furnished by the
SPV, any Originator or the Servicer is subject to inherent uncertainties and
contingencies, which may be beyond the control of such Person, (ii) no assurance
is given by the SPV, any Originator or the Servicer that the results or forecast
in any such forward-looking information will be realized and (iii) the actual
results may differ from the forecast results set forth in such forward-looking
information and such differences may be material.

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

SECTION 1.4 Times of Day. Unless otherwise specified in this Agreement, time
references are to time in New York, New York.

SECTION 1.5 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.

 

-29-



--------------------------------------------------------------------------------

SECTION 1.6 Knowledge. All references herein to the “knowledge” of a Person
shall be deemed to mean the actual conscious awareness of such Person and if
such Person is not an individual, the actual conscious awareness of a
Responsible Officer of such Person.

ARTICLE II

PURCHASES AND SETTLEMENTS

SECTION 2.1 Transfer of Affected Assets; Intended Characterization. (a) Sale of
Asset Interest. In consideration of the payment by each Managing Agent (on
behalf of the applicable Investors in the related Investor Group as determined
pursuant to Section 2.3) of the amount of the applicable Investor Group
Percentage of the Net Investment on the date of the initial Investment hereunder
and each Managing Agent’s agreement (on behalf of the applicable Investors as
determined below) to make payments to the SPV from time to time in accordance
with Section 2.2, effective upon the SPV’s receipt of payment for such Net
Investment on the date of the initial Investment hereunder, the SPV hereby
sells, conveys, transfers and assigns to the Agent, on behalf of the Investors,
(i) all Receivables existing on the date of the initial Investment hereunder or
thereafter arising or acquired by the SPV from time to time prior to the Final
Payout Date under the First Tier Agreement, and (ii) all other Affected Assets,
whether existing on the date of the initial Investment hereunder or thereafter
arising at any time and acquired by the SPV under the First Tier Agreement. For
the avoidance of doubt, it is understood and agreed that the Receivables
transferred hereunder shall not include the “Retained Receivables” as defined in
the Sale Agreement.

(b) Purchase of Asset Interest. Subject to the terms and conditions hereof, the
Agent (on behalf of the Investors) hereby purchases and accepts from the SPV the
Receivables and all other Affected Assets sold, assigned and transferred
pursuant to Section 2.1(a). The Agent’s right, title and interest in and to such
Receivables and all other Affected Assets (on behalf of the Investors) hereunder
is herein called the “Asset Interest”. Each Investment hereunder shall be made
by the Investor Groups pro rata according to their respective Investor Group
Percentages. The Agent shall hold the Asset Interest on behalf of the Investors
in each Investor Group in accordance with the respective portions of the Net
Investment funded by that Investor Group from time to time. Within each Investor
Group, except as otherwise provided in Section 3.3(b), the Agent shall hold the
applicable Investor Group Percentage of the Asset Interest on behalf of the
Investors in that Investor Group in accordance with the respective outstanding
portions of the Net Investment funded by them.

(c) Obligations Not Assumed. The foregoing sale, assignment and transfer does
not constitute and is not intended to result in the creation, or an assumption
by the Agent, the Managing Agents or any Investor, of any obligation of the SPV,
any Originator, or any other Person under or in connection with the Receivables
or any other Affected Asset, all of which shall remain the obligations and
liabilities of the SPV and/or the Originators, as applicable.

(d) Intended Characterization; Grant of Security Interest.

(i) The SPV, the Agent, the Managing Agents and the Investors intend that the
sale, assignment and transfer of the Affected Assets to the Agent (on behalf of
the

 

-30-



--------------------------------------------------------------------------------

Investors) hereunder shall be treated as a sale for all purposes, other than
accounting and federal and state income tax purposes. If notwithstanding the
intent of the parties, the sale, assignment and transfer of the Affected Assets
to the Agent (on behalf of the Investors) is not treated as a sale for all
purposes, other than accounting and federal and state income tax purposes, the
sale, assignment and transfer of the Affected Assets shall be treated as the
grant of, and the SPV hereby does grant, a security interest in the Affected
Assets to secure the payment and performance of the SPV’s obligations to the
Agent (on behalf of the Investors) hereunder and under the other Transaction
Documents or as may be determined in connection therewith by applicable Law. The
SPV and Agent agree, and each Investor by acquiring an Investment or other
interest in the Affected Assets agrees, to treat and report such Investment or
other interests in the Affected Assets as indebtedness for U.S. federal and
state income tax purposes. It is expressly agreed that the Excluded Amounts
shall not be subject to the security interest of the Agent.

(ii) The SPV hereby grants to the Agent (on behalf of the Investors) a security
interest in the Blocked Accounts as additional collateral to secure the payment
and performance of the SPV’s obligations to the Agent (on behalf of the
Investors) hereunder and under the other Transaction Documents or as may be
determined in connection therewith by applicable Law.

(iii) Each of the parties hereto further expressly acknowledges and agrees that
the Commitments of the Committed Investors hereunder, regardless of the intended
true sale nature of the overall transaction, are financial accommodations
(within the meaning of Section 365(c)(2) of the Bankruptcy Code) to or for the
benefit of the SPV.

SECTION 2.2 Purchase Price. Subject to the terms and conditions hereof,
including Article V, in consideration for the sale, assignment and transfer of
the Affected Assets by the SPV to the Agent (on behalf of the Investors)
hereunder:

(a) Investments. On the Closing Date, and thereafter from time to time prior to
the Termination Date, on request of the SPV in accordance with Section 2.3, each
Managing Agent (on behalf of the applicable Investors as determined pursuant to
Section 2.3) shall pay to the SPV the applicable Investor Group Percentage of an
amount equal in each instance to the lesser of (i) the amount requested by the
SPV under Section 2.3(a), and (ii) the largest amount that will not cause
(A) the Net Investment to exceed the Maximum Net Investment and (B) the sum of
the Net Investment and Required Reserves to exceed the Net Pool Balance. Each
such payment is herein called an “Investment”.

(b) Reinvestments. On each Business Day during the Reinvestment Period, the
Servicer, on behalf of the Agent (on behalf of the Managing Agents and the
Investors), shall pay to the SPV, out of Collections, the amount available for
Reinvestment in accordance with Section 2.12(a)(iii). Each such payment is
hereinafter called a “Reinvestment”. All Reinvestments with respect to the
applicable Investor Group Percentage of the Asset Interest shall be made ratably
on behalf of the Investors in the relevant Investor Group in accordance with the
respective outstanding portions of the Net Investment funded by them.

 

-31-



--------------------------------------------------------------------------------

(c) Deferred Purchase Price. On each Business Day on and after the Final Payout
Date, the Servicer, on behalf of the Agent, shall pay to the SPV an amount equal
to the Collections of Receivables received by the SPV less the accrued and
unpaid Servicing Fee (and the SPV (or the Servicer on its behalf) shall apply
such Collections in the manner described in Section 2.14).

(d) SPV Payments Limited to Collections. Notwithstanding any provision contained
in this Agreement to the contrary, no Managing Agent shall, nor shall be
obligated (whether on behalf of the applicable Uncommitted Investor or the
Committed Investors in such Managing Agent’s Investor Group), to pay any amount
to the SPV as the purchase price of Receivables pursuant to subsections (b) and
(c) above except to the extent of Collections on Receivables available for
distribution to the SPV in accordance with this Agreement. Any amount that any
Managing Agent (whether on behalf of the Uncommitted Investors or the Committed
Investors in such Managing Agent’s Investor Group) does not pay pursuant to the
preceding sentence shall not constitute a claim (as defined in § 101 of the
Bankruptcy Code) against or corporate obligation of such Managing Agent for any
such insufficiency unless and until such amount becomes available for
distribution to the SPV under Section 2.12.

SECTION 2.3 Investment Procedures.

(a) Notice. The SPV shall request an Investment hereunder, by request to the
Agent (which shall promptly provide a copy to each Managing Agent) given by
facsimile in the form of an Investment Request at least three (3) Business Days
prior to the proposed date of any Investment (including the initial Investment).
Each such Investment Request shall specify (i) the desired amount of such
Investment (which shall be at least $1,000,000 in the aggregate for all Investor
Groups or an integral aggregate multiple of $100,000 in excess thereof per
Investor Group or, to the extent that the then available unused portion of the
Maximum Net Investment is less than such amount, such lesser amount equal to
such available unused portion of the Maximum Net Investment), and (ii) the
desired date of such Investment (the “Investment Date”) which shall be a
Business Day.

(b) Conduit Investor Acceptance or Rejection; Investment Request Irrevocable.

(i) Each Managing Agent will promptly notify the Conduit Investors in its
Investor Group and their respective Administrators of the Managing Agent’s
receipt of any Investment Request. If the Investment Request is received prior
to the Conduit Investment Termination Date, each Conduit Investor shall instruct
its Administrator to cause its Managing Agent to accept or reject such
Investment Request by notice given to the SPV, its Managing Agent and the Agent
by telephone or facsimile by no later than the close of its business on the
Business Day following its receipt of any such Investment Request.

(ii) Each Investment Request shall be irrevocable and binding on the SPV, and
the SPV shall indemnify each Investor against any loss or expense incurred by
such Investor, either directly or indirectly (including, in the case of any
Conduit Investor, through a Program Support Agreement) as a result of any
failure by the SPV to complete such Investment, including any loss (including
loss of profit) or expense incurred by the

 

-32-



--------------------------------------------------------------------------------

Agent, any Managing Agent or any Investor, either directly or indirectly
(including, in the case of any Conduit Investor, pursuant to a Program Support
Agreement) by reason of the liquidation or reemployment of funds acquired by
such Investor (or the applicable Program Support Provider(s)) (including funds
obtained by issuing commercial paper or promissory notes or obtaining deposits
or loans from third parties) in order to fund such Investment.

(c) Committed Investor’s Commitment. Subject to Section 2.2(b) concerning
Reinvestments, at no time will any Uncommitted Investor have any obligation to
fund an Investment or Reinvestment. At all times on and after the Conduit
Investment Termination Date with respect to a Conduit Investor, all Investments
and Reinvestments shall be made by the Managing Agent on behalf of the Committed
Investors in such Investor Group. At any time when any Uncommitted Investor has
rejected a request to fund its Investor Group Percentage of an Investment, its
Managing Agent shall so notify the Related Committed Investors and such Related
Committed Investors shall fund their respective share of such Investment, on a
pro rata basis, in accordance with their respective Pro Rata Shares.
Notwithstanding anything contained in this Section 2.3(c) or elsewhere in this
Agreement to the contrary, no Committed Investor shall be obligated to provide
its Managing Agent or the SPV with funds in connection with an Investment in an
amount that would result in the portion of the Net Investment then funded by it
exceeding its Commitment then in effect (minus the unrecovered principal amount
of such Committed Investor’s investments in the Asset Interest pursuant to the
Program Support Agreement to which it is a party). The obligation of the
Committed Investors in each Investor Group to remit the applicable Investor
Group Percentage of any Investment shall be several from that of the other
Committed Investors in the other Investor Groups and within the each Investor
Group each Committed Investor’s obligation to fund its portion of the
Investments shall be several from the obligations of the other Investors. The
failure of any Committed Investor to so make such amount available to its
Managing Agent shall not relieve any other Committed Investor of its obligation
hereunder.

(d) Payment of Investment. On any Investment Date, each Uncommitted Investor or
each Committed Investor, as the case may be, shall remit its share of the
aggregate amount of such Investment (determined pursuant to Section 2.2(a)) to
the account of the Managing Agent specified therefor from time to time by the
Managing Agent by notice to such Persons by wire transfer of same day funds.
Following the Managing Agent’s receipt of funds from the Investors as aforesaid,
the Managing Agent shall remit such funds received to the SPV’s account at the
location indicated in Schedule 11.3, by wire transfer of same day funds.

(e) Managing Agent May Advance Funds. Unless a Managing Agent shall have
received notice from any Investor in its Investor Group that such Person will
not make its share of any Investment available on the applicable Investment Date
therefor, a Managing Agent may (but shall have no obligation to) make any such
Investor’s share of any such Investment available to the SPV in anticipation of
the receipt by the Managing Agent of such amount from the applicable Investor.
Subject to Section 2.3(c), to the extent any such Investor fails to remit any
such amount to its Managing Agent after any such advance by such Managing Agent
on such Investment Date, such Investor, on the one hand, and the SPV, on the
other hand, shall be required to pay such amount to the Agent for payment to
such Managing Agent for its own account, together with interest thereon at a per
annum rate equal to the Federal Funds Rate, in the

 

-33-



--------------------------------------------------------------------------------

case of such Investor, or the Base Rate, in the case of the SPV, to the Agent
for payment to such Managing Agent upon its demand therefor (provided that a
Conduit Investor shall have no obligation to pay such interest amounts except to
the extent that it shall have sufficient funds to pay the face amount of its
Commercial Paper in full). Until such amount shall be repaid, such amount shall
be deemed to be Net Investment paid by the applicable Managing Agent and such
Managing Agent shall be deemed to be the owner of an interest in the Asset
Interest hereunder to the extent of such Investment. Upon the payment of such
amount to the Agent for payment to the applicable Managing Agent (i) by the SPV,
the amount of the aggregate Net Investment shall be reduced by such amount or
(ii) by such Investor, such payment shall constitute such Person’s payment of
its share of the applicable Investment.

SECTION 2.4 [Reserved and Specified in Schedule I].

SECTION 2.5 Yield, Fees and Other Costs and Expenses. Notwithstanding any
limitation on recourse herein, the SPV shall pay, as and when due in accordance
with this Agreement:

(a) to the Agent and each Managing Agent, all fees hereunder and under each Fee
Letter, all amounts payable pursuant to Article IX, if any, and the Servicing
Fees, if required pursuant to Section 2.12(b);

(b) to each Letter of Credit Issuer, for its own account, (i) in consideration
of the issuance of Letters of Credit, a per annum fee on the aggregate available
undrawn amount of the outstanding Letters of Credit issued by it, in an amount
specified in such Letter of Credit Issuer’s Fee Letter, and (ii) such Letter of
Credit Issuer’s customary processing and administrative charges related to the
issuance, amendment or drawing of Letters of Credit issued by it (collectively,
the “Letter of Credit Fees”); and

(c) on each Settlement Date, to the extent not paid pursuant to Section 2.12 for
any reason, to the Agent, on behalf of the Conduit Investor or the Committed
Investors, as applicable, an amount equal to the accrued and unpaid Yield for
the related Rate Period.

Nothing in this Agreement shall limit in any way the obligations of the SPV to
pay the amounts set forth in this Section 2.5.

SECTION 2.6 Deemed Collections. (a) Dilutions. If on any day the Unpaid Balance
of an Eligible Receivable is reduced or such Eligible Receivable is canceled as
a result of any Dilution, the SPV shall be deemed to have received on such day a
Collection of such Eligible Receivable in the amount of the Unpaid Balance (as
determined immediately prior to such Dilution) of such Eligible Receivable (if
such Eligible Receivable is canceled) or, otherwise, in the amount of such
reduction, and the SPV shall, on the second Business Day following knowledge of
such Dilution, pay to the Servicer an amount equal to such Deemed Collection and
such amount shall be applied by the Servicer as a Collection in accordance with
Section 2.12.

(b) Breach of Representation or Warranty. If on any day any representation or
warranty in Sections 4.1(d), (k), (t) or (u) with respect to any Eligible
Receivable (whether on or after the date of transfer thereof to the Agent, for
the benefit of the Investors, as contemplated hereunder) is determined to be
incorrect as of such time when such representation or warranty

 

-34-



--------------------------------------------------------------------------------

was made or confirmed, the SPV shall be deemed to have received on such day a
Collection of such Eligible Receivable equal to its Unpaid Balance and the SPV
shall on the second Business Day following knowledge thereof deposit into the
Collection Account an amount equal to such Deemed Collection and such amount
shall be applied by the Servicer as a Collection in accordance with
Section 2.12.

SECTION 2.7 Payments and Computations, Etc. All amounts to be paid or deposited
by the SPV or the Servicer hereunder shall be paid or deposited in accordance
with the terms hereof no later than 12:00 noon on the day when due in
immediately available funds; if such amounts are payable to the Agent or any
Managing Agent (whether on behalf of any Investor or otherwise) they shall be
paid or deposited in the account indicated under the heading “Payment
Information” in Section 11.3, until otherwise notified by the Agent or any
Managing Agent. The SPV shall, to the extent permitted by Law, pay to the Agent
or the applicable Managing Agent, for the benefit of the Investors, upon demand,
interest on all amounts not paid or deposited when due hereunder at the Default
Rate. All computations of per annum fees hereunder shall be made on the basis of
a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed. Any computations made by the Agent or any
Managing Agent of amounts payable by the SPV hereunder shall be binding upon the
SPV absent manifest error.

SECTION 2.8 Reports. By no later than 4:00 p.m. on the fourth Business Day prior
to each Settlement Date, or if such day is not a Business Day then on the next
succeeding Business Day (and, during the continuation of a Termination Event or
a Potential Termination Event, within three (3) Business Days after a request
from the Agent or any Managing Agent), the Servicer shall prepare and forward to
the Agent and each Managing Agent a Servicer Report, certified by the Servicer.
In addition to the foregoing, beginning on January 22, 2009 and for so long as
Ashland’s unsecured debt has a public rating from S&P or Moody’s below “BBB-” or
“Baa3”, respectively, the Servicer shall be obligated to prepare and forward to
the Agent and each Managing Agent a Weekly Servicer Report on every Thursday of
each calendar week (or the next Business Day if such day is not a Business Day),
certified by the Servicer; provided that the Servicer shall not be required to
deliver a Weekly Servicer Report on any Reporting Date if a monthly Servicer
Report has been or is expected to be delivered during the calendar week in which
such Reporting Date occurs. The reporting period covered by a Weekly Servicing
Report shall be the period ending on (and including) the Friday preceding the
applicable Reporting Date and beginning on (and including) the Saturday
preceding such Friday.

SECTION 2.9 Collection Account. The Agent shall establish in its name on or
prior to the day of the initial Investment hereunder and shall maintain a
segregated account (the “Collection Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Agent, on behalf of the Secured Parties. The Agent shall have exclusive dominion
and control over the Collection Account and all monies, instruments and other
property from time to time in the Collection Account. Other than as otherwise
permitted by Section 2.12(b), the SPV and the Servicer shall remit to the
Collection Account on the dates specified in Section 2.12(b) all Collections
received directly by the SPV, any of the Originators or the Servicer, as the
case may be, and any Collections received in any Blocked Account. At all other
times, any Collections received directly by the SPV, any of the Originators or
the Servicer shall be sent promptly (but in any event within two (2) Business
Days of receipt) to a Blocked Account. Funds on deposit in the Collection
Account (other than investment earnings) shall be

 

-35-



--------------------------------------------------------------------------------

invested by the Agent, in the name of the Agent, in Eligible Investments that
will mature so that such funds will be available so as to permit amounts in the
Collection Account to be paid and applied on the next Settlement Date and
otherwise in accordance with the provisions of Section 2.12; provided that such
funds shall not reduce the Net Investment or accrued Yield hereunder until so
applied under Section 2.12. On each Settlement Date, all interest and earnings
(net of losses and investment expenses) on funds on deposit in the Collection
Account shall be applied as Collections. On the Final Payout Date, any and all
funds remaining on deposit in the Collection Account shall be paid to the SPV.

SECTION 2.10 Sharing of Payments, Etc. If any Investor (for purposes of this
Section only, being a “Recipient”) shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the portion of the Asset Interest owned by it (other than pursuant to
a Fee Letter, Section 3.3(b) or Article IX and other than as a result of the
differences in the timing of the applications of Collections pursuant to
Section 2.12 and other than a result of the different methods for calculating
Yield) in excess of its ratable share of payments on account of the Asset
Interest obtained by the Investors entitled thereto, such Recipient shall
forthwith purchase from the Investors entitled to a share of such amount
participations in the portions of the Asset Interest owned by such Persons as
shall be necessary to cause such Recipient to share the excess payment ratably
with each such other Person entitled thereto; provided that if all or any
portion of such excess payment is thereafter recovered from such Recipient, such
purchase from each such other Person shall be rescinded and each such other
Person shall repay to the Recipient the purchase price paid by such Recipient
for such participation to the extent of such recovery, together with an amount
equal to such other Person’s ratable share (according to the proportion of
(a) the amount of such other Person’s required payment to (b) the total amount
so recovered from the Recipient) of any interest or other amount paid or payable
by the Recipient in respect of the total amount so recovered.

SECTION 2.11 Right of Setoff. Without in any way limiting the provisions of
Section 2.10, each of the Agent, each Managing Agent and each Investor is hereby
authorized (in addition to any other rights it may have) at any time after the
occurrence of the Termination Date due to the occurrence and continuation of a
Termination Event, upon prior written notice to the SPV, to set-off, appropriate
and apply (without presentment, demand, protest or other notice which are hereby
expressly waived) any deposits and any other indebtedness held or owing by the
Agent, the Managing Agent or such Investor to, or for the account of, the SPV
against the amount of the Aggregate Unpaids owing by the SPV to such Person or
to the Agent or the Managing Agent on behalf of such Person (even if contingent
or unmatured).

SECTION 2.12 [Reserved and Specified in Schedule III].

SECTION 2.13 [Reserved and Specified in Schedule III].

SECTION 2.14 [Reserved and Specified in Schedule III].

SECTION 2.15 [Reserved and Specified in Schedule III].

SECTION 2.16 Reduction of Facility Limit. The SPV may, upon at least ten
(10) Business Days’ written notice to the Agent and each Managing Agent,
terminate the facility

 

-36-



--------------------------------------------------------------------------------

provided in this Article II in whole or, from time to time, irrevocably reduce
in part the unused portion of the Facility Limit; provided that each partial
reduction shall be in the amount of at least $5,000,000, or an integral multiple
of $1,000,000 in excess thereof, and that, unless terminated in whole, the
Facility Limit shall in no event be reduced below $50,000,000; and provided
further that (in addition to and without limiting any other requirements for
termination or prepayment hereunder) no such termination in whole shall be
effective unless and until all Aggregate Unpaids have been paid in full. The
Agent shall advise the Managing Agents of any notice it receives pursuant to
this Section 2.16.

SECTION 2.17 Letters of Credit.

(a) Letter of Credit Commitment.

(i) Subject to the terms and conditions hereof, on any Business Day preceding
the Letter of Credit Expiration Date: (A) each Letter of Credit Issuer agrees,
in reliance upon the agreements of the Investors set forth in this Section 2.17:
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars for the account of the SPV, in aggregate face amounts
that shall be not less than $100,000, as the SPV may request, and to amend or
extend Letters of Credit previously issued by it; and (2) to honor drawings
under the Letters of Credit; and (B) the Committed Investors severally agree to
participate in all Letters of Credit issued for the account of the SPV and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit: (1) the Net Investment will not
exceed the Available Commitment; and (2) the Letter of Credit Liability will not
exceed the Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, the SPV’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the SPV may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Each Letter of Credit
Issuer shall have the right to approve the form of Letter of Credit requested
from it.

(ii) No Letter of Credit Issuer shall issue or extend any Letter of Credit, if:
(A) subject to Section 2.17(b)(iii), the expiry date of such Letter of Credit
would occur more than twelve (12) months after the date of issuance or last
extension, unless such Letter of Credit Issuer has approved such expiry date in
its sole discretion; or (B) the expiry date of such Letter of Credit would occur
after the date thirty (30) days prior to the Commitment Termination Date, unless
such Letter of Credit Issuer has approved such expiry date and the SPV has Cash
Collateralized the then-outstanding Letter of Credit Liability in respect of
such Letter of Credit thirty (30) days prior to the then-applicable Commitment
Termination Date, and such Letter of Credit has an expiry date that is not later
than twelve (12) months following the Commitment Termination Date.

(iii) No Letter of Credit Issuer shall be under any obligation to issue any
Letter of Credit if: (A) any order, judgment or decree of any Official Body
shall by its terms purport to enjoin or restrain such Letter of Credit Issuer
from issuing such Letter of Credit, or any Law applicable to such Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Official Body with jurisdiction over

 

-37-



--------------------------------------------------------------------------------

such Letter of Credit Issuer shall prohibit, or request that such Letter of
Credit Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Letter of Credit Issuer
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Letter of Credit Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Letter
of Credit Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which such Letter of Credit Issuer in good faith deems
material to it; (B) the issuance of such Letter of Credit would violate any Laws
or one or more policies of such Letter of Credit Issuer; (C) such Letter of
Credit is to be denominated in a currency other than Dollars; (D) such Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder; or (E) a default of any Committed Investor’s
obligations to fund hereunder exists, unless such Letter of Credit Issuer has
entered into satisfactory arrangements with the SPV or such Committed Investor
to eliminate such Letter of Credit Issuer’s risk with respect to such Committed
Investor.

(iv) No Letter of Credit Issuer shall be under any obligation to amend any
Letter of Credit if: (A) such Letter of Credit Issuer would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof; or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the SPV delivered to the applicable Letter of Credit Issuer (with
a copy to the Agent) in the form of a Request for Credit Extension. Such Request
for Credit Extension must be received by a Letter of Credit Issuer and the Agent
not later than 5:00 p.m. at least three (3) Business Days prior to the proposed
issuance date or date of amendment, as the case may be, of any Letter of Credit
(or such later date and time as the Agent and such Letter of Credit Issuer may
agree in a particular instance in their sole discretion, and such date, the “L/C
Issuance Date”). In the case of a request for an initial issuance of a Letter of
Credit, such Request for Credit Extension shall specify in form and detail
satisfactory to the applicable Letter of Credit Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such Letter of Credit Issuer may reasonably require. In the
case of a request for an amendment of any outstanding Letter of Credit, the
related Request for Credit Extension shall specify in form and detail
satisfactory to the applicable Letter of Credit Issuer: (1) the Letter of Credit
to be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the applicable Letter of Credit Issuer may reasonably require.
Additionally, the SPV shall furnish to the applicable Letter of Credit Issuer
and the Agent such other documents and information pertaining to such requested
Letter of Credit issuance or amendment, including any Issuer Documents, as such
Letter of Credit Issuer or the Agent may reasonably require.

 

-38-



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Request for Credit Extension relating to a
Letter of Credit, the applicable Letter of Credit Issuer will confirm with the
Agent (by telephone or in writing) that the Agent has received a copy of such
Request for Credit Extension from the SPV and, if not, such Letter of Credit
Issuer will provide the Agent with a copy thereof. The Letter of Credit Issuer
shall also promptly notify each Managing Agent (which in turn shall promptly
notify each Investor in its Investor Group) of the Request for Credit Extension
and the terms thereof. Unless a Letter of Credit Issuer has received written
notice from any Investor, any Managing Agent, the Agent or the SPV, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, such Letter of Credit Issuer shall, on the requested date, issue a
Letter of Credit for the account of the SPV or enter into the applicable
amendment, as the case may be, in each case in accordance with such Letter of
Credit Issuer’s usual and customary business practices.

(iii) If the SPV so requests in any applicable Request for Credit Extension, a
Letter of Credit Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a Business Day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by a Letter of Credit Issuer, the SPV shall
not be required to make a specific request to such Letter of Credit Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Investors shall be deemed to have authorized (but may not require) such Letter
of Credit Issuer to permit the extension of such Letter of Credit at any time to
an expiry date not later than the Letter of Credit Expiration Date; provided
that no Letter of Credit Issuer shall permit any such extension if: (A) such
Letter of Credit Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.17(a) or otherwise); or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date: (1) from the Agent that the
Majority Investors have elected not to permit such extension; or (2) from the
Agent, any Committed Investor or the SPV that one or more of the applicable
conditions specified in Section 5.1 or 5.2 is not then satisfied, and in each
such case directing such Letter of Credit Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, a Letter of Credit Issuer will also deliver to the SPV, the Agent and
each Managing Agent a true and complete copy of such Letter of Credit or
amendment.

 

-39-



--------------------------------------------------------------------------------

(v) Whenever a Letter of Credit Issuer issues a Letter of Credit, each Committed
Investor shall, automatically and without further action of any kind upon the
L/C Issuance Date, be deemed to have irrevocably (i) agreed to acquire a
participation interest therein in an amount equal to such Committed Investor’s
pro rata share of its Investor Group Percentage of the Letter of Credit
Liability attributable to such Letter of Credit and (ii) committed to make an
Investment hereunder equal to its pro rata share of its Investor Group
Percentage of the applicable reimbursement amount in the event that such Letter
of Credit is subsequently drawn and such drawn amount shall not have been
reimbursed by the SPV upon such draw or an Investment with respect to such
unreimbursed draw is not made by such Committed Investor’s related Conduit
Investor. In the event that any Letter of Credit expires or is surrendered to
the applicable Letter of Credit Issuer without being drawn (in whole or in part)
then the foregoing commitment to make Investments with respect to draws under
such Letter of Credit shall expire with respect to such Letter of Credit and the
Letter of Credit Liability shall automatically reduce by the amount of the
Letter of Credit which is no longer outstanding. Each Investor shall share in
all rights and obligations resulting therefrom, in accordance with such
participation interest, including: (i) the right to receive from the Agent its
share of any reimbursement of the amount of each draft drawn under each Letter
of Credit, including any interest payable with respect thereto; and (ii) the
obligation to reimburse the Agent in the form of an Investment to the SPV
hereunder upon receipt of notice of any payment by the applicable Letter of
Credit Issuer.

(c) Drawings and Reimbursements; Funding of Participation.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Letter of Credit Issuer
shall notify the SPV and the Agent thereof. Not later than 1:00 p.m. on the date
of any payment by a Letter of Credit Issuer under a Letter of Credit (each such
date, an “Honor Date”), the SPV shall reimburse such Letter of Credit Issuer
through the Agent in an amount equal to the amount of such drawing. If the SPV
fails to so reimburse such Letter of Credit Issuer by such time, the Agent shall
promptly notify each Managing Agent of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Managing Agent’s Investor Group’s Investor Group Percentage thereof. Each such
notice by a Letter of Credit Issuer shall be treated as an Investment Request by
the SPV. In such event, the SPV shall be deemed to have requested an Investment
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.3, but
subject to the amount of the unutilized portion of the Available Commitment and
the conditions set forth in Section 5.2 (other than the delivery of an
Investment Request). Any notice given by a Letter of Credit Issuer or the Agent
pursuant to this Section 2.17(c)(i) may be given by telephone if promptly
confirmed in writing; provided that the lack of such a prompt confirmation shall
not affect the conclusiveness or binding effect of such notice.

 

-40-



--------------------------------------------------------------------------------

(ii) If a Letter of Credit Issuer so notifies a Managing Agent prior to 1:00
p.m. on any Business Day, such Managing Agent’s related Investor Group shall
make available to the Agent, for the account of such Letter of Credit Issuer,
its Investor Group Percentage of the Unreimbursed Amount by 4:30 p.m. on such
Business Day (or a subsequent day specified by the Agent) in immediately
available funds. If a Letter of Credit Issuer so notifies a Managing Agent after
1:00 p.m. on any Business Day, such Managing Agent’s related Investor Group
shall make available to the Agent for the account of such Letter of Credit
Issuer its Investor Group Percentage of the Unreimbursed Amount by 1:00 p.m. on
the next Business Day (or a subsequent day specified by the Agent) in
immediately available funds. If any amounts have been deposited into a
segregated interest-bearing cash collateral account for the purpose of cash
collateralizing the Letter of Credit Liability, the Letter of Credit Issuers
shall use such funds to satisfy any drawings under their respective Letters of
Credit prior to notifying the Managing Agents of the need for an Investment with
respect thereto. Investors may conclusively rely on the relevant Letter of
Credit Issuer as to the amount due the Agent by reason of any draft of a Letter
of Credit or due such Letter of Credit Issuer under any Letter of Credit
Application.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by an
Investment because the conditions set forth in Section 5.2 cannot be satisfied
or for any other reason, the SPV shall be deemed to have incurred from
applicable Letter of Credit Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Investor Group’s payment to the Agent for the
account of the applicable Letter of Credit Issuer pursuant to Section 2.17(c)(i)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Borrowing from the applicable Investors in such
Investor Group in satisfaction of its participation obligation under this
Section 2.17.

(iv) Until each applicable Investor in each Investor Group funds its Investment
or L/C Borrowing pursuant to this Section 2.17(c) to reimburse each Letter of
Credit Issuer for any amount drawn under any Letter of Credit issued by it,
interest in respect of such Investor Group’s Investor Group Percentage of such
amount shall be solely for the account of the Letter of Credit Issuer.

(v) Each Committed Investor’s obligation to make Investments or L/C Borrowings
to reimburse the Letter of Credit Issuers for amounts drawn under Letters of
Credit, as contemplated by this Section 2.17(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including: (A) any
set-off, counterclaim, recoupment, defense or other right which such Investor
may have against any Letter of Credit Issuer, the SPV, or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Termination Event
or a Potential Termination Event; or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Committed Investor’s obligation to make Investments pursuant to this
Section 2.17(c) is subject to the conditions set forth in Section 5.2 (other
than delivery of an Investment Request). No such making of an L/C Borrowing
shall relieve or otherwise impair the obligations of the SPV to reimburse each
Letter of Credit Issuer for the amount of any payment made by such Letter of
Credit Issuer under any Letter of Credit, together with interest as provided
herein.

 

-41-



--------------------------------------------------------------------------------

(vi) If any Committed Investor fails to make available to the Agent for the
account of the applicable Letter of Credit Issuer any amount required to be paid
by such Investor pursuant to the foregoing provisions of this Section 2.17(c) by
the time specified in Section 2.17(c)(ii), the Letter of Credit Issuer shall be
entitled to recover from such Committed Investor (acting through the Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Letter of Credit Issuer at a rate per annum equal to the Federal Funds
Rate from time to time in effect. A certificate of the Letter of Credit Issuer
submitted to any Committed Investor (through the Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. At any time after a Letter of Credit Issuer has
made a payment under any Letter of Credit and has received from any Investor
such Investor’s L/C Borrowing in respect of such payment in accordance with
Section 2.17(c), if the Agent receives for the account of such Letter of Credit
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the SPV or otherwise, including proceeds of cash
collateral applied thereto by the Agent), the Agent will distribute to such
Investor its pro rata share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Investor’s
L/C Borrowing was outstanding) in the same funds as those received by the Agent.

(e) Obligations Absolute. The obligations of the SPV to reimburse a Letter of
Credit Issuer for each drawing under each Letter of Credit issued by it and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Transaction Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the SPV may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Letter of Credit Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of

 

-42-



--------------------------------------------------------------------------------

such Letter of Credit; or any payment made by such Letter of Credit Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the SPV.

The SPV shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the SPV’s instructions or other irregularity, the SPV will
promptly, and in all events within two (2) Business Days, notify the applicable
Letter of Credit Issuer. The SPV shall be conclusively deemed to have waived any
such claim against such Letter of Credit Issuer and its correspondents unless
such notice is given as aforesaid.

(f) Role of Letter of Credit Issuer. Each Investor and the SPV agree that, in
paying any drawing under a Letter of Credit, no Letter of Credit Issuer shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Letter of Credit Issuers, any Agent-Related Person or any of the respective
correspondents, participants or assignees of any Letter of Credit Issuer shall
be liable to any Investor for: (i) any action taken or omitted in connection
herewith at the request or with the approval of the Investors or the Managing
Agents, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or related Request for Credit Extension. The SPV hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the SPV’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Letter of Credit Issuers, any Agent-Related Person, or
any of the respective correspondents, participants or assignees of any Letter of
Credit Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.17(e); provided that anything in such
clauses to the contrary notwithstanding, the SPV may have a claim against a
Letter of Credit Issuer, and such Letter of Credit Issuer may be liable to the
SPV, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by SPV which SPV proves were caused
by such Letter of Credit Issuer’s willful misconduct or gross negligence or such
Letter of Credit Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Letter of
Credit Issuers may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no Letter of Credit Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or

 

-43-



--------------------------------------------------------------------------------

assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Agent: (A) if a Letter of Credit Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing; or (B) if, as of the Letter of Credit
Expiration Date, any Letter of Credit for any reason remains outstanding and
partially or wholly undrawn, the SPV shall promptly (but in any event within one
(1) Business Day) Cash Collateralize the then-outstanding amount of the Letter
of Credit Liability (determined as of the date of such L/C Borrowing or the
Letter of Credit Expiration Date, as the case may be).

(ii) In addition, if the Agent notifies the SPV at any time that the outstanding
amount of the Letter of Credit Liability at such time exceeds 105% of the Letter
of Credit Sublimit then in effect, then the SPV shall Cash Collateralize the
Letter of Credit Liability in an amount equal to the amount by which the
outstanding amount of the Letter of Credit Liability exceeds the Letter of
Credit Sublimit, promptly upon receipt of such notice (but in no event later
than two (2) Business Days thereafter), with proceeds from an Investment
hereunder, up to the Available Commitment at such time. The SPV hereby grants to
the Agent, for the benefit of the Letter of Credit Issuers and the other Secured
Parties, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked, interest bearing deposit accounts at the Agent (provided that:
(x) any interest accrued on any such deposit account shall be payable to the SPV
only upon the full and final payment of the Asset Interest; and (y) upon the
continuance of a Termination Event, any such interest accrued to the date
thereof shall be applied to reduce the Net Investment).

(h) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

(i) Applicability of ISP98. Unless otherwise expressly agreed by the SPV and any
Letter of Credit Issuer (solely with respect to Letters of Credit issued by it),
when a Letter of Credit is issued the rules of the ISP shall apply to each
Letter of Credit.

ARTICLE III

ADDITIONAL COMMITTED INVESTOR PROVISIONS

SECTION 3.1 Assignment to Committed Investors.

(a) Assignment Amounts. At any time on or prior to the Commitment Termination
Date for the applicable Conduit Investor, if the related Administrator on behalf
of such Conduit Investor in such Investor Group so elects, by written notice to
the Agent, the SPV hereby irrevocably requests and directs that such Conduit
Investor assign, and such Conduit Investor does hereby assign effective on the
Assignment Date referred to below all or such portions as may be elected by the
Conduit Investor of its interest in the Net Investment and the Asset Interest

 

-44-



--------------------------------------------------------------------------------

at such time to the Committed Investors in its Investor Group pursuant to this
Section 3.1 and the SPV hereby agrees to pay the amounts described in
Section 3.1(b); provided that unless such assignment is an assignment of all of
such Conduit Investor’s interest in the Net Investment and the Asset Interest in
whole on or after such Conduit Investment Termination Date, no such assignment
shall take place pursuant to this Section 3.1 if a Termination Event described
in Section 8.1(g) shall then exist; and provided further that no such assignment
shall take place pursuant to this Section 3.1 at a time when an Event of
Bankruptcy with respect to such Conduit Investor exists. No further
documentation or action on the part of such Conduit Investor or the SPV shall be
required to exercise the rights set forth in the immediately preceding sentence,
other than the giving of the notice by the related Administrator on behalf of
such Conduit Investor referred to in such sentence and the delivery by the
related Administrator of a copy of such notice to each Committed Investor in its
Investor Group (the date of the receipt by such Administrator of any such notice
being the “Assignment Date”). Each Committed Investor hereby agrees,
unconditionally and irrevocably and under all circumstances, without setoff,
counterclaim or defense of any kind, to pay the full amount of its Assignment
Amount on such Assignment Date to the applicable Conduit Investor in immediately
available funds to an account designated by the related Administrator. Upon
payment of its Assignment Amount, each related Committed Investor shall acquire
an interest in the Asset Interest and the Net Investment equal to its pro rata
share (based on the outstanding portions of the Net Investment funded by it) of
the assigned portion of the Net Investment. Upon any assignment in whole by a
Conduit Investor to the Committed Investors in its Investor Group on or after
the Conduit Investment Termination Date as contemplated hereunder, such Conduit
Investor shall cease to make any additional Investments or Reinvestments
hereunder. At all times prior to the Conduit Investment Termination Date,
nothing herein shall prevent the Conduit Investor from making a subsequent
Investment or Reinvestment hereunder, in its sole discretion, following any
assignment pursuant to this Section 3.1 or from making more than one assignment
pursuant to this Section 3.1.

(b) The SPV’s Obligation to Pay Certain Amounts; Additional Assignment Amount.
The SPV shall pay to the applicable Administrator, for the account of the
applicable Uncommitted Investor, in connection with any assignment by such
Uncommitted Investor to the Committed Investors in its Investor Group pursuant
to this Section 3.1, an aggregate amount equal to all Yield to accrue through
the end of the current Rate Period to the extent attributable to the portion of
the Net Investment so assigned to the Committed Investors (which Yield shall be
determined for such purpose using the CP Rate most recently determined by the
applicable Administrator) (as determined immediately prior to giving effect to
such assignment), plus all other Aggregate Unpaids then owing to such
Uncommitted Investor (other than the Net Investment and other than any Yield not
described above) related to the portion of the Net Investment so assigned to the
Committed Investors in its Investor Group. If the SPV fails to make payment of
such amounts at or prior to the time of assignment by the Uncommitted Investor
to the Committed Investors, such amount shall be paid by the Committed Investors
(in accordance with their respective Pro Rata Shares) to the Uncommitted
Investor as additional consideration for the interests assigned to the Committed
Investors and the amount of the “Net Investment” hereunder held by the Committed
Investors shall be increased by an amount equal to the additional amount so paid
by the Committed Investors.

(c) Administration of Agreement after Assignment from Conduit Investor to
Committed Investors following the Conduit Investment Termination Date. After any
assignment

 

-45-



--------------------------------------------------------------------------------

in whole by a Conduit Investor to the Committed Investors in its Investor Group
pursuant to this Section 3.1 at any time on or after the related Conduit
Investment Termination Date (and the payment of all amounts owing to the Conduit
Investor in connection therewith), all rights of the applicable Administrator
set forth herein shall be given to the Managing Agent on behalf of the
applicable Committed Investors instead of the Administrator.

(d) Payments to Agent’s Account. After any assignment in whole by a Conduit
Investor to the Committed Investors in its Investor Group pursuant to this
Section 3.1 at any time on or after the related Conduit Investment Termination
Date, all payments to be made hereunder by the SPV or the Servicer to such
Conduit Investor shall be made to the applicable Managing Agent’s account as
such account shall have been notified to the SPV and the Servicer.

(e) Recovery of Net Investment. In the event that the aggregate of the
Assignment Amounts paid by the Committed Investors pursuant to this Section 3.1
on any Assignment Date occurring on or after the Conduit Investment Termination
Date is less than the Net Investment of the Conduit Investor on such Assignment
Date, then to the extent Collections thereafter received by its Managing Agent
hereunder in respect of the Net Investment exceed the aggregate of the
unrecovered Assignment Amounts and Net Investment funded by such Committed
Investors, such excess shall be remitted by such Managing Agent to the Conduit
Investor (or to the applicable Administrator on its behalf) for the account of
the Conduit Investor.

SECTION 3.2 Downgrade of Committed Investor. (a) Downgrades Generally. If at any
time on or prior to the Commitment Termination Date for a Conduit Investor, the
short term debt rating of any Committed Investor in such Conduit Investor’s
Investor Group shall be “A-2” or “P-2” from S&P or Moody’s, respectively, with
negative credit implications, such Committed Investor, upon request of its
Managing Agent, shall, within thirty (30) days of such request, assign its
rights and obligations hereunder to another financial institution (which
institution’s short term debt shall be rated at least “A-2” or “P-2” from S&P or
Moody’s, respectively, and which shall not be so rated with negative credit
implications and which is acceptable to the Conduit Investor and its Managing
Agent). If the short term debt rating of a Committed Investor shall be “A-3” or
“P-3”, or lower, from S&P or Moody’s, respectively (or such rating shall have
been withdrawn by S&P or Moody’s), such Committed Investor, upon request of its
Managing Agent, shall, within five (5) Business Days of such request, assign its
rights and obligations hereunder to another financial institution (which
institution’s short term debt shall be rated at least “A-2” or “P-2”, from S&P
or Moody’s, respectively, and which shall not be so rated with negative credit
implications and which is acceptable to the applicable Conduit Investor and its
Managing Agent). In either such case, if any such Committed Investor shall not
have assigned its rights and obligations under this Agreement within the
applicable time period described above (in either such case, the “Required
Downgrade Assignment Period”), its Managing Agent on behalf of the applicable
Conduit Investor shall have the right to require such Committed Investor to pay
upon one (1) Business Day’s notice at any time after the Required Downgrade
Assignment Period (and each such Committed Investor hereby agrees in such event
to pay within such time) to such Managing Agent an amount equal to such
Committed Investor’s unused Commitment (a “Downgrade Draw”) for deposit by such
Managing Agent into an account, in the name of such Managing Agent (a “Downgrade
Collateral Account”), which shall be in satisfaction of such Committed
Investor’s obligations to make Investments and L/C Borrowings and to pay its
Assignment Amount upon an assignment from a Conduit Investor in accordance

 

-46-



--------------------------------------------------------------------------------

with Section 3.1; provided that if, during the Required Downgrade Assignment
Period, such Committed Investor delivers a written notice to such Managing Agent
of its intent to deliver a direct pay irrevocable letter of credit pursuant to
this proviso in lieu of the payment required to fund the Downgrade Draw, then
such Committed Investor will not be required to fund such Downgrade Draw. If any
Committed Investor gives its Managing Agent such notice, then such Committed
Investor shall, within one (1) Business Day after the Required Downgrade
Assignment Period, deliver to such Managing Agent a direct pay irrevocable
letter of credit in favor of such Managing Agent in an amount equal to the
unused portion of such Committed Investor’s Commitment, which letter of credit
shall be issued through an United States office of a bank or other financial
institution (i) whose short-term debt ratings by S&P and Moody’s are at least
equal to the ratings assigned by such statistical rating organization to the
Commercial Paper of its related Conduit Investor and (ii) that is acceptable to
the applicable Conduit Investor and its Managing Agent. Such letter of credit
shall provide that the Managing Agent may draw thereon for payment of any
Investment, L/C Borrowing or Assignment Amount payable by such Committed
Investor which is not paid hereunder when required, shall expire no earlier than
the related Commitment Termination Date and shall otherwise be in form and
substance acceptable to the Managing Agent.

(b) Application of Funds in Downgrade Collateral Account. If any Committed
Investor shall be required pursuant to Section 3.2(a) to fund a Downgrade Draw,
then its Managing Agent shall apply the monies in the Downgrade Collateral
Account applicable to such Committed Investor’s share of Investments and L/C
Borrowings required to be made by the Committed Investors and to any Assignment
Amount payable by such Committed Investor pursuant to Section 3.1 at the times,
in the manner and subject to the conditions precedent set forth in this
Agreement. The deposit of monies in such Downgrade Collateral Account by any
Committed Investor shall not constitute an Investment, L/C Borrowing or the
payment of any Assignment Amount (and such Committed Investor shall not be
entitled to interest on such monies except as provided below in this
Section 3.2(b), unless and until (and then only to the extent that) such monies
are used to fund Investments and L/C Borrowings or to pay any Assignment Amount.
The amount on deposit in such Downgrade Collateral Account shall be invested by
the applicable Managing Agent in Eligible Investments and such Eligible
Investments shall be selected by the applicable Managing Agent in its sole
discretion. The Agent shall remit to such Committed Investor, on the last
Business Day of each month, the income actually received thereon. Unless
required to be released as provided below in this subsection, Collections
received by the Agent in respect of such Committed Investor’s portion of the Net
Investment shall be deposited in the Downgrade Collateral Account for such
Committed Investor. Amounts on deposit in such Downgrade Collateral Account
shall be released to such Committed Investor (or the stated amount of the letter
of credit delivered by such Committed Investor pursuant to subsection (a) above
may be reduced) within one (1) Business Day after each Settlement Date following
the Termination Date to the extent that, after giving effect to the
distributions made and received by the Investors on such Settlement Date, the
amount on deposit in such Downgrade Collateral Account would exceed such
Committed Investor’s pro rata share (determined as of the day prior to the
Termination Date) of the sum of all Portions of Investment then funded by the
applicable Conduit Investor, plus the Interest Component. All amounts remaining
in such Downgrade Collateral Account shall be released to such Committed
Investor no later than the Business Day immediately following the earliest of
(i) the effective date of any replacement of such Committed Investor or removal
of such Committed Investor as a party to

 

-47-



--------------------------------------------------------------------------------

this Agreement, (ii) the date on which such Committed Investor shall furnish its
Managing Agent with confirmation that such Committed Investor shall have
short-term debt ratings of at least “A-2” or “P-2” from S&P and Moody’s,
respectively, without negative credit implications, and (iii) the Commitment
Termination Date (or if earlier, the Commitment Termination Date in effect prior
to any renewal pursuant to Section 3.3 to which such Committed Investor does not
consent. Nothing in this Section 3.2 shall affect or diminish in any way any
such downgraded Committed Investor’s Commitment to the SPV or the applicable
Conduit Investor or such downgraded Committed Investor’s other obligations and
liabilities hereunder and under the other Transaction Documents.

(c) Program Support Agreement Downgrade Provisions. Notwithstanding the other
provisions of this Section 3.2, a Committed Investor shall not be required to
make a Downgrade Draw (or provide for the issuance of a letter of credit in lieu
thereof) pursuant to Section 3.2(a) at a time when such Committed Investor has a
downgrade collateral account (or letter of credit in lieu thereof) established
pursuant to the Program Support Agreement relating to the transactions
contemplated by this Agreement to which it is a party in an amount at least
equal to its unused Commitment, and its Managing Agent may apply monies in such
downgrade collateral account in the manner described in Section 3.2(b) as if
such downgrade collateral account were a Downgrade Collateral Account.

SECTION 3.3 Non-Renewing Committed Investors. If at any time the SPV requests
that the Committed Investors renew their Commitments hereunder and some but less
than all the Committed Investors consent to such renewal within thirty (30) days
of the SPV’s request, the SPV may arrange for an assignment, and such
non-consenting Committed Investors shall agree to assign, to one or more
financial institutions acceptable to the related Conduit Investor and the SPV of
all the rights and obligations hereunder of each such non-consenting Committed
Investor in accordance with Section 11.8. Any such assignment shall become
effective on the then-current Commitment Termination Date. Each Committed
Investor which does not so consent to any renewal shall cooperate fully with the
SPV in effectuating any such assignment. If none or less than all the
Commitments of the non-renewing Committed Investors are so assigned as provided
above, then the Commitment Termination Date shall not be renewed.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Representations and Warranties of the SPV and the Initial Servicer.
Each of the SPV and the initial Servicer represents and warrants to the Agent,
each Managing Agent, the Administrators, the Investors and the other Secured
Parties, as to itself only, that, on the Closing Date, on each Investment Date,
on each L/C Issuance Date and on each date of Reinvestment:

(a) Corporate Existence and Power. It (i) is validly existing and in good
standing under the laws of its jurisdiction of formation, (ii) with respect to
the SPV, was duly organized, (iii) has all corporate or limited liability
company power and all licenses, authorizations, consents and approvals of all
Official Bodies required to carry on its business in each jurisdiction in which
its business is now and proposed to be conducted (except where the failure to
have any

 

-48-



--------------------------------------------------------------------------------

such licenses, authorizations, consents and approvals would not individually or
in the aggregate reasonably be expected to have a Material Adverse Effect) and
(iv) is duly qualified to do business and is in good standing in every other
jurisdiction in which the nature of its business requires it to be so qualified,
except where the failure to be so qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect.

(b) Authorization; No Contravention. The execution, delivery and performance by
it of this Agreement and the other Transaction Documents to which it is a party
(i) are within its corporate or limited liability company powers, (ii) have been
duly authorized by all necessary corporate or limited liability company action,
(iii) require no action by or in respect of, or filing with, any Official Body
or official thereof (except as contemplated by this Agreement, all of which have
been (or as of the Closing Date will have been) duly made and in full force and
effect), other than any such action or approval as may be required pursuant to
the laws of any Official Body outside of the United States in connection with
any Foreign Receivable, (iv) do not contravene or constitute a default under
(A) its organizational documents, (B) any Law applicable to it, (C) any
provision of any indenture, agreement or other instrument evidencing material
Indebtedness to which it is a party or by which any of its property may be bound
or (D) any order, writ, judgment, award, injunction, decree or other instrument
binding on or affecting it or its property except, with respect to clauses (B),
(C) and (D) above, to the extent the contravention or default under such Law,
contractual restriction, order, writ, judgment, award, injunction, decree or
other instrument would not reasonably be expected to have a Material Adverse
Effect, or (v) result in the creation or imposition of any Adverse Claim upon or
with respect to its property (except as contemplated hereby).

(c) Binding Effect. Each of this Agreement and the other Transaction Documents
to which it is a party has been duly executed and delivered and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally (whether at law or
equity).

(d) Perfection. In the case of the SPV, the representations and warranties set
forth on Schedule 4.1(d) hereto are true and correct.

(e) Accuracy of Information. None of the written information heretofore,
contemporaneously or hereafter furnished by the SPV, the Servicer, any
Originator or any of their respective agents or advisors to any Investor, any
Managing Agent or the Agent for purposes of or in connection with any
Transaction Document or any transaction contemplated hereby or thereby contains
or will contain any statement of a material fact which is untrue or misleading
in any material respect on the date as of which such information is provided,
dated or certified, and no such item of information contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading, as the case may
be; provided that any such information delivered subsequent to any other written
information and on the same subject matter shall, solely to the extent each such
item of information is delivered to the same addressee, supersede such earlier
delivered information unless the SPV, the applicable Originator or the Servicer
shall expressly state otherwise in writing. No written information (subject to
the proviso of the preceding sentence)

 

-49-



--------------------------------------------------------------------------------

contained in any report or certificate delivered pursuant to this Agreement or
any other Transaction Document shall omit to state a material fact or any fact
necessary to make the statements contained therein not misleading on the date as
of which such information is dated or certified. With respect to any
projections, budgets and other forward looking financial information, it is
understood and agreed that (i) any forward-looking information furnished by the
SPV, any Originator or the Servicer is subject to inherent uncertainties and
contingencies, which may be beyond the control of such Person, (ii) no assurance
is given by the SPV, any Originator or the Servicer that the results or forecast
in any such forward-looking information will be realized and (iii) the actual
results may differ from the forecast results set forth in such forward-looking
information and such differences may be material. Notwithstanding anything in
the forgoing paragraph, it is understood and agreed that this Section 4.1(e)
shall not apply to any matters addressed by Section 4.1(k).

(f) Tax Status. It has (i) timely filed all Untied States Federal tax returns
and all other material tax returns required to be filed by it and (ii) paid or
made adequate provision for the payment of all taxes, assessments and other
material governmental charges, other than (A) those taxes, assessments, or
charges that are being contested in good faith through appropriate proceedings
and for which adequate reserves in accordance with GAAP have been provided or
(B) those taxes, assessments and other governmental charges, the non-payment of
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(g) Action, Suits. It is not in violation of any order of any Official Body that
would, individually or in the aggregate with all such other violations,
reasonably be expected to have a Material Adverse Effect. Except as set forth in
Schedule 4.1(g), there are no actions, suits, litigation or proceedings pending
or, to its knowledge, threatened in writing against or affecting it or any of
its Affiliates or their respective properties, in or before any Official Body,
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(h) Use of Proceeds. In the case of the SPV, no proceeds of any Investment or
Reinvestment will be used by it (i) to acquire any security in any transaction
which is subject to Section 13 or 14 of the Securities Exchange Act of 1934,
(ii) to acquire any equity security of a class which is registered pursuant to
Section 12 of such act or (iii) for any other purpose that violates applicable
Law, including Regulation U of the Federal Reserve Board.

(i) Principal Place of Business; Chief Executive Office; Location of Records.
Its principal place of business, chief executive office and the offices where it
keeps all its Records, are located at the address(es) described on Schedule
4.1(i) or such other locations notified to each Managing Agent in accordance
with Section 7.7 in jurisdictions where all action required by Section 7.7 has
been taken and completed.

(j) Subsidiaries; Tradenames, Etc. In the case of the SPV, as of the Closing
Date: (i) it has no Subsidiaries; and (ii) it has not, within the last five
(5) years, operated under any tradename other than its legal name, and, within
the last five (5) years, it has not changed its name, merged with or into or
consolidated with any other Person or been the subject of any proceeding under
the Bankruptcy Code. Schedule 4.1(j) lists the correct Federal Employer
Identification Number of the SPV.

 

-50-



--------------------------------------------------------------------------------

(k) Nature of Receivables. Each Receivable (i) represented by it to be an
Eligible Receivable in any Servicer Report or (ii) included in the calculation
of the Net Pool Balance in such Servicer Report or any Request for Credit
Extension in fact satisfies at the time of such calculation the definition of
“Eligible Receivable” set forth herein. On the date of the applicable initial
Investment therein by the Investors hereunder, it has no knowledge of any fact
(including any defaults by the Obligor thereunder on any other Receivable) that
would cause it or should have caused it to expect any payments on such Eligible
Receivable not to be paid in full when due.

(l) Coverage Requirement. In the case of the SPV, the sum of the Net Investment
plus the Required Reserves does not exceed the Net Pool Balance.

(m) Credit and Collection Policy. It has at all times complied in all material
respects with the Credit and Collection Policy with regard to each Eligible
Receivable.

(n) Material Adverse Effect. Since the Closing Date there has been no Material
Adverse Effect (for the avoidance of doubt, it is understood and agreed that
this representation will not be made on the Closing Date).

(o) No Termination Event or Potential Termination Event. In the case of the SPV,
no event has occurred and is continuing and no condition exists which
constitutes a Termination Event or a Potential Termination Event.

(p) Not an Investment Company or Holding Company. It is not, and is not
controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, or is exempt from all provisions of such act.

(q) ERISA. No steps have been taken by any Person to terminate any Pension Plan
the assets of which are not sufficient to satisfy all of its benefit liabilities
(as determined under Title IV of ERISA), no contribution failure has occurred or
is expected to occur with respect to any Pension Plan sufficient to give rise to
a lien under Section 302(f) of ERISA, and each Pension Plan has been
administered in all material respects in compliance with its terms and
applicable provision of ERISA and the Code.

(r) Blocked Accounts. The names and addresses of all the Blocked Account Banks,
together with the account numbers of the Blocked Accounts at such Blocked
Account Banks, are specified in Schedule 4.1(r) (or at such other Blocked
Account Banks and/or with such other Blocked Accounts as have been notified to
each Managing Agent and for which Blocked Account Agreements have been executed
in accordance with Section 7.3 and delivered to the Servicer and the Agent). All
Blocked Accounts are subject to Blocked Account Agreements. All Obligors (other
than Obligors of Foreign Currency Receivables) have been instructed to make
payment to a Blocked Account; provided that if cash or cash proceeds other than
Collections on Receivables are deposited into a Blocked Account (the “Excluded
Amounts”), such Excluded Amounts shall not constitute Related Security, and the
Agent shall have no right, title or interest in any such Excluded Amounts.

 

-51-



--------------------------------------------------------------------------------

(s) Bulk Sales. In the case of the SPV, no transaction contemplated hereby or by
the First Tier Agreement requires compliance with any bulk sales act or similar
law.

(t) Transfers Under First Tier Agreement. In the case of the SPV, each
Receivable has been purchased or otherwise acquired by it from the applicable
Originator pursuant to, and in accordance with, the terms of the First Tier
Agreement.

(u) Preference; Voidability. In the case of the SPV, it shall have given
reasonably equivalent value to each Originator in consideration for the transfer
to it of the Affected Assets from such Originator, and each such transfer shall
not have been made for or on account of an antecedent debt owed by any
Originator to it and no such transfer is or may be voidable under any section of
the Bankruptcy Code.

(v) Compliance with Applicable Laws; Licenses, etc. (i) Each of the SPV and
Servicer is in compliance with the requirements of all applicable laws, rules,
regulations, and orders of all Official Bodies (including the Federal Consumer
Credit Protection Act, as amended, Regulation Z of the Board of Governors of the
Federal Reserve System, as amended, laws, rules and regulations relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy and all other
consumer laws, rules and regulations applicable to the Receivables), a breach of
any of which, individually or in the aggregate, would be reasonably likely to
have a Material Adverse Effect; provided that no representation or warranty is
made with respect to the laws, rules, regulations, and orders of Official Bodies
outside of the United States with respect to Foreign Receivables.

(ii) the SPV has not failed to obtain any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its business (including any registration requirements or other
actions as may be necessary in any applicable jurisdiction in connection with
the ownership of the Contracts or the Receivables and other related assets),
which violation or failure to obtain would be reasonably likely to have a
Material Adverse Effect.

(w) Nonconsolidation. The SPV is operated in such a manner that the separate
corporate existence of the SPV, on the one hand, and the Servicer and each
Originator or any Affiliate thereof, on the other, would not be disregarded in
the event of the bankruptcy or insolvency of the Servicer, such Originator or
any Affiliate thereof and, without limiting the generality of the foregoing:

(i) the SPV is a limited purpose entity whose activities are restricted in its
organizational documents to activities related to purchasing or otherwise
acquiring receivables (including the Receivables) and related assets and rights
and conducting any related or incidental business or activities it deems
necessary or appropriate to carry out its primary purpose, including entering
into the Transaction Documents;

(ii) the SPV has not engaged, and does not presently engage, in any activity
other than those activities expressly permitted hereunder and under the other
Transaction Documents, nor has the SPV entered into any agreement other than
this Agreement, the other Transaction Documents to which it is a party, an
administration agreement with

 

-52-



--------------------------------------------------------------------------------

Ashland and a services agreement with its independent manager, and with the
prior written consent of the Agent, any other agreement necessary to carry out
more effectively the provisions and purposes hereof or thereof;

(iii) (A) the SPV maintains its own deposit account or accounts, separate from
those of any of its Affiliates, with commercial banking institutions, (B) the
funds of the SPV are not and have not been diverted to any other Person or for
other than the corporate use of the SPV and (C) except as may be expressly
permitted by this Agreement, the funds of the SPV are not and have not been
commingled with those of any of its Affiliates;

(iv) to the extent that the SPV contracts or does business with vendors or
service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing are fairly allocated
to or among the SPV and such entities for whose benefit the goods and services
are provided, and each of the SPV and each such entity bears its fair share of
such costs; and all material transactions between the SPV and any of its
Affiliates shall be on an arm’s-length basis;

(v) the SPV maintains a principal executive and administrative office through
which its business is conducted and a telephone number and stationery through
which all business correspondence and communication are conducted, in each case
separate from those of any Originator and its Affiliates;

(vi) the SPV conducts its affairs strictly in accordance with its organizational
documents and observes all necessary, appropriate and customary limited
liability company formalities, including (A) holding all regular and special
directors’/managers’ meetings appropriate to authorize all limited liability
company action, (B) keeping separate and accurate minutes of such meetings,
(C) passing all resolutions or consents necessary to authorize actions taken or
to be taken, and (D) maintaining accurate and separate books, records and
accounts, including intercompany transaction accounts;

(vii) all decisions with respect to its business and daily operations are
independently made by the SPV (although the officer making any particular
decision may also be an employee, officer or director of an Affiliate of the
SPV) and are not dictated by any Affiliate of the SPV (it being understood that
the Servicer, which is an Affiliate of the SPV, will undertake and perform all
of the operations, functions and obligations of it set forth herein and it may
appoint Sub-Servicers, which may be Affiliates of the SPV, to perform certain of
such operations, functions and obligations);

(viii) the SPV acts solely in its own name and through its own authorized
officers and agents, and no Affiliate of the SPV shall be appointed to act as
its agent, except as expressly contemplated by this Agreement;

(ix) no Affiliate of the SPV advances funds to the SPV, other than as is
otherwise provided herein or in the other Transaction Documents, and no
Affiliate of the SPV otherwise supplies funds to, or guaranties debts of, the
SPV; provided that an Affiliate of the SPV may provide funds to the SPV in
connection with the capitalization of the SPV;

 

-53-



--------------------------------------------------------------------------------

(x) other than organizational expenses and as expressly provided herein, the SPV
pays all expenses, Indebtedness and other obligations incurred by it;

(xi) the SPV does not guarantee, and is not otherwise liable, with respect to
any obligation of any of its Affiliates; provided that a portion of its purchase
price for the Receivables and Affected Assets may take the form of the
arrangement of Letters of Credit hereunder for the benefit of one or more
Originators;

(xii) any financial reports required of the SPV comply with GAAP and are issued
separately from, but may be consolidated with, any reports prepared for any of
its Affiliates;

(xiii) at all times the SPV is adequately capitalized to engage in the
transactions contemplated in its organizational documents;

(xiv) the financial statements and books and records of the SPV and the
Originators reflect the separate limited liability company existence of the SPV;

(xv) the SPV does not act as agent for any of the Originators or any Affiliate
thereof, but instead presents itself to the public as a entity separate from
each such Person and independently engaged in the business of purchasing and
financing Receivables;

(xvi) the SPV maintains a three-person board of managers, including at least one
independent manager, who has never been, and shall at no time be a equity owned,
director, officer, employee or associate, or any relative of the foregoing, of
any Originator or any Affiliate thereof (other than the SPV and any other
bankruptcy-remote special purpose entity formed for the sole purpose of
securitizing, or facilitating the securitization of, financial assets of any
Originator or any Affiliate thereof), all as provided in its organizational
documents, and is otherwise reasonably acceptable to the Agent;

(xvii) the organizational documents of the SPV require the affirmative vote of
the independent manager before a voluntary petition under Section 301 of the
Bankruptcy Code may be filed by the SPV; and

(xviii) the SPV complies in all material respects with (and causes to be true
and correct in all material respects) each of the facts and assumptions relating
to it contained in the opinion(s) of Squire, Sanders & Dempsey L.L.P., delivered
pursuant to Section 5.1(m).

(x) Other Debt. Except as provided herein, the SPV has not created, incurred,
assumed or suffered to exist any Indebtedness whether current or funded, or any
other liability other than (i) Indebtedness of the SPV representing fees,
expenses and indemnities arising hereunder or under the First Tier Agreement for
the purchase price of the Receivables and other Affected Assets under the First
Tier Agreement, (ii) indebtedness to one or more Originators for the Deferred
Purchase Price and (iii) other outstanding Indebtedness incurred in the ordinary
course of its business in an amount that does not exceed $10,000.

 

-54-



--------------------------------------------------------------------------------

(y) Representations and Warranties in other Related Documents. In the case of
the SPV, each of the representations and warranties made by it contained in the
Transaction Documents (other than this Agreement) is true, complete and correct
in all material respects (except any representation or warranty qualified by
materiality or by reference to a material adverse effect, which is true,
complete and correct in all respects) and it hereby makes each such
representation and warranty to, and for the benefit of, the Agent, each Managing
Agent, the Administrators, the Investors and the other Secured Parties as if the
same were set forth in full herein.

(z) No Servicer Default. In the case of the Servicer, no event has occurred and
is continuing and no condition exists which constitutes or may reasonably be
expected to constitute a Servicer Default.

ARTICLE V

CONDITIONS PRECEDENT

SECTION 5.1 Conditions Precedent to Closing. The occurrence of the Closing Date
and the effectiveness of the Commitments hereunder shall be subject to the
conditions precedent that (i) the SPV or the Originators shall have paid in full
(A) all amounts required to be paid by each of them on or prior to the Closing
Date pursuant to the Fee Letters and (B) the fees and expenses described in
clause (i) of Section 9.4(a) and invoiced prior to the Closing Date, and
(ii) each Managing Agent shall have received, for itself and each of the
Investors in its Investor Group, an original (unless otherwise indicated) of
each of the following documents, each in form and substance satisfactory to each
Managing Agent:

(a) A duly executed counterpart of this Agreement, the First Tier Agreement, the
Fee Letters and each of the other Transaction Documents executed by the
Originators, the SPV or the Servicer, as applicable.

(b) A certificate, substantially in the form of Exhibit G, of the secretary or
assistant secretary of the SPV, certifying and attaching as exhibits thereto,
among other things:

(i) the organizational documents;

(ii) resolutions of the board of managers or other governing body of the SPV
authorizing the execution, delivery and performance by the SPV of this
Agreement, the First Tier Agreement and the other Transaction Documents to be
delivered by the SPV hereunder or thereunder and all other documents evidencing
necessary limited liability company action and government approvals, if any; and

(iii) the incumbency, authority and signature of each officer of the SPV
executing the Transaction Documents or any certificates or other documents
delivered hereunder or thereunder on behalf of the SPV.

 

-55-



--------------------------------------------------------------------------------

(c) A certificate, substantially in the form of Exhibit H, of the secretary or
assistant secretary of each Originator and the Servicer certifying and attaching
as exhibits thereto, among other things:

(i) the articles of incorporation or other organizing document of each
Originator and the Servicer (certified by the Secretary of State or other
similar official of its jurisdiction of incorporation or organization, as
applicable, as of a recent date);

(ii) the by-laws of each Originator and the Servicer;

(iii) resolutions of the board of directors or other governing body of each
Originator and the Servicer authorizing the execution, delivery and performance
by it of this Agreement, the First Tier Agreement and the other Transaction
Documents to be delivered by it hereunder or thereunder and all other documents
evidencing necessary corporate action (including shareholder consents) and
government approvals, if any; and

(iv) the incumbency, authority and signature of each officer of each of the
Originators and the Servicer executing the Transaction Documents or any
certificates or other documents delivered hereunder or thereunder on its behalf.

(d) A good standing certificate for the SPV issued by the Secretary of State or
a similar official of the SPV’s jurisdiction of formation, as applicable, and
certificates of qualification as a foreign entity issued by the Secretaries of
State or other similar officials of each jurisdiction where such qualification
is material to the transactions contemplated by this Agreement and the other
Transaction Documents, in each case, dated as of a recent date.

(e) A good standing certificate for each of the Originators and the Servicer
issued by the Secretary of State or a similar official of its jurisdiction of
incorporation or organization, as applicable, and certificates of qualification
as a foreign corporation issued by the Secretaries of State or other similar
officials of each jurisdiction where such qualification is material to the
transactions contemplated by this Agreement and the other Transaction Documents,
in each case, dated as of a recent date.

(f) Acknowledgment copies or other evidence of filing acceptable to the Agent of
proper financing statements (Form UCC-1) naming the SPV, as debtor, in favor of
the Agent, as secured party, for the benefit of the Secured Parties or other
similar instruments or documents as may be necessary or in the reasonable
opinion of the Agent desirable under the UCC of all appropriate jurisdictions or
any comparable law to perfect the Agent’s ownership or security interest in all
Receivables and the other Affected Assets.

(g) Acknowledgment copies or other evidence of filing acceptable to the Agent of
proper financing statements (Form UCC-1), naming each Originator, as the debtor,
in favor of the SPV, as assignor secured party, and the Agent, for the benefit
of the Secured Parties, as assignee secured party, or other similar instruments
or documents as may be necessary or in the reasonable opinion of the Agent
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the SPV’s ownership interest in all Receivables and the other
Affected Assets.

 

-56-



--------------------------------------------------------------------------------

(h) Copies of proper financing statements (Form UCC-3), if any, necessary to
terminate all security interests and other rights of any Person in Receivables
or the other Affected Assets previously granted by each Originator.

(i) Certified copies of requests for information or copies (Form UCC-11) (or a
similar search report certified by parties acceptable to the Agent) dated a date
reasonably near the Closing Date listing all effective financing statements
which name the SPV or each Originator as debtor and which are filed in
jurisdictions in which the filings were made pursuant to clauses (f) or
(g) above and such other jurisdictions where the Agent may reasonably request,
together with copies of such financing statements, and similar search reports
with respect to federal tax liens and liens of the Pension Benefit Guaranty
Corporation in such jurisdictions.

(j) Executed copies of the Blocked Account Agreements relating to each of the
Blocked Accounts.

(k) A favorable opinion of Mark A. Stach, Senior Group Counsel of Ashland,
covering certain corporate matters with respect to the Servicer and the
Originator in form and substance satisfactory to the Agent and Agent’s counsel.

(l) A favorable opinion of Squire, Sanders & Dempsey L.L.P., special counsel to
the SPV, the Servicer and the Originators, covering certain corporate and UCC
matters in form and substance satisfactory to the Agent and Agent’s counsel.

(m) A favorable opinion of Squire, Sanders & Dempsey L.L.P., special counsel to
the SPV and the Originators, covering certain bankruptcy and insolvency matters
in form and substance satisfactory to the Agent and Agent’s counsel.

(n) Satisfactory results of a review and audit of the Originators’ collection,
operating and reporting systems, Credit and Collection Policy, historical
receivables data and accounts, including satisfactory results of a review of the
Originators’ operating location(s) and satisfactory review and approval of the
Eligible Receivables in existence on the date of the initial purchase under the
First Tier Agreement and a written outside audit report of a
nationally-recognized accounting firm as to such matters.

(o) Such other approvals, documents, instruments, certificates and opinions as
the Agent, any Managing Agent, any Administrator or any Investor may reasonably
request.

SECTION 5.2 Conditions Precedent to All Investments, Reinvestments and Letters
of Credit. Each Investment hereunder (including the initial Investment), each
Reinvestment hereunder and the obligation of each Letter of Credit Issuer to
issue Letters of Credit hereunder shall be subject to the conditions precedent
that (i) the Closing Date shall have occurred, and (ii) on the date of such
Investment, Reinvestment or the issuance of such Letter of Credit, as the case
may be, the following statements shall be true (and the SPV by accepting the
amount of such Investment or Reinvestment or the delivery of such Letter of
Credit shall be deemed to have certified that):

(a) The representations and warranties contained in Section 4.1 are true,
complete and correct in all material respects (except those representations and
warranties qualified by

 

-57-



--------------------------------------------------------------------------------

materiality or by reference to a material adverse effect, which shall be true,
complete and correct in all respects) on and as of such day as though made on
and as of such day and shall be deemed to have been made on such day (unless
such representations or warranties specifically refer to a previous day, in
which case, they shall be true, complete and correct in all material respects
(or, with respect to such representations or warranties as are qualified by
materiality or by reference to a material adverse effect, true, complete and
correct in all respects) on and as of such previous day); provided that no such
representation, warranty, or certification hereunder shall be deemed to be
incorrect or violated to the extent any affected Receivable is subject to a
Deemed Collection and all required amounts with respect to which have been
deposited into a Blocked Account or the Collection Account.

(b) In the case of an Investment or an L/C Credit Extension, each Managing Agent
shall have received a Request for Credit Extension, appropriately completed,
within the time period required by Sections 2.3 or 2.17, as applicable.

(c) In the case of an Investment or an L/C Credit Extension, the Agent and each
Managing Agent shall have received a Servicer Report dated no more than 30 days
prior to the proposed Investment Date or the proposed L/C Issuance Date, as
applicable, and the information set forth therein shall be true, complete and
correct in all material respects.

(d) The Termination Date has not occurred.

(e) In the case of an Investment, the amount of such Investment will not exceed
the amount available therefor under Section 2.2 and, after giving effect
thereto, this sum of the Net Investment and the Required Reserves will not
exceed the Net Pool Balance.

(f) In the case of any L/C Credit Extension, after giving effect to such L/C
Credit Extension, each of the requirements set forth in Section 2.17(a) shall be
satisfied and the sum of the Net Investment and the Required Reserves will not
exceed the Net Pool Balance.

ARTICLE VI

COVENANTS

SECTION 6.1 Affirmative Covenants of the SPV and Servicer. At all times from the
date hereof to the Final Payout Date, unless the Majority Investors shall
otherwise consent in writing:

(a) Reporting Requirements. The SPV shall furnish to the Agent (with a copy to
each Managing Agent):

(i) Annual Reporting. Within ninety (90) days after the close of each of the
SPV’s and Ashland’s fiscal years (commencing with the fiscal year ended
September 30, 2008, with respect to Ashland), (A) audited financial statements,
prepared by a nationally-recognized accounting firm in accordance with GAAP on a
consolidated basis for (I) the SPV and (II) for Ashland and its consolidated
Subsidiaries, in each case, including consolidated and consolidating balance
sheets as of the end of such period, and related consolidated and consolidating
statements of income or operations, shareholders’

 

-58-



--------------------------------------------------------------------------------

equity and cash flows, accompanied by an unqualified audit report and opinion of
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Agent and each Managing Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or similar
qualification or exception or any qualification or exception as to the scope of
such audit, and such financial statements shall be certified by the chief
executive officer, chief financial officer, treasurer or controller of Ashland
(and a comparable person on behalf of the SPV) to the effect that such
consolidating statements are fairly stated in all material respects when
considered in relation to the consolidated statements of (I) the SPV and (II)
Ashland and its consolidated Subsidiaries and (B) a report covering such fiscal
year to the effect that Protiviti Inc. or any other audit firm reasonably
acceptable to the Agent has applied certain agreed-upon procedures (a copy of
which procedures are attached hereto as Schedule 6.1(a), it being understood
that the Servicer and the Agent will provide an updated Schedule 6.1(a)
reflecting any further amendments to such Schedule 6.1(a) prior to the issuance
of the first such agreed-upon procedures report, a copy of which shall replace
the then existing Schedule 6.1(a)) to certain documents and records relating to
the Receivables under any Transaction Document, compared the information
contained in the Servicer Reports delivered during the period covered by such
report with such documents and records and that no matters came to the attention
of such audit firm that caused them to believe that such servicing was not
conducted in compliance with this Article VI, except for such exceptions as such
audit firm shall believe to be immaterial and such other exceptions as shall be
set forth in such statement.

(ii) Quarterly Reporting. Within forty-five (45) days after the close of the
first three quarterly periods of each of the SPV’s and Ashland’s fiscal years,
for (A) the SPV and (B) for Ashland and its consolidated Subsidiaries, in each
case, a consolidated and consolidating balance sheet of the SPV and Ashland
(together with its consolidated Subsidiaries) as at the end of such fiscal
quarter, and the related consolidated and consolidating statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of each of the SPV’s and Ashland’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Ashland (and a comparable person on behalf
of the SPV) as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the SPV and Ashland (together with its
Subsidiaries) in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of Ashland (and a comparable person on behalf of the SPV) to the
effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the SPV and
Ashland (together with its Subsidiaries).

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate signed by the SPV’s and Ashland’s, as
applicable, chief financial officer certifying (in such person’s corporate
capacity and not

 

-59-



--------------------------------------------------------------------------------

individually), stating that (A) the attached financial statements have been
prepared in accordance with GAAP and accurately reflect the financial condition
of the SPV or Ashland and their respective consolidated Subsidiaries, as
applicable (which in the case of quarterly financial statements shall be subject
to normal year-end audit adjustments), (B) to the best of such Person’s
knowledge, no Termination Event or Potential Termination Event is continuing, or
if any Termination Event or Potential Termination Event is continuing, stating
the nature and status thereof and showing the computation of, and showing
compliance with, each of the financial triggers set forth in Sections 7.5(e) and
(f) and Sections 8.1(h), (i) and (j), and (C) each of the representations and
warranties made by the SPV and Ashland, as applicable, in Article IV of this
Agreement are true and correct in all material respects (except any
representation or warranty qualified by materiality or by reference to a
material adverse effect, which is true and correct in all respects).

(iv) Equityholders Statements and Reports. Promptly upon the furnishing thereof
to the equityholders of the SPV, copies of all financial statements, reports and
proxy statements so furnished.

(v) SEC Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports and all
special shareholder reports and proxy statements, if any, which any Originator
or any Subsidiary thereof files with the Securities and Exchange Commission;
provided that, so long as such reports are publicly available on the SEC’s EDGAR
website or any successor thereto, physical delivery of such documents shall not
be required.

(vi) Notice of Termination Events or Potential Termination Events; Etc. (A) As
soon as possible and in any event within five (5) Business Days after it obtains
knowledge of the occurrence of each Termination Event or Potential Termination
Event, a statement of its chief financial officer or chief accounting officer
setting forth details of such Termination Event or Potential Termination Event
and the action which it proposes to take with respect thereto, which information
shall be updated promptly from time to time upon the request of the Agent;
(B) promptly after it obtains knowledge thereof, notice of any litigation,
investigation or proceeding that may exist at any time between it and any
Person, as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected to
have a Material Adverse Effect or any litigation or proceeding relating to any
Transaction Document; and (C) promptly after knowledge of the occurrence
thereof, notice of a Material Adverse Effect.

(vii) Change in Credit and Collection Policy. At least ten (10) Business Days
prior to the date any material change in or amendment to the Credit and
Collection Policy is made, a copy of the Credit and Collection Policy then in
effect indicating such change or amendment.

(viii) Credit and Collection Policy. Within ninety (90) days after the close of
each of the Originator’s and the SPV’s fiscal years, a complete copy of the
Credit and Collection Policy then in effect, if requested by any Managing Agent
in writing.

 

-60-



--------------------------------------------------------------------------------

(ix) ERISA. Promptly after the filing, giving or receiving thereof, copies of
all reports and notices with respect to any Reportable Event pertaining to any
Pension Plan and copies of any notice by any Person of its intent to terminate
any Pension Plan, and promptly upon the occurrence thereof, written notice of
any contribution failure with respect to any Pension Plan sufficient to give
rise to a lien under Section 302(f) of ERISA.

(x) Change in Accountants or Accounting Policy. Promptly after the occurrence
thereof, notice of any change in the accountants or accounting policy of the SPV
or any of the Originators.

(xi) Other Information. Such other information (including non-financial
information) as the Agent, any Managing Agent or the Administrators may from
time to time reasonably request with respect to any Originator, the SPV or the
Servicer.

(b) Conduct of Business; Ownership. Each of the SPV and the Servicer shall carry
on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise (and, in the case of the Servicer,
reasonable extensions of existing fields of enterprise) as it is presently
conducted and do all things necessary to remain duly organized, validly existing
and in good standing in its jurisdiction of formation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent the failure to be so duly organized, in good
standing or to maintain authority would not reasonably be expected to have a
Material Adverse Effect; provided that this clause (b) shall in no way be deemed
to restrict or prevent Servicer from completing, or from taking such action as
it deems reasonably necessary to complete, (i) the Acquisition or (ii) the
Proposed Castings Joint Venture Transaction. The SPV shall at all times be a
wholly-owned Subsidiary of the Originators.

(c) Compliance with Laws, Etc. Each of the SPV and the Servicer shall comply
with all Laws to which it or its respective properties may be subject and
preserve and maintain its corporate or limited liability company existence,
rights, franchises, qualifications and privileges, except to the extent any
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

(d) Furnishing of Information and Inspection of Records. Each of the SPV and the
Servicer shall furnish to each Managing Agent from time to time such information
with respect to the Affected Assets as such Managing Agent may reasonably
request, including listings identifying the Obligor and the Unpaid Balance for
each Receivable. Each of the SPV and the Servicer shall, at any time and from
time to time during regular business hours upon reasonable notice, as requested
by a Managing Agent, permit such Managing Agent, or its agents or
representatives, (i) to examine and make copies of and take abstracts from all
books, records and documents (including computer tapes and disks) relating to
the Receivables or other Affected Assets, including the related Contracts and
(ii) to visit the offices and properties of the SPV, each Originator or the
Servicer, as applicable, for the purpose of examining such materials described
in clause (i), and to discuss matters relating to the Affected Assets or the
SPV’s, each Originator’s or the Servicer’s performance hereunder, under the
Contracts and under the other Transaction Documents to which such Person is a
party with any of the officers, directors,

 

-61-



--------------------------------------------------------------------------------

employees or independent public accountants of the SPV, each Originator or the
Servicer, as applicable, having knowledge of such matters; provided that unless
a Termination Event or Potential Termination Event shall have occurred and be
continuing, the SPV and the Servicer shall not be required to reimburse the
expenses of more than one (1) such visit in the aggregate among the SPV and the
Servicer per calendar year.

(e) Keeping of Records and Books of Account. Each of the SPV and the Servicer
shall maintain and implement administrative and operating procedures (including
an ability to recreate records evidencing Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, computer tapes, disks, records and other information,
reasonably necessary or advisable for the collection of all Receivables
(including records adequate to permit the daily identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
Each of the SPV and the Servicer shall give the Agent and each Managing Agent
prompt notice of any material change in its administrative and operating
procedures referred to in the previous sentence.

(f) Performance and Compliance with Receivables, Contracts and Credit and
Collection Policy. Each of the SPV and the Servicer shall, (i) at its own
expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables in accordance with the Credit and Collection Policy;
and (ii) timely and fully comply in all material respects with the Credit and
Collection Policy in regard to each Eligible Receivable and the related
Contract.

(g) Notice of Agent’s Interest. In the event that the SPV shall sell or
otherwise transfer any interest in accounts receivable or any other financial
assets (other than as contemplated by the Transaction Documents), any computer
tapes or files or other documents or instruments provided by the Servicer in
connection with any such sale or transfer shall disclose the SPV’s ownership of
the Receivables and the Agent’s interest therein.

(h) Collections. The SPV and the Servicer have instructed, or shall instruct,
all Obligors (other than Obligors of Foreign Currency Receivables) to cause all
Collections to be deposited directly to a Blocked Account or to post office
boxes to which only Blocked Account Banks have access and shall instruct the
Blocked Account Banks to cause all items and amounts relating to such
Collections received in such post office boxes to be removed and deposited into
a Blocked Account on a daily basis.

(i) Collections Received. Each of the SPV and the Servicer shall hold in trust,
and deposit, promptly, but in any event not later than two (2) Business Days
following its receipt thereof, to a Blocked Account or, if required by
Section 2.9, to the Collection Account, all Collections received by it from time
to time.

(j) Blocked Accounts. Each Blocked Account shall at all times be subject to a
Blocked Account Agreement.

(k) Sale Treatment. The SPV shall not (i) treat, the transactions contemplated
by the First Tier Agreement in any manner other than as a sale or contribution
(as applicable) of Receivables by the Originators to the SPV, except to the
extent that such transactions are not

 

-62-



--------------------------------------------------------------------------------

recognized on account of consolidated financial reporting in accordance with
GAAP or are disregarded for tax purposes or (ii) treat (other than for tax and
accounting purposes) the transactions contemplated hereby in any manner other
than as a sale of the Asset Interest by the SPV to the Agent on behalf of the
Investors. In addition, the SPV shall disclose (in a footnote or otherwise) in
all of its financial statements (including any such financial statements
consolidated with any other Person’s financial statements) the existence and
nature of the transaction contemplated hereby and by the First Tier Agreement
and the interest of the SPV (in the case of an Originator’s financial
statements) and the Agent, on behalf of the Investors, in the Affected Assets.

(l) Separate Business; Nonconsolidation. The SPV shall not (i) engage in any
business not permitted by its organizational documents or (ii) conduct its
business or act in any other manner which is inconsistent with Section 4.1(w).

(m) Corporate Documents. The SPV shall only amend, alter, change or repeal its
organizational documents with the prior written consent of each Managing Agent.

(n) Ownership Interest, Etc. The SPV shall, at its expense, take all action
necessary or desirable to establish and maintain a valid and enforceable
ownership or security interest in the Receivables (other than Foreign
Receivables), the Related Security and proceeds with respect thereto, and a
first priority perfected security interest in the Affected Assets, in each case
free and clear of any Adverse Claim, in favor of the Agent for the benefit of
the Secured Parties, including taking such action to perfect, protect or more
fully evidence the interest of the Agent, as any Managing Agent may request;
provided that to the extent the Obligor of such Receivable is an Official Body,
the SPV, the Servicer and the Originators shall not be required to comply with
any Assignment of Claims Acts.

(o) Enforcement of First Tier Agreement. The SPV, on its own behalf and, during
the continuation of a Termination Event or Potential Termination Event, on
behalf of the Agent, each Managing Agent and each Secured Party, shall promptly
enforce all covenants and obligations of the Originators contained in the First
Tier Agreement. During the continuation of a Termination Event or Potential
Termination Event, the SPV shall deliver consents, approvals, directions,
notices, waivers and take other actions under the First Tier Agreement as may be
directed by any Managing Agent.

(p) Perfection Covenants. The SPV shall comply with each of the covenants set
forth in the Schedule 4.1(d) which are incorporated herein by reference.

(q) Solvency of SPV. The fair value of the assets of the SPV, at a fair
valuation, will, at all times prior to the Final Payout Date, exceed its debts
and liabilities, subordinated, contingent or otherwise. The present fair
saleable value of the property of the SPV, at all times prior to the Final
Payout Date, will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured.
The SPV will, at all times prior to the Final Payout Date, be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured. The SPV will not, at any time prior to
the Final Payout Date, have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

 

-63-



--------------------------------------------------------------------------------

(r) Good Title. In the case of the SPV, upon each Investment and Reinvestment,
the Agent shall acquire a valid and enforceable perfected first priority
ownership interest or a first priority perfected security interest in each
Eligible Receivable and all other Affected Assets that exist on the date of such
Investment or Reinvestment, with respect thereto, free and clear of any Adverse
Claim.

SECTION 6.2 Negative Covenants of the SPV and Servicer. At all times from the
date hereof to the Final Payout Date, unless the Majority Investors shall
otherwise consent in writing:

(a) No Sales, Liens, Etc. (i) Except as otherwise provided herein and in the
First Tier Agreement, neither the SPV nor the Servicer shall sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon (or the filing of any financing statement) or with
respect to (A) any of the Affected Assets, or (B) any proceeds of inventory or
goods, the sale of which may give rise to a Receivable, or assign any right to
receive income in respect thereof and (ii) the SPV shall not issue any security
to, or sell, transfer or otherwise dispose of any of its property or other
assets (including the property sold to it by an Originator under Section 2.1 of
the First Tier Agreement) to, any Person other than an Affiliate (which
Affiliate is not a special purpose entity organized for the sole purpose of
issuing asset backed securities) or as otherwise expressly provided for in the
Transaction Documents.

(b) No Extension or Amendment of Receivables. Except as otherwise permitted in
Section 7.2, neither the SPV nor the Servicer shall extend, amend or otherwise
modify the terms of any Receivable, or amend, modify or waive any term or
condition of any Contract related thereto.

(c) No Change in Business or Credit and Collection Policy. Neither the SPV nor
the Servicer shall make any change in the character of its business or in the
Credit and Collection Policy, which change would, in either case, impair the
collectibility of any Eligible Receivable or reasonably be expected to have a
Material Adverse Effect; provided that this clause (c) shall in no way be deemed
to restrict or prevent the Servicer from completing, or from taking such action
as it deems reasonably necessary to complete, (A) the Acquisition, or (B) the
Proposed Castings Joint Venture Transaction.

(d) No Subsidiaries, Mergers, Etc. The SPV shall not consolidate or merge with
or into, or sell, lease or transfer all or substantially all of its assets to,
any other Person. The Servicer shall not consolidate or merge with or into, or
sell, lease or transfer all or substantially all of its assets to, any other
Person, unless (i) no Termination Event would be expected to occur as a result
of such transaction and (ii) such Person executes and delivers to the Agent and
each Managing Agent an agreement by which such Person assumes the obligations of
the Servicer hereunder and under the other Transaction Documents to which it is
a party, or confirms that such obligations remain enforceable against it,
together with such certificates and opinions of counsel as any Managing Agent
may reasonably request; provided that the forgoing restriction shall not apply
to the Acquisition; and provided further that, so long as no Termination Event
or Potential Termination Event has occurred and is continuing, or would be
expected to occur as a

 

-64-



--------------------------------------------------------------------------------

result of such transaction, the forgoing provision shall not restrict the merger
of any Person with or into the Servicer if the Servicer is the surviving entity
following such merger. The SPV shall not form or create any Subsidiary.

(e) Change in Payment Instructions to Obligors. Neither the SPV nor the Servicer
shall add or terminate any bank as a Blocked Account Bank or any account as a
Blocked Account to or from those listed in Schedule 4.1(r) or make any change in
its instructions to Obligors (other than the Obligors of Foreign Currency
Receivables) regarding payments to be made to any Blocked Account, unless
(i) such instructions are to deposit such payments to another existing Blocked
Account or to the Collection Account or (ii) the Agent shall have received
written notice of such addition, termination or change at least thirty (30) days
prior thereto and the Agent shall have received a Blocked Account Agreement
executed by each new Blocked Account Bank or an existing Blocked Account Bank
with respect to each new Blocked Account, as applicable.

(f) Deposits to Lock-Box Accounts. Neither the SPV nor the Servicer shall
deposit or otherwise credit, or cause or permit to be so deposited or credited,
any Excluded Amounts to the Collection Account. If Excluded Amounts are
deposited into any Blocked Account, the SPV will (or will cause the Servicer to)
promptly identify such Excluded Amounts for segregation and removal from such
Blocked Account. Other than as permitted in the forgoing sentence, the SPV will
not, and will not permit the Servicer, any Originator or other Person to,
commingle Collections or other funds to which the Agent or any other Secured
Party is entitled with any Excluded Amounts.

(g) [Reserved.]

(h) Amendment to First Tier Agreement. The SPV shall not amend, modify, or
supplement the First Tier Agreement or waive any provision thereof, in each case
except with the prior written consent of the Majority Investors; nor shall the
SPV take, or permit any Originator to take, any other action under the First
Tier Agreement that would reasonably be expected to result in a material adverse
effect on the Agent, any Managing Agent or any Investor.

(i) Other Debt. Except as provided herein, the SPV shall not create, incur,
assume or suffer to exist any Indebtedness whether current or funded, or any
other liability other than (i) Indebtedness of the SPV representing fees,
expenses and indemnities arising hereunder or under the First Tier Agreement for
the purchase price of the Receivables and other Affected Assets under the First
Tier Agreement, (ii) the Deferred Purchase Price payable in respect of the
Receivables acquired pursuant to the First Tier Agreement and (iii) other
Indebtedness incurred in the ordinary course of its business in an amount not to
exceed $10,000 at any time outstanding.

(j) Payment to the Originators. The SPV shall not acquire any Receivable other
than through, under, and pursuant to the terms of the First Tier Agreement,
through the payment by the SPV either in cash, by increase of the capital
contribution of the Originators pursuant to the First Tier Agreement, by
increase in the Deferred Purchase Price or by the arrangement of Letters of
Credit hereunder for the benefit of one or more Originators (or, if applicable
and permitted by the terms hereof, extending the expiration date of an existing
Letter of Credit), in an amount equal to the unpaid purchase price for such
Receivable as required by the terms of the First Tier Agreement.

 

-65-



--------------------------------------------------------------------------------

(k) Restricted Payments. The SPV shall not (A) purchase or redeem any equity
interest in the SPV, (B) prepay, purchase or redeem any Indebtedness, (C) lend
or advance any funds or (D) repay any loans or advances to, for or from any of
its Affiliates (the amounts described in clauses (A) through (D) being referred
to as “Restricted Payments”), except that the SPV may (1) make Restricted
Payments out of funds received pursuant to Section 2.2 and (2) may make other
Restricted Payments (including the payment of dividends or distributions, and
payments of the Deferred Purchase Price) if, after giving effect thereto, no
Termination Event or Potential Termination Event shall have occurred and be
continuing.

SECTION 6.3 Affirmative Covenant of Ashland. If, at any time after the Closing
Date and until the Final Payout Date, the financial covenants set forth in
Section 7.11 of the Ashland Credit Agreement are amended or are otherwise varied
from the Ashland Credit Agreement in effect on the Closing Date, Ashland shall
provide copies of such changes or amendments to the Agent within two
(2) Business Days following the effective date of any such changes or amendments
to the Agent and each Managing Agent, and shall cooperate in good faith with the
SPV, the Agent, each Managing and each Investor to amend the relevant provisions
of this Agreement accordingly (provided that none of the Agent, any Managing
Agent or any Investor shall demand any amendment fee in connection with any such
conforming amendment).

ARTICLE VII

ADMINISTRATION AND COLLECTIONS

SECTION 7.1 Appointment of Servicer.

(a) The servicing, administering and collection of the Receivables shall be
conducted by the Person (the “Servicer”) so designated from time to time as
Servicer in accordance with this Section 7.1. Each of the SPV, the Managing
Agents and the Investors hereby appoints as its agent the Servicer, from time to
time designated pursuant to this Section, to enforce its respective rights and
interests in and under the Affected Assets. To the extent permitted by
applicable law, each of the SPV and the Originators (to the extent not then
acting as Servicer hereunder) hereby grants to any Servicer appointed hereunder
an irrevocable power of attorney to take any and all steps in the SPV’s and/or
such Originator’s name and on behalf of the SPV or such Originator as necessary
or desirable, in the reasonable determination of the Servicer, to collect all
amounts due under any and all Receivables, including endorsing the SPV’s and/or
such Originator’s name on checks and other instruments representing Collections
and enforcing such Receivables and the related Contracts and to take all such
other actions set forth in this Article VII. Until the Agent gives notice to the
existing Servicer (in accordance with this Section 7.1) of the designation of a
new Servicer, the existing Servicer is hereby designated as, and hereby agrees
to perform the duties and obligations of, the Servicer pursuant to the terms
hereof. At any time following the occurrence and during the continuation of a
Servicer Default, the Agent may upon the direction of the Managing Agents
representing the Majority Investors, designate as Servicer any Person (including
the Agent) to succeed the initial Servicer or any successor Servicer, on the
condition in each case that any such Person so designated shall agree to perform
the duties and obligations of the Servicer pursuant to the terms hereof.

 

-66-



--------------------------------------------------------------------------------

(b) Upon the designation of a successor Servicer as set forth above, the
existing Servicer agrees that it will terminate its activities as Servicer
hereunder in a manner which the Agent determines will facilitate the transition
of the performance of such activities to the new Servicer, and the existing
Servicer shall cooperate with and assist such new Servicer. Such cooperation
shall include access to and transfer of records and use by the new Servicer of
all records, licenses, hardware or software necessary or desirable to collect
the Receivables and the Related Security.

(c) The existing Servicer acknowledges that the SPV, the Agent, each Managing
Agent and the Investors have relied on the existing Servicer’s agreement to act
as Servicer hereunder in making their decision to execute and deliver this
Agreement. Accordingly, the existing Servicer agrees that it will not
voluntarily resign as Servicer.

(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each, a “Sub-Servicer”); provided that, in each such delegation,
(i) if such Sub-Servicer is an Affiliate of Ashland, such Sub-Servicer shall
agree in writing to perform the duties and obligations of the Servicer pursuant
to the terms hereof, (ii) the Servicer shall remain primarily liable to the SPV,
the Agent, the Managing Agents and the Investors for the performance of the
duties and obligations so delegated, (iii) the SPV and the Majority Investors
shall consent in writing to any material delegation of servicing duties
different in scope or nature than those delegations typically made by the
Servicer as of the Closing Date and (iv) the terms of any agreement with any
Sub-Servicer shall provide that the Agent may terminate such agreement upon the
termination of the Servicer hereunder by giving notice of its desire to
terminate such agreement to the Servicer (and the Servicer shall provide
appropriate notice to such Sub-Servicer).

SECTION 7.2 Duties of Servicer. (a) The Servicer shall take or cause to be taken
all reasonable action as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with this Agreement and all
applicable Law, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy. The Servicer shall set aside (and, if applicable,
segregate) and hold in trust for the accounts of the SPV, the Agent and each
Managing Agent the amount of the Collections to which each is entitled in
accordance with Article II. So long as no Termination Event shall have occurred
and be continuing, the Servicer may, in accordance with the Credit and
Collection Policy, extend the maturity or adjust the Unpaid Balance of any
Receivable, including any Defaulted Receivable, or amend, modify or waive any
term or condition of any Contract related thereto, in each case, as the Servicer
may determine to be appropriate to maximize Collections thereof; provided that
(i) such extension, adjustment or modification shall not alter the status of
such Receivable as a Defaulted Receivable or limit the rights of the SPV or any
Secured Party under this Agreement and (ii) if a Termination Event is
continuing, then the Servicer may make such extension, adjustment or
modification only with the approval of the Agent. The SPV shall deliver to the
Servicer and the Servicer shall hold in trust for the SPV and the Agent, on
behalf of the Investors, in accordance with their respective interests, all
Records which evidence or relate to any Affected Asset. Notwithstanding anything
to the contrary contained herein, at any time when a Termination

 

-67-



--------------------------------------------------------------------------------

Event is continuing, the Agent shall have the right to direct the Servicer to
commence or settle any legal action to enforce collection of any Receivable or
to foreclose upon or repossess any Affected Asset. The Servicer shall not make
the Administrator, the Agent, any Managing Agent or any other Secured Party a
party to any litigation without the prior written consent of such Person. At any
time when a Termination Event exists and is continuing, the Agent may notify any
Obligor of its interest in the Receivables and the other Affected Assets.

(b) The Servicer shall, as soon as practicable following receipt thereof, turn
over to the SPV all collections from any Person of indebtedness of such Person
which are not on account of a Receivable. Notwithstanding anything to the
contrary contained in this Article VII, the Servicer, if not the SPV, an
Originator or any Affiliate of the SPV or an Originator, shall have no
obligation to collect, enforce or take any other action described in this
Article VII with respect to any indebtedness that is not included in the Asset
Interest other than to deliver to the SPV the Collections and documents with
respect to any such indebtedness as described above in this Section 7.2(b).

(c) Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator shall, except as otherwise specified by such Obligor, required by
contract or law or clearly indicated by facts or circumstances (including by way
of example an equivalence of a payment and the amount of a particular invoice),
and unless otherwise instructed by the Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other indebtedness of such Obligor.

SECTION 7.3 Blocked Account Arrangements. Prior to the Closing Date the Servicer
and the SPV shall enter into Blocked Account Agreements with all of the Blocked
Account Banks, and deliver original counterparts thereof to the Agent. The Agent
may at any time after the occurrence and during the continuation of a
Termination Event or Potential Termination Event give notice to each Blocked
Account Bank that the Agent is exercising its rights under the Blocked Account
Agreements to do any or all of the following: (i) to have the exclusive control
of the Blocked Accounts transferred to the Agent and to exercise exclusive
dominion and control over the funds deposited therein, (ii) to have the proceeds
that are sent to the respective Blocked Accounts be redirected pursuant to its
instructions rather than deposited in the applicable Blocked Account, and
(iii) to take any or all other actions permitted under the applicable Blocked
Account Agreement; provided that the Agent shall have no right, title or
interest in any Excluded Amounts deposited to the Blocked Accounts and shall
cause such Excluded Amounts to be transferred to the applicable Originator at
its direction. Each of the Servicer and SPV hereby agrees that if the Agent, at
any time, takes any action set forth in the preceding sentence, the Agent shall
have exclusive control of the proceeds (including Collections) of all
Receivables and each of the Servicer and SPV hereby further agrees to take any
other action that the Agent may reasonably request to transfer such control.
Except as provided in Section 2.9, any proceeds of Receivables received by any
of the Originators, the Servicer or the SPV thereafter shall be sent promptly
(but in any event within two (2) Business Days of receipt) to a Blocked Account.
The parties hereto hereby acknowledge that if at any time the Agent takes
control of any Blocked Account, the Agent shall distribute or cause to be
distributed such funds in accordance with Section 7.2(b) and Article II (in each
case as if such funds were held by the Servicer thereunder).

 

-68-



--------------------------------------------------------------------------------

SECTION 7.4 Enforcement Rights. (a) At any time following the occurrence and
during the continuation of a Termination Event or a Potential Termination Event:

(i) the Agent may direct the Obligors that payment of all amounts payable under
any Receivable be made directly to the Agent or its designee;

(ii) the SPV shall, at the Agent’s request and at the SPV’s expense, give notice
of the Agent’s, the SPV’s, and/or the Investors’ ownership of the Receivables
and (in the case of the Agent) interest in the Asset Interest to each Obligor
and direct that payments be made directly to the Agent or its designee, except
that if the SPV fails to so notify each obligor, the Agent may so notify the
Obligors; and

(iii) the SPV shall, at the Agent’s request, (A) assemble all of the Records and
shall make the same available to the Agent or its designee at a place selected
by the Agent or its designee, and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections in a
manner acceptable to the Agent and shall, promptly upon receipt, remit all such
cash, checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Agent or its designee.

(b) Each of the SPV and the Originators hereby authorizes the Agent, and
irrevocably appoints the Agent as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the SPV or the
Originators, as applicable, which appointment is coupled with an interest, to
take any and all steps in the name of the SPV or the Originators, as applicable,
and on behalf of the SPV or the Originators, as applicable, necessary or
desirable, in the determination of the Agent, to collect any and all amounts or
portions thereof due under any and all Receivables or Related Security,
including endorsing the name of the applicable Originator on checks and other
instruments representing Collections and enforcing such Receivables, Related
Security and the related Contracts. Notwithstanding anything to the contrary
contained in this subsection (b), none of the powers conferred upon such
attorney-in-fact pursuant to the immediately preceding sentence shall subject
such attorney-in-fact to any liability if any action taken by it shall prove to
be inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever, in each case, other than actions
resulting from the gross negligence or willful misconduct of such
attorney-in-fact. The Agent hereby agrees only to use such power of attorney
following the occurrence and during the continuation of a Termination Event.

SECTION 7.5 Servicer Default. The occurrence of any one or more of the following
events shall constitute a “Servicer Default”:

(a) The Servicer (i) to the extent required hereunder on behalf of the SPV, fail
to pay when due, any accrued Yield or to make any reduction or repayment of the
Net Investment and such failure continues for one (1) Business Day, (ii) fail to
transfer Collections received by the Servicer to a Blocked Account or the
Collection Account at such times required under the terms hereof and such
failure continues for two (2) Business Days, or (iii) default in the performance
of any payment (other than those covered by clauses (i) and (ii) above) and such
failure continues for ten (10) days, or (iv) fail to observe or perform in any
material respect any term, covenant or agreement on the Servicer’s part to be
performed under Sections 6.1(b) (conduct of business,

 

-69-



--------------------------------------------------------------------------------

ownership), 6.1(f) (performance and compliance with receivables, contracts and
credit and collection policy), 6.1(h) (obligor payments), 6.1(i) (handling
collections), 6.2(a) (no sales or liens), 6.2(c) (no change in business or
credit and collection policy), 6.2(d) (no subsidiaries, mergers, etc.), 6.2(e)
(change in payment instructions to obligors), or 6.2(f) (deposits to lock-box
accounts) (any of the preceding parenthetical phrases in this clause (i) are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof), or (ii) shall fail to observe or
perform any other term, covenant or agreement to be observed or performed by it
under Sections 2.8, 2.9, 2.12 or 2.15, or (iii) shall fail to observe or perform
in any material respect any other term, covenant or agreement hereunder or under
any of the other Transaction Documents to which such Person is a party or by
which such Person is bound, and such failure shall remain unremedied for thirty
(30) days after the earlier to occur of (i) receipt of notice thereof from any
Managing Agent, any Investor or the Agent or (ii) knowledge thereof by a
Responsible Officer; or

(b) any representation, warranty, certification or statement made by the
Servicer in this Agreement, in the First Tier Agreement or in any of the other
Transaction Documents or in any certificate or report delivered by it pursuant
to any of the foregoing shall prove to have been incorrect in any material
respect (except any representation or warranty qualified by materiality or by
reference to a material adverse effect, which shall prove to have been incorrect
in any respect) when made or confirmed and such circumstance shall remain
uncured for thirty (30) days after the earlier to occur of (i) receipt of notice
thereof from any Managing Agent, any Investor or the Agent or (ii) knowledge
thereof by a Responsible Officer; provided that no such representation,
warranty, or certification hereunder shall be deemed to be incorrect or violated
to the extent any affected Receivable is subject to a Deemed Collection and all
required amounts with respect to such Receivable have been deposited into a
Blocked Account or the Collection Account; or

(c) (i) failure of the Servicer (if the Servicer is not also an Originator) to
pay when due (subject to the delivery of any required notice, the expiration of
any permitted grace period or both) any amounts due under any agreement to which
the Servicer is a party and under which any Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
agreement) of greater than $50,000,000 shall be outstanding; (ii) the default by
the Servicer (if the Servicer is not also an Originator) (subject to the
delivery of any required notice, the expiration of any permitted grace period or
both) in the performance of any term, provision or condition contained in any
agreement to which the Servicer is a party and under which any Indebtedness
owing by the it greater than $50,000,000 was created or is governed, regardless
of whether such event is an “event of default” or “default” under any such
agreement, if the effect of such default is to cause, or to permit the holder of
such Indebtedness to cause, such Indebtedness to become due and payable prior to
its stated maturity; or (iii) any Indebtedness owing by the Servicer (if the
Servicer is not also an Originator) greater than $50,000,000 shall be declared
to be due and payable or required to be prepaid (other than by a regularly
scheduled payment) prior to its stated maturity; or

(d) there is entered against the Servicer or any Material Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $50,000,000 (to
the extent not covered by independent third-party

 

-70-



--------------------------------------------------------------------------------

insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(e) any Event of Bankruptcy shall occur with respect to the Servicer or any of
its Material Subsidiaries; or

(f) the Consolidated Leverage Ratio is greater than the Maximum Consolidated
Leverage Ratio; or

(g) the Consolidated Fixed Charge Coverage Ratio is less than the Minimum
Consolidated Fixed Charge Coverage Ratio.

SECTION 7.6 Servicing Fee. The Servicer shall be paid a Servicing Fee in
accordance with Section 2.12 and subject to the priorities therein.

SECTION 7.7 Protection of Ownership Interest of the Investors. Each of the
Originators and the SPV agrees that it shall, from time to time, at its expense,
promptly execute and deliver all instruments and documents and take all actions
as may be necessary or as the Agent may reasonably request in order to perfect
or protect the Asset Interest or to enable the Agent, each Managing Agent or the
Investors to exercise or enforce any of their respective rights hereunder.
Without limiting the foregoing, each of the Originators and the SPV shall, upon
the request of the Agent, any Managing Agent or any of the Investors, in order
to accurately reflect the transactions evidenced by the Transaction Documents,
(i) execute and file such financing or continuation statements or amendments
thereto or assignments thereof (as otherwise permitted to be executed and filed
pursuant hereto) as may be requested by the Agent, any Managing Agent or any of
the Investors and (ii) mark its respective master data processing records and
other documents with a legend describing the conveyance to the Agent, for the
benefit of the Secured Parties, of the Asset Interest. Each of the Originators
and the SPV shall, upon request of the Agent, any Managing Agent or any of the
Investors, obtain such additional search reports as the Agent, any Managing
Agent or any of the Investors shall request. To the fullest extent permitted by
applicable law, the Agent is hereby authorized to sign and file continuation
statements and amendments thereto and assignments thereof without the SPV’s or
any Originator’s signature. Carbon, photographic or other reproduction of this
Agreement or any financing statement shall be sufficient as a financing
statement. The SPV shall not change its name, identity or corporate (or limited
liability company) structure nor change its jurisdiction of formation unless it
shall have: (A) given the Agent at least thirty (30) days prior notice thereof
and (B) prepared at the SPV’s expense and delivered to the Agent all financing
statements, instruments and other documents necessary to preserve and protect
the Asset Interest or requested by the Agent in connection with such change. Any
filings under the UCC or otherwise that are occasioned by such change shall be
made at the expense of the SPV.

 

-71-



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION EVENTS

SECTION 8.1 Termination Events. The occurrence of any one or more of the
following events shall constitute a “Termination Event”:

(a) the SPV or any Originator shall (i) fail to pay when due, any accrued Yield
or to make any reduction or repayment of the Net Investment and such failure
continues for one (1) Business Day, (ii) fail to transfer Collections received
by the SPV or such Originator to a Blocked Account or the Collection Account at
such times required under the terms hereof and such failure continues for two
(2) Business Days, or (iii) default in the performance of any payment (other
than those covered by clauses (i) and (ii) above) and such failure continues for
ten (10) days; or

(b) any representation, warranty, certification or statement made or deemed
confirmed by the SPV or any Originator in this Agreement, any other Transaction
Document to which it is a party or in any other information, report or document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect (except any representation or warranty qualified by materiality
or by reference to a material adverse effect, which shall prove to have been
incorrect in any respect) when made or confirmed and such circumstance shall
remain uncured for thirty (30) days after the earlier to occur of (i) receipt of
notice thereof from any Managing Agent, any Investor or the Agent or
(ii) knowledge thereof by a Responsible Officer; provided that no such
representation, warranty, or certification hereunder shall be deemed to be
incorrect or violated to the extent any affected Receivable is subject to a
Deemed Collection and all required amounts with respect to such Receivable have
been deposited into a Blocked Account or the Collection Account; or

(c) the SPV or any Originator shall default in any material respect in the
performance of any undertaking (i) to be performed or observed under Sections
6.1(a)(vi) (notice of termination events or potential termination events),
6.1(a)(vii) (changes to credit and collection policy and debt ratings), 6.1(b)
(conduct of business; ownership), 6.1(f) (performance and compliance with
receivables, contracts and credit and collection policy), 6.1(g) (notice of
agent’s interest), 6.1(h) (collections), 6.1(i) (collections received), 6.1(k)
(sale treatment), 6.1(l) (separate business; nonconsolidation), 6.2(a) (no sales
or liens), 6.2(c) (no change in business or credit and collection policy),
6.2(d) (no subsidiaries, mergers, etc.), 6.2(e) (change in payment instructions
to obligors), 6.2(f) (deposits to lock-box accounts), 6.2(h) (amendment to first
tier agreement), 6.2(i) (other debt) or 6.2(j) (payment to the originator) (any
of the preceding parenthetical phrases in this clause (i) are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof) or (ii) to be performed or observed under any other
provision of this Agreement or any provision of any other Transaction Document
to which it is a party and such default in the case of this clause (ii) shall
continue for thirty (30) days after the earlier to occur of (i) receipt of
notice thereof from any Managing Agent, any Investor or the Agent or
(ii) knowledge thereof by a Responsible Officer; or

(d) any Event of Bankruptcy shall occur with respect to the SPV, any Originator,
or any Material Subsidiary of any Originator; or

 

-72-



--------------------------------------------------------------------------------

(e) the Agent, on behalf of the Secured Parties, shall for any reason fail or
cease to have a valid and enforceable perfected first priority ownership or
security interest in the Affected Assets, free and clear of any Adverse Claim;
provided that the SPV and the Originators shall not be required to comply with
any Assignment of Claims Acts; provided further that the forgoing clause
(e) shall not apply to (1) any Foreign Receivable or (2) any Receivable subject
to a Deemed Collection and all required amounts with respect to which have been
deposited into a Blocked Account or the Collection Account; or

(f) a Servicer Default shall have occurred and be continuing; or

(g) the Net Investment (as determined after giving effect to all distributions
pursuant to this Agreement on such date) plus the Required Reserves shall exceed
the Net Pool Balance for one (1) Business Day; or

(h) the Three-Month Default Ratio is greater than 2.25%; or

(i) the Three-Month Charged-Off Ratio is greater than 1.00%; or

(j) the Three-Month Dilution Ratio is greater than 9.00%; or

(k) (i) failure of the SPV or any Originator to pay when due (subject to the
delivery of any required notice, the expiration of any permitted grace period or
both) any amounts due under any agreement to which any such Person is a party
and under which any Indebtedness having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit agreement) of greater than
$10,000 in the case of the SPV, or $50,000,000, in the case of any Originator,
shall be outstanding; (ii) the default by the SPV or any Originator (subject to
the delivery of any required notice, the expiration of any permitted grace
period or both) in the performance of any term, provision or condition contained
in any agreement to which any such Person is a party and under which any
Indebtedness owing by the SPV or any Originator greater than such respective
amounts was created or is governed, regardless of whether such event is an
“event of default” or “default” under any such agreement, if the effect of such
default is to cause, or to permit the holder of such Indebtedness to cause, such
Indebtedness to become due and payable prior to its stated maturity; or
(iii) any Indebtedness owing by the SPV or any Originator greater than such
respective amounts shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled payment) prior to its stated
maturity; or

(l) a Material Adverse Effect shall have occurred with respect to the SPV; or

(m) there shall be a Change of Control with respect to the SPV or the
Originators or the Servicer; or

(n) any Person shall institute steps to terminate any Pension Plan if the assets
of such Pension Plan are insufficient to satisfy all of its benefit liabilities
(as determined under Title IV of ERISA), or a contribution failure occurs with
respect to any Pension Plan which is sufficient to give rise to a lien under
Section 302(f) of ERISA; or

 

-73-



--------------------------------------------------------------------------------

(o) any material provision of this Agreement or any other Transaction Document
to which an Originator, the Servicer or the SPV is a party shall cease to be in
full force and effect or such Originator, the Servicer or the SPV shall so state
in writing; or

(p) there is entered against any Originator or any Material Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $50,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect.

SECTION 8.2 Termination. During the continuation of any Termination Event, the
Agent may, or at the direction of the Managing Agents representing the Majority
Investors shall, by notice to the SPV and the Servicer, declare the Termination
Date to have occurred; provided that in the case of any event described in
Sections 8.1(d), 8.1(e), or 8.1(g), the Termination Date shall be deemed to have
occurred automatically upon the occurrence of such event. Upon any such
declaration or automatic occurrence, the Agent shall have, in addition to all
other rights and remedies under this Agreement or otherwise, all other rights
and remedies provided under the UCC of the applicable jurisdiction and other
applicable laws, all of which rights shall be cumulative.

ARTICLE IX

INDEMNIFICATION; EXPENSES; RELATED MATTERS

SECTION 9.1 Indemnities by the SPV. Without limiting any other rights which the
Indemnified Parties may have hereunder or under applicable Law, the SPV hereby
agrees to indemnify the Investors, the Letter of Credit Issuers, the Agent, each
Managing Agent, each Administrator, the Program Support Providers and their
respective officers, directors, employees, counsel and other agents
(collectively, “Indemnified Parties”) from and against any and all damages,
losses, claims, liabilities, costs and expenses, including reasonable attorneys’
fees (which attorneys may be employees of the Indemnified Parties) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them in any action
or proceeding between the SPV or any Originator (including any Originator in its
capacity as the Servicer or any Affiliate of an Originator acting as Servicer)
and any of the Indemnified Parties or between any of the Indemnified Parties and
any third party or otherwise arising out of or as a result of this Agreement,
the other Transaction Documents, the ownership or maintenance, either directly
or indirectly, by the Agent, any Managing Agent or any Investor of the Asset
Interest or any of the other transactions contemplated hereby or thereby,
excluding, however, (i) Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Indemnified Party, as
finally determined by a court of competent jurisdiction, (ii) recourse (except
as otherwise specifically provided in this Agreement) for uncollectible
Receivables and (iii) with respect to Foreign Receivables, losses

 

-74-



--------------------------------------------------------------------------------

incurred due to the SPV’s inability to receive Collections with respect to such
Foreign Receivables arising directly as a result of any Originator’s failure to
perfect the SPV’s security interest hereunder in jurisdictions outside the
United States. Without limiting the generality of the foregoing, the SPV shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from:

(a) any representation or warranty made by the SPV, any Originator (including
any Affiliate of any Originator in its capacity as the Servicer) or any officers
of the SPV, any Originator (including, in its capacity as the Servicer or any
Affiliate of an Originator acting as Servicer) under or in connection with this
Agreement, the First Tier Agreement, any of the other Transaction Documents, any
Servicer Report or any other information or report delivered by the SPV, the
Servicer or any Originator pursuant hereto, or pursuant to any of the other
Transaction Documents which shall have been incomplete, false or incorrect in
any respect when made or confirmed;

(b) the failure by the SPV or any Originator (including, in its capacity as the
Servicer or any Affiliate of an Originator acting as Servicer) to comply with
any applicable Law with respect to any Receivable or the related Contract, or
the nonconformity of any Receivable or the related Contract with any such
applicable Law;

(c) other than with respect to Foreign Receivables, the failure (i) to vest and
maintain vested in the Agent, on behalf of the Secured Parties, a first
priority, perfected ownership interest in the Asset Interest free and clear of
any Adverse Claim or (ii) to create or maintain a valid and perfected first
priority security interest in favor of the Agent, for the benefit of the Secured
Parties, in the Affected Assets, free and clear of any Adverse Claim, in each
case, other than as a result of actions of the Agent or any other Secured
Creditor;

(d) the failure by the SPV, any Originator or the Servicer to file, or any delay
in filing, financing statements, continuation statements, or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
applicable laws with respect to any of the Affected Assets;

(e) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Receivable (including a defense based on
such Receivable or the related Contract not being the legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of merchandise or services related to
such Receivable or the furnishing or failure to furnish such merchandise or
services, or from any breach or alleged breach of any provision of the
Receivables or the related Contracts restricting assignment of any Receivables;

(f) any failure of the Servicer to perform its duties or obligations in
accordance with the provisions hereof;

(g) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Receivable;

 

-75-



--------------------------------------------------------------------------------

(h) the failure by the SPV or any of the Originators to comply with any term,
provision or covenant contained in this Agreement or any of the other
Transaction Documents to which it is a party or to perform any of its respective
duties or obligations under the Receivables or related Contracts;

(i) the Net Investment plus the Required Reserves exceeding the Net Pool Balance
at any time;

(j) the failure of the SPV or any Originator to pay when due any sales, excise
or personal property taxes payable in connection with any of the Receivables;

(k) any repayment by any Indemnified Party of any amount previously distributed
in reduction of Net Investment which such Indemnified Party believes in good
faith is required to be made;

(l) the commingling by the SPV, any Originator or the Servicer of Collections at
any time with any other funds;

(m) any investigation, litigation or proceeding related to this Agreement, any
of the other Transaction Documents, the use of proceeds of Investments by the
SPV or any Originator, the ownership of the Asset Interest, or any Affected
Asset;

(n) failure of any Blocked Account Bank to remit any amounts held in the Blocked
Accounts or any related lock-boxes pursuant to the instructions of the Servicer,
the SPV, any Originator or the Agent (to the extent such Person is entitled to
give such instructions in accordance with the terms hereof and of any applicable
Blocked Account Agreement) whether by reason of the exercise of set-off rights
or otherwise;

(o) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the SPV, the Servicer or any Originator to qualify to do
business or file any notice of business activity report or any similar report;

(p) any attempt by any Person to void, rescind or set-aside any transfer by any
Originator to the SPV of any Receivable or Related Security under statutory
provisions or common law or equitable action, including any provision of the
Bankruptcy Code or other insolvency law;

(q) any action taken by the SPV, any Originator, or the Servicer (if the
Servicer is an Originator or any Affiliate or designee of an Originator) in the
enforcement or collection of any Receivable;

(r) the use of the proceeds of any Investment or Reinvestment, or the use of any
Letter of Credit; or

(s) the transactions contemplated hereby being characterized as other than debt
for the purposes of the Code.

 

-76-



--------------------------------------------------------------------------------

SECTION 9.2 Indemnities by the Servicer. Without limiting any other rights which
the Servicer Indemnified Parties (as defined below) may have hereunder or under
applicable Law, the Servicer hereby agrees to indemnify the Indemnified Parties,
the SPV (collectively, “Servicer Indemnified Parties”) from and against any and
all damages, losses, claims, liabilities, costs and expenses, including
reasonable attorneys’ fees (which attorneys may be employees of any Servicer
Indemnified Party) and disbursements (all of the foregoing being collectively
referred to as “Servicer Indemnified Amounts”) awarded against or incurred by
any of them in any action or proceeding between the Servicer and any of the
Servicer Indemnified Parties or between any of the Servicer Indemnified Parties
and any third party or otherwise arising out of or as a result of any failure of
the Servicer to perform its duties or obligations in accordance with the
provisions of this Agreement or the other Transaction Documents, excluding,
however, (i) Servicer Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Servicer Indemnified Party,
as finally determined by a court of competent jurisdiction, or (ii) recourse
(except as otherwise specifically provided in this Agreement) for uncollectible
Receivables. Without limiting the generality of the foregoing, the Servicer
shall indemnify each Servicer Indemnified Party for Servicer Indemnified Amounts
relating to or resulting from:

(a) any representation or warranty made by the Servicer or any of its officers
under or in connection with this Agreement, any of the other Transaction
Documents, any Servicer Report or any other information or report delivered by
the Servicer pursuant hereto, or pursuant to any of the other Transaction
Documents which shall have been incomplete, false or incorrect in any respect
when made or confirmed;

(b) the failure by the Servicer to comply with any applicable Law with respect
to any Receivable or the related Contract, or the nonconformity of any
Receivable or the related Contract with any such applicable Law;

(c) the failure by the Servicer to file, or any delay in filing, financing
statements, continuation statements, or other similar instruments or documents
under the UCC of any applicable jurisdiction or other applicable laws with
respect to any of the Affected Assets;

(d) the failure of any information contained in any Servicer Report (to the
extent produced by the Servicer) to be true and correct in all material
respects, or the failure of any other information provided to any Indemnified
Party by, or on behalf of, the Servicer to be true and correct in all material
respects;

(e) the failure by the Servicer to comply with any term, provision or covenant
contained in this Agreement or any of the other Transaction Documents to which
it is a party or to perform any of its duties or obligations under the
Receivables or related Contracts;

(f) the commingling by the Servicer of Collections at any time with any other
funds;

(g) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Servicer to qualify to do business or file any notice of
business activity report or any similar report;

 

-77-



--------------------------------------------------------------------------------

(h) any dispute, claim, offset or defense of an Obligor to the payment of any
Receivable resulting from or related to the collection activities of the
Servicer in respect of such Receivable; or

(i) any action taken by the Servicer in the enforcement or collection of any
Receivable.

SECTION 9.3 Indemnity for Taxes, Reserves and Expenses. (a) If after the Closing
Date, the adoption of any Law or bank regulatory guideline or any amendment or
change in the administration, interpretation or application of any existing or
future Law or bank regulatory guideline by any Official Body charged with the
administration, interpretation or application thereof, or the compliance with
any directive of any Official Body (in the case of any bank regulatory
guideline, whether or not having the force of Law):

(i) shall subject any Indemnified Party (or its applicable lending office) to
any Taxes, duty or other charge (other than Excluded Taxes) with respect to this
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Asset Interest, or payments of amounts due hereunder, or shall
change the basis of taxation of payments to any Indemnified Party of amounts
payable in respect of this Agreement, the other Transaction Documents, the
ownership, maintenance or financing of the Asset Interest, or payments of
amounts due hereunder or its obligation to advance funds hereunder, under a
Program Support Agreement or the credit or liquidity support furnished by a
Program Support Provider or otherwise in respect of this Agreement, the other
Transaction Documents, the ownership, maintenance or financing of the Asset
Interest (except for changes in the rate of general corporate, franchise, net
income or other income tax imposed on such Indemnified Party);

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System) against assets of, deposits with or for
the account of, or credit extended by, any Indemnified Party or shall impose on
any Indemnified Party or on the United States market for certificates of deposit
or the London interbank market any other condition affecting this Agreement, the
other Transaction Documents, the ownership, maintenance or financing of the
Asset Interest, or payments of amounts due hereunder or its obligation to
advance funds hereunder, under a Program Support Agreement or the credit or
liquidity support provided by a Program Support Provider or otherwise in respect
of this Agreement, the other Transaction Documents, or the ownership,
maintenance or financing of the Asset Interest (other than reserves already
taken into account in calculating the Eurodollar Reserve Percentage); or

(iii) shall impose upon any Indemnified Party any other condition or expense
(including any loss of margin, reasonable attorneys’ fees and expenses, and
expenses of litigation or preparation therefor in contesting any of the
foregoing, but excluding Taxes and Excluded Taxes) with respect to this
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Asset Interest, or payments of amounts due hereunder or its
obligation to advance funds hereunder or under a Program Support Agreement or
the credit or liquidity support furnished by a Program Support Provider or
otherwise in respect of this Agreement, the other Transaction Documents, or the
ownership, maintenance or financing of the Asset Interests,

 

-78-



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to, or to reduce
the amount of any sum received or receivable by, such Indemnified Party with
respect to this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Asset Interest, the Receivables, the obligations
hereunder, the funding of any Investments hereunder or under a Program Support
Agreement, by an amount deemed by such Indemnified Party to be material, then,
on the Settlement Date occurring at least ten (10) days after the demand by such
Indemnified Party through the applicable Managing Agent, the SPV shall pay to
the applicable Managing Agent, for the benefit of such Indemnified Party, such
additional amount or amounts as will compensate such Indemnified Party for such
increased cost or reduction.

(b) If any Indemnified Party shall have determined that after the date hereof,
the adoption of any applicable Law, bank regulatory guideline regarding capital
adequacy, or generally accepted accounting standard, or any change therein, or
any change in the interpretation or administration thereof by any Official Body,
or any request or directive regarding capital adequacy (in the case of any bank
regulatory guideline, whether or not having the force of law) of any such
Official Body, or the implementation of any such change, has or would have the
effect of reducing the rate of return on capital of such Indemnified Party (or
its parent) as a consequence of such Indemnified Party’s obligations hereunder
or with respect hereto to a level below that which such Indemnified Party (or
its parent) could have achieved but for such adoption, change, request or
directive (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by such Indemnified Party to be material, then on
the Settlement Date occurring at least ten (10) days after demand, in the form
of a notice as set forth in clause (c) below, by such Indemnified Party through
the Agent or the applicable Managing Agent, the SPV shall pay to the applicable
Managing Agent, for the benefit of such Indemnified Party, such additional
amount or amounts as will compensate such Indemnified Party (or its parent) for
such reduction. For the avoidance of doubt, any interpretation of Accounting
Research Bulletin No. 51 by the Financial Accounting Standards Board (including
Interpretation No. 46: Consolidation of Variable Interest Entities (or any
future statement or interpretation issued by the Financial Accounting Standards
Board or any successor thereto)) shall constitute an adoption, change, request
or directive, and any implementation thereof shall be, subject to this
Section 9.3(b).

(c) Each Indemnified Party shall promptly notify the SPV in writing of any event
of which it has knowledge, occurring after the date hereof, which will entitle
such Indemnified Party to compensation pursuant to this Section 9.3; provided
that no failure to give or any delay in giving such notice shall affect the
Indemnified Party’s right to receive such compensation. A notice by the Agent or
a Managing Agent on behalf of the applicable Indemnified Party claiming
compensation under this Section 9.3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Agent or any applicable
Indemnified Party may use any reasonable averaging and attributing methods. Any
demand for compensation under this Section 9.3 shall be accompanied by a
certificate as to the amount requested which shall set forth a reasonably
detailed calculation for such requested amount. Notwithstanding anything in this
Agreement to the contrary, the SPV shall not be obligated to make any payment to
any Indemnified Party under this Section 9.3

 

-79-



--------------------------------------------------------------------------------

for any period more than one hundred eighty (180) days prior to the date on
which such Indemnified Party gives written notice to the SPV of its intent to
request such payment under this Section 9.3.

(d) Notwithstanding anything herein to the contrary, any indemnity payable under
this Section 9.3 shall be payable by the SPV in accordance with the priority of
payments in Section 2.12.

SECTION 9.4 Taxes. (a) All payments and distributions made hereunder by the SPV,
the Originators or the Servicer (each, a “payor”) to any Investor, any Managing
Agent or any other Secured Party (each, a “recipient”) shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and any other taxes, fees, duties, withholdings or other
charges of any nature whatsoever imposed by any taxing authority on any
recipient (or any assignee of such parties) but excluding Excluded Taxes (such
non-excluded items being called “Taxes”). In the event that any withholding or
deduction from any payment made by the payor hereunder is required in respect of
any Taxes, then such payor shall:

(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(ii) promptly forward to the applicable Managing Agent an official receipt or
other documentation satisfactory to such Managing Agent evidencing such payment
to such authority; and

(iii) pay to the recipient such additional amount or amounts as is necessary to
ensure that the net amount actually received by the recipient will equal the
full amount such recipient would have received had no such withholding or
deduction been required.

Moreover, if any Taxes are directly asserted against any recipient with respect
to any payment received by such recipient hereunder, the recipient may pay such
Taxes and the payor will promptly pay, after written demand therefor by the
recipient, such additional amounts (including any penalties interest or
expenses, other than those arising from the gross negligence or willful
misconduct of the Agent or the recipient) as shall be necessary in order that
the net amount received by the recipient after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
recipient would have received had such Taxes not been asserted. Any demand for
compensation under this Section 9.4(a) shall be accompanied by a certificate as
to the amount requested which shall set forth a reasonably detailed calculation
for such requested amount. Any demand by a recipient under this Section 9.4
shall be made no later than 360 days after the earlier of (i) the date on which
the recipient pays such Taxes or (ii) the date on which the relevant taxing
authority makes written demand for payment of such Taxes by the recipient.

If the payor fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the recipient the required receipts or other required
documentary evidence, the payor shall indemnify the recipient for any
incremental Taxes, interest, or penalties that may become payable by any
recipient as a result of any such failure.

 

-80-



--------------------------------------------------------------------------------

(b) Any Agent, Investor or Letter of Credit Issuer that is entitled to an
exemption from or reduction of withholding tax (including backup withholding
tax) under the law of the jurisdiction in which the SPV, any Originator or the
Servicer is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver, to the extent it is
legally able to do so, to the SPV, such Originator or the Servicer, as
appropriate (with a copy to the Agent), at the time or times prescribed by
applicable law or taxing authority, such properly completed and executed
documentation prescribed by applicable law or taxing authority or reasonably
requested by the SPV, such Originator or the Servicer as will permit such
payments to be made without withholding or at a reduced rate of withholding.

(c) If any Agent, Investor or Letter of Credit Issuer receives a refund of, or
receives an actual economic benefit from the utilization of any credit against,
any Taxes (including, for purposes of this paragraph only, Excluded Taxes) in
respect of any Taxes for which it has received an indemnity payment from (or an
additional amount has been paid by) the SPV, any Originator or the Servicer,
such Agent, Investor or Letter of Credit Issuer shall within 60 days from the
date of such receipt pay over, without duplication, the amount of such refund or
benefit to the SPV, such Originator or the Servicer, as appropriate (but not in
excess of indemnity payments made or other amounts paid by the SPV, such
Originator or the Servicer under this Section 9.4 with respect to such Taxes
giving rise to such refund or credit, net of all reasonable out-of-pocket
expenses of such Agent, Investor or Letter of Credit Issuer and without interest
(other than the proportionate part of any interest paid by the relevant taxing
authority with respect to such refund)); provided that the SPV, each Originator
or the Servicer (upon written request of such Agent, Investor or Letter of
Credit Issuer) agrees to repay the amount paid over to the SPV, such Originator
or the Servicer (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such Agent, Investor or Letter of Credit Issuer
(i) in the event such Agent, Investor or Letter of Credit Issuer is required to
repay such refund to such taxing authority or (ii) in the event that an
adjustment by such taxing authority or any change in such Agent’s, Investor’s or
Letter of Credit Issuer’s Tax position or Tax circumstances reduces the actual
economic benefit from the utilization of such credit received by such Agent,
Investor or Letter of Credit Issuer, as the case may be. Nothing in this
paragraph shall be construed to require the Agent or any Investor or Letter of
Credit Issuer to make available to the SPV, any Originator or the Servicer any
tax return or other information that such Agent, Investor or Letter of Credit
Issuer deems to be confidential or proprietary. In addition, whether any Agent,
Investor or Letter of Credit Issuer has received a refund or utilized any credit
described above, and the amount of any actual economic benefit received from any
such utilization, shall be determined solely by such Agent, Investor or Letter
of Credit Issuer, as appropriate, and acting in good faith.

SECTION 9.5 Other Costs and Expenses; Breakage Costs. (a) The SPV agrees, upon
receipt of a written invoice, to pay or cause to be paid, and to hold the
Investors, the Agent, each Managing Agent and each Administrator harmless
against liability for the payment of, all reasonable and documented
out-of-pocket expenses (including attorneys’, accountants’ and other third
parties’ fees and expenses, any filing fees and expenses incurred by officers or
employees of any Investor, the Agent, each Managing Agent or any Administrator)
or intangible, documentary or recording taxes incurred by or on behalf of any
Investor, the Agent, any Managing Agent or any Administrator (i) in connection
with the preparation, negotiation, execution and delivery of this Agreement, the
other Transaction Documents and any documents or instruments delivered pursuant
hereto and thereto and the transactions contemplated hereby or

 

-81-



--------------------------------------------------------------------------------

thereby (including the perfection or protection of the Asset Interest) and
(ii) from time to time (A) relating to any amendments, waivers or consents under
this Agreement and the other Transaction Documents, (B) arising in connection
with the Agent’s, any Investor’s or any Managing Agent’s enforcement or
preservation of rights (including the perfection and protection of the Asset
Interest under this Agreement), or (C) arising in connection with any audit,
dispute, disagreement, litigation or preparation for litigation involving this
Agreement or any of the other Transaction Documents; provided that, except in
the case of any enforcement action, the SPV shall not be required to reimburse
the legal fees, expenses or other charges of more than one outside counsel (in
addition to such special counsel and local counsel in each applicable local
jurisdiction as shall be reasonably deemed necessary by the Agent), which
counsel shall be selected jointly by the Agent, each Managing Agent or any
Administrator, unless, in the reasonable opinion of any Investor, the Agent, any
Managing Agent or any Administrator, representation of all such Persons by the
same counsel would be inappropriate due to the existence of an actual or
potential conflict of interest or impairs any defense of such indemnified Person
(all of such amounts, collectively, “Transaction Costs”).

(b) The SPV shall pay the Managing Agents for the account of the Investors, as
applicable, on demand, such amount or amounts as shall compensate the Investors
for any loss (including loss of profit), cost or expense incurred by the
Investors (as reasonably determined by its Managing Agent) as a result of any
reduction of any Portion of Investment other than on the maturity date of the
Commercial Paper (or other financing source) funding such Portion of Investment,
such compensation to be (i) limited to an amount equal to any loss or expense
suffered by the Investors during the period from the date of receipt of such
repayment to (but excluding) the maturity date of such Commercial Paper (or
other financing source) and (ii) net of the income, if any, received by the
recipient of such reductions from investing the proceeds of such reductions of
such Portion of Investment. The determination by any Managing Agent of the
amount of any such loss or expense shall be set forth in a written notice to the
SPV in reasonable detail and shall be conclusive, absent manifest error.

ARTICLE X

THE AGENT

SECTION 10.1 Appointment and Authorization of Agent. Each Secured Party hereby
irrevocably appoints, designates and authorizes the Agent and its applicable
Managing Agent to take such action on its behalf under the provisions of this
Agreement and each other Transaction Document and to exercise such powers and
perform such duties as are expressly delegated to such Agent or Managing Agent,
as applicable, by the terms of this Agreement and any other Transaction
Document, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Transaction Document, no Agent or Managing Agent shall
have any duties or responsibilities except those expressly set forth in this
Agreement, nor shall the Agent or any Managing Agent have or be deemed to have
any fiduciary relationship with any Investor or other Secured Party, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Transaction Document
or otherwise exist against any Agent or Managing Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to any Agent or Managing

 

-82-



--------------------------------------------------------------------------------

Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

SECTION 10.2 Delegation of Duties. The Agent and each Managing Agent may execute
any of its duties under this Agreement or any other Transaction Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. Neither the Agent
nor any Managing Agent shall be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects with reasonable care.

SECTION 10.3 Liability of Agents and Managing Agents. No Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Transaction Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any Secured Party
for any recital, statement, representation or warranty made by the SPV, any
Originator or the Servicer, or any officer thereof, contained in this Agreement
or in any other Transaction Document, or in any certificate, report, statement
or other document referred to or provided for in, or received by the Agent or
such Managing Agent under or in connection with, this Agreement or any other
Transaction Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Transaction
Document, or for any failure of the SPV, any Originator, the Servicer or any
other party to any Transaction Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Secured
Party to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other
Transaction Document, or to inspect the properties, books or records of the SPV,
any Originator, the Servicer or any of their respective Affiliates.

SECTION 10.4 Reliance by Agent. (a) The Agent and each Managing Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the SPV, any Originator
and the Servicer), independent accountants and other experts selected by the
Agent or such Managing Agent. The Agent and each Managing Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Managing Agents or the Investors in its Investor Group, as
applicable, as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Investors against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Agent and each Managing Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Transaction Document in accordance with a request or consent of the
Managing Agents or the Investors in its Investor Group, as applicable, or, if
required hereunder, all Investors and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Investors.

 

-83-



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Article V on the Closing Date, each Investor that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Agent or the Managing
Agent to such Investor for consent, approval, acceptance or satisfaction, or
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Investor.

SECTION 10.5 Notice of Termination Event, Potential Termination Event or
Servicer Default. Neither the Agent nor any Managing Agent shall be deemed to
have knowledge or notice of the occurrence of a Potential Termination Event, a
Termination Event or a Servicer Default, unless it has received written notice
from an Investor or the SPV referring to this Agreement, describing such
Potential Termination Event, Termination Event or Servicer Default and stating
that such notice is a “Notice of Termination Event or Potential Termination
Event” or “Notice of Servicer Default,” as applicable. Each Managing Agent will
notify the Investors in its Investor Group of its receipt of any such notice.
The Agent and each Managing Agent shall (subject to Section 10.4) take such
action with respect to such Potential Termination Event, Termination Event or
Servicer Default as may be requested by the Managing Agents (or its Investors in
its Investor Group), provided that, unless and until the Agent shall have
received any such request, the Agent (or Managing Agent) may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Potential Termination Event, Termination Event or Servicer Default as it
shall deem advisable or in the best interest of the Secured Parties or
Investors, as applicable.

SECTION 10.6 Credit Decision; Disclosure of Information by the Agent. Each
Secured Party acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Agent or any Managing
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of the SPV, the Servicer, the Originators or
any of their respective Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Secured Party as
to any matter, including whether the Agent-Related Persons have disclosed
material information in their possession. Each Secured Party, including any
Investor by assignment, represents to the Agent and its Managing Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the SPV, the
Servicer, each Originator or their respective Affiliates, and all applicable
bank regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the SPV
hereunder. Each Secured Party also represents that it shall, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Transaction Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the SPV, the Servicer or the Originators. Except for
notices, reports and other documents expressly herein required to be furnished
to the Security Parties by the Agent or any Managing Agent herein, neither the
Agent nor any Managing Agent shall have any duty or responsibility to provide
any Secured Party with any credit or other information concerning the business,
prospects, operations,

 

-84-



--------------------------------------------------------------------------------

property, financial and other condition or creditworthiness of the SPV, the
Servicer, any Originator or their respective Affiliates which may come into the
possession of any of the Agent-Related Persons.

SECTION 10.7 Indemnification of the Agent. Whether or not the transactions
contemplated hereby are consummated, the Committed Investors (or the Committed
Investors in the applicable Investor Group) shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of the SPV
and without limiting the obligation of the SPV to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Amounts incurred by it; provided that no Committed Investor shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Amounts resulting from such Person’s gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction; provided that no action
taken by Agent (or any Managing Agent) in accordance with the directions of the
Managing Agents (or the Investors in its Investor Group) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Investor shall reimburse its Managing
Agent, the Agent and each Letter of Credit Issuer upon demand for its ratable
share of any costs or out-of-pocket expenses (including attorney’s fees)
incurred in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Transaction
Document, or any document contemplated by or referred to herein, to the extent
that the Agent or such Managing Agent is not reimbursed for such expenses by or
on behalf of the SPV. The undertaking in this Section shall survive payment on
the Final Payout Date and the resignation or replacement of the Agent or such
Managing Agent.

SECTION 10.8 Agent in Individual Capacity. The Agent and each Managing Agent
(and any successor thereto in such capacity) and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any of the SPV, the
Originators, the Servicer, or any of their Subsidiaries or Affiliates as though
it were not the Agent, a Managing Agent or an Investor hereunder, as applicable,
and without notice to or consent of the Secured Parties. The Secured Parties
acknowledge that, pursuant to such activities, any such Person or its Affiliates
may receive information regarding the SPV, the Originators, the Servicer or
their respective Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them. With
respect to its Commitment and any Letters of Credit issued, the Agent and each
Managing Agent (and any successor thereto in such capacity) in its capacity as a
Committed Investor hereunder shall have the same rights and powers under this
Agreement as any other Committed Investor and may exercise the same as though it
were not the Agent, a Managing Agent or a Committed Investor, as applicable, and
the term “Committed Investor” or “Committed Investors” shall, unless the context
otherwise indicates, include the Agent and each Managing Agent in its individual
capacity.

SECTION 10.9 Resignation of Agents. The Agent or any Managing Agent may resign
upon thirty (30) days’ notice to the applicable Investors. If the Agent resigns
under this Agreement, the Majority Investors shall appoint from among the
Committed Investors a

 

-85-



--------------------------------------------------------------------------------

successor agent for the Secured Parties. If no successor agent is appointed
prior to the effective date of the resignation of the Agent, the Agent may
appoint, after consulting with the Investors, a successor agent from among the
Committed Investors. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 10.9 and Sections 10.3 and 10.7 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Agent under this Agreement. If no successor agent has accepted appointment as
Agent by the date which is thirty (30) days following a retiring Agent’s notice
of resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Committed Investors shall perform all of the duties of
the Agent hereunder until such time, if any, as the Majority Investors appoint a
successor agent as provided for above. If a Managing Agent resigns under this
Agreement, the Investors in such Investor Group shall appoint a successor agent.

SECTION 10.10 Payments by the Agent. Unless specifically allocated to a
Committed Investor pursuant to the terms of this Agreement, all amounts received
by the Agent or a Managing Agent on behalf of the Investors shall be paid to the
applicable Managing Agent or Investors pro rata in accordance with amounts then
due on the Business Day received, unless such amounts are received after 12:00
noon on such Business Day, in which case the applicable agent shall use its
reasonable efforts to pay such amounts on such Business Day, but, in any event,
shall pay such amounts not later than the following Business Day.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Term of Agreement. This Agreement shall terminate on the Final
Payout Date; provided that (i) the rights and remedies of the Agent, the
Managing Agents, the Investors, the Administrators and the other Secured Parties
with respect to any representation and warranty made or deemed to be made by the
SPV, the Originators or the Servicer pursuant to this Agreement, (ii) the
indemnification and payment provisions of Article IX, (iii) the provisions of
Section 10.7 and (iv) the agreements set forth in Sections 11.11 and 11.12,
shall be continuing and shall survive any termination of this Agreement.

SECTION 11.2 Waivers; Amendments. (a) No failure or delay on the part of the
Agent, any Managing Agent, the Investors, any Administrator or any Committed
Investor in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.

(b) Any provision of this Agreement or any other Transaction Document may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the SPV, the Originators, the Servicer, the Agent and each Managing
Agent; provided that no such amendment or waiver shall, unless signed by each
Committed Investor directly affected thereby, (i) increase the Commitment of
such Committed Investor, (ii) reduce the Net Investment or rate

 

-86-



--------------------------------------------------------------------------------

of Yield to accrue thereon or any fees or other amounts payable hereunder,
(iii) postpone any date fixed for the payment of any scheduled distribution in
respect of the Net Investment or Yield with respect thereto or any fees or other
amounts payable hereunder or for termination of any Commitment, (iv) change the
percentage of the Commitments of Committed Investors which shall be required for
the Committed Investors or any of them to take any action under this Section or
any other provision of this Agreement, (v) release all or substantially all of
the property with respect to which a security or ownership interest therein has
been granted hereunder to the Agent or the Committed Investors or (vi) extend or
permit the extension of the Commitment Termination Date (it being understood
that a waiver of a Termination Event shall not constitute an extension or
increase in the Commitment of any Committed Investor); and provided further that
the signature of the SPV and the Originators shall not be required for the
effectiveness of any amendment which modifies the representations, warranties,
covenants or responsibilities of the Servicer at any time when the Servicer is
not an Originator or any Affiliate of an Originator or a successor Servicer is
designated pursuant to Section 7.1.

SECTION 11.3 Notices; Payment Information. Except as provided below, all
communications and notices provided for hereunder shall be in writing (including
facsimile or electronic transmission or similar writing) and shall be given to
the other party at its address or facsimile number set forth in Schedule 11.3 or
at such other address or facsimile number as such party may hereafter specify
for the purposes of notice to such party. Each such notice or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified in this Section 11.3 and
confirmation is received, (ii) if given by mail, three (3) Business Days
following such posting, if postage prepaid, and if sent via U.S. certified or
registered mail, (iii) if given by overnight courier, one (1) Business Day after
deposit thereof with a national overnight courier service, or (iv) if given by
any other means, when received at the address specified in this Section 11.3,
provided that an Investment Request shall only be effective upon receipt by the
Managing Agents. However, anything in this Section 11.3 to the contrary
notwithstanding, the SPV hereby authorizes the Agent and the Managing Agents to
make investments in Eligible Investments and to make Investments based on
telephonic notices made by any Person which the Agent or the Managing Agents in
good faith believe to be acting on behalf of the SPV. The SPV agrees to deliver
promptly to the Agent or the Managing Agents a written confirmation of each
telephonic notice signed by an authorized officer of the SPV. However, the
absence of such confirmation shall not affect the validity of such notice. If
the written confirmation differs in any material respect from the action taken
by the Agent or the Investors, the records of the Agent or the Managing Agents
shall govern.

SECTION 11.4 Governing Law; Submission to Jurisdiction; Appointment of Service
Agent.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW). EACH OF THE SPV, THE ORIGINATORS AND THE SERVICER HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW
YORK FOR PURPOSES OF ALL LEGAL

 

-87-



--------------------------------------------------------------------------------

PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE SPV,
THE SERVICER AND THE ORIGINATORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. NOTHING IN THIS SECTION 11.4 SHALL AFFECT THE RIGHT OF
THE SECURED PARTIES TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OF THE SPV,
THE ORIGINATOR OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS
OF OTHER JURISDICTIONS.

(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.

SECTION 11.5 Integration. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

SECTION 11.6 Severability of Provisions. If any one or more of the provisions of
this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.

SECTION 11.7 Counterparts; Facsimile Delivery. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.

SECTION 11.8 Successors and Assigns; Binding Effect. (a) This Agreement shall be
binding on the parties hereto and their respective successors and assigns;
provided that none of the SPV, the Servicer or the Originators may assign any of
its rights or delegate any of its duties hereunder or under the First Tier
Agreement or under any of the other Transaction Documents to which it is a party
without the prior written consent of each Managing Agent. Except as provided in
clause (b) below, no provision of this Agreement shall in any manner restrict
the ability of any Investor to assign, participate, grant security interests in,
or otherwise transfer any portion of the Asset Interest.

(b) Any Committed Investor may assign all or any portion of its Commitment and
its interest in the Net Investment, the Asset Interest and its other rights and
obligations hereunder to

 

-88-



--------------------------------------------------------------------------------

any Person with the written approval of the applicable Administrator, on behalf
of its Conduit Investor, and the applicable Managing Agent and, if no
Termination Event is continuing, with the consent of the SPV (such consent not
to be unreasonably withheld). In connection with any such assignment, the
assignor shall deliver to the assignee(s) an Assignment and Assumption
Agreement, duly executed, assigning to such assignee a pro rata interest in such
assignor’s Commitment and other obligations hereunder and in the Net Investment,
the Asset Interest and other rights hereunder, and such assignor shall promptly
execute and deliver all further instruments and documents, and take all further
action, that the assignee may reasonably request, in order to protect, or more
fully evidence, the assignee’s right, title and interest in and to such interest
and to enable the Agent, on behalf of such assignee, to exercise or enforce any
rights hereunder and under the other Transaction Documents to which such
assignor is or, immediately prior to such assignment, was a party. Upon any such
assignment, (i) the assignee shall have all of the rights and obligations of the
assignor hereunder and under the other Transaction Documents to which such
assignor is or, immediately prior to such assignment, was a party with respect
to such assignor’s Commitment and interest in the Net Investment and the Asset
Interest for all purposes of this Agreement and under the other Transaction
Documents to which such assignor is or, immediately prior to such assignment,
was a party and (ii) the assignor shall have no further obligations with respect
to the portion of its Commitment which has been assigned and shall relinquish
its rights with respect to the portion of its interest in the Net Investment and
the Asset Interest which has been assigned for all purposes of this Agreement
and under the other Transaction Documents to which such assignor is or,
immediately prior to such assignment, was a party. No such assignment shall be
effective unless a fully executed copy of the related Assignment and Assumption
Agreement shall be delivered to the Agent and the SPV. In addition, if the
assignee shall not already be an Investor, such assignee shall deliver to the
Agent, the SPV and the Servicer, all applicable tax documentation (whether
pursuant to Section 9.4(b) or otherwise) requested by the Agent, the SPV or the
Servicer. All costs and expenses of the Agent incurred in connection with any
assignment hereunder shall be borne by the assignee. No Committed Investor shall
assign any portion of its Commitment hereunder without also simultaneously
assigning an equal portion of its interest in the Program Support Agreement to
which it is a party or under which it has acquired a participation.

(c) By executing and delivering an Assignment and Assumption Agreement, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Assumption Agreement, the assignor makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value or this Agreement, the other Transaction
Documents or any such other instrument or document; (ii) the assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the SPV, any Originator or the Servicer or the
performance or observance by the SPV, any Originator or the Servicer of any of
their respective obligations under this Agreement, the First Tier Agreement, the
other Transaction Documents or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, the First Tier Agreement, each other Transaction Document and
such other instruments, documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Assumption Agreement and to purchase

 

-89-



--------------------------------------------------------------------------------

such interest; (iv) such assignee will, independently and without reliance upon
the Agent, any Managing Agent, any Investor or any of their Affiliates, or the
assignor and based on such agreements, documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Transaction
Documents; (v) such assignee appoints and authorizes the Agent and its Managing
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement, the other Transaction Documents and any other instrument
or document furnished pursuant hereto or thereto as are delegated to the Agent
or its Managing Agent, as applicable, by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto and to enforce its
respective rights and interests in and under this Agreement, the other
Transaction Documents and the Affected Assets; (vi) such assignee agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of this Agreement and the other Transaction Documents are required to be
performed by it as the assignee of the assignor; and (vii) such assignee agrees
that it will not institute against any Conduit Investor any proceeding of the
type referred to in Section 11.11 prior to the date which is one (1) year and
one (1) day after the payment in full of all Commercial Paper of such Conduit
Investor.

(d) Without limiting the foregoing, a Conduit Investor may, from time to time,
with prior or concurrent notice to the SPV and the Servicer, in one transaction
or a series of transactions, assign all or a portion of the Net Investment and
its rights and obligations under this Agreement and any other Transaction
Documents to which it is a party to a Conduit Assignee. Upon and to the extent
of such assignment by a Conduit Investor to a Conduit Assignee, (i) such Conduit
Assignee shall be the owner of the assigned portion of the Net Investment,
(ii) the related Administrator for such Conduit Assignee will act as the
Administrator for such Conduit Assignee, with all corresponding rights and
powers, express or implied, granted to the Administrator hereunder or under the
other Transaction Documents, (iii) such Conduit Assignee (and any related
commercial paper issuer, if such Conduit Assignee does not itself issue
commercial paper) and their respective liquidity support provider(s) and credit
support provider(s) and other related parties shall have the benefit of all the
rights and protections provided to the Conduit Investor and its Program Support
Provider(s) herein and in the other Transaction Documents (including any
limitation on recourse against such Conduit Assignee or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all (or the assigned or assumed portion) of the Conduit
Investor’s obligations, if any, hereunder or any other Transaction Document, and
the Conduit Investor shall be released from such obligations, in each case to
the extent of such assignment, and the obligations of the Conduit Investor and
such Conduit Assignee shall be several and not joint, (v) all distributions in
respect of the Net Investment shall be made to the applicable Managing Agent or
the related Administrator, as applicable, on behalf of the Conduit Investor and
such Conduit Assignee on a pro rata basis according to their respective
interests, (vi) the definition of the term “CP Rate” with respect to the portion
of the Net Investment funded with commercial paper issued by the Conduit
Investor from time to time shall be determined in the manner set forth in the
definition of “CP Rate” applicable to the Conduit Investor on the basis of the
interest rate or discount applicable to commercial paper issued by such Conduit
Assignee (or the related commercial paper issuer, if such Conduit Assignee does
not itself issue commercial paper) rather than the Conduit Investor, (vii) the
defined terms and other terms and provisions of this Agreement and the other

 

-90-



--------------------------------------------------------------------------------

Transaction Documents shall be interpreted in accordance with the foregoing,
(viii) the Conduit Assignee, if it shall not be an Investor already, shall
deliver to the Agent, the SPV and the Servicer, all applicable tax documentation
(whether required by Section 9.4(b) or otherwise) reasonably requested by the
Agent, the SPV or the Servicer and (ix) if requested by the related Managing
Agent or the related Administrator with respect to the Conduit Assignee, the
parties will execute and deliver such further agreements and documents and take
such other actions as the related Managing Agent or such Administrator may
reasonably request to evidence and give effect to the foregoing. No assignment
by a Conduit Investor to a Conduit Assignee of all or any portion of the Net
Investment shall in any way diminish the related Committed Investors’
obligations under Section 2.3 or Section 2.17 to fund any Investment or L/C
Borrowing not funded by the related Conduit Investor or such Conduit Assignee or
to acquire from the Conduit Investor or such Conduit Assignee all or any portion
of the Net Investment pursuant to Section 3.1.

(e) In the event that a Conduit Investor makes an assignment to a Conduit
Assignee in accordance with clause (d) above, the Related Committed Investors:
(i) if requested by the related Administrator, shall terminate their
participation in the applicable Program Support Agreement to the extent of such
assignment, (ii) if requested by the related Administrator, shall execute
(either directly or through a participation agreement, as determined by such
Administrator) the program support agreement related to such Conduit Assignee,
to the extent of such assignment, the terms of which shall be substantially
similar to those of the participation or other agreement entered into by such
Committed Investor with respect to the applicable Program Support Agreement (or
which shall be otherwise reasonably satisfactory to the Administrator and the
Related Committed Investors), (iii) if requested by the related Conduit
Investor, shall enter into such agreements as requested by such Conduit Investor
pursuant to which they shall be obligated to provide funding to the Conduit
Assignee on substantially the same terms and conditions as is provided for in
this Agreement in respect of such Conduit Investor (or which agreements shall be
otherwise reasonably satisfactory to such Conduit Investor and the Committed
Investors), and (iv) shall take such actions as the Agent shall reasonably
request in connection therewith.

(f) Each of the SPV, the Servicer and the Originators hereby agrees and consents
to the assignment by any Conduit Investor from time to time of all or any part
of its rights under, interest in and title to this Agreement and the Asset
Interest to any Program Support Provider.

SECTION 11.9 Waiver of Confidentiality. Each of the SPV, the Servicer and the
Originators hereby consents to the disclosure of any non-public information with
respect to it received by the Agent, any Managing Agent, any Investor or any
Administrator to any other Investor or potential Investor, any Managing Agent,
any nationally recognized statistical rating organization rating a Conduit
Investor’s Commercial Paper, any dealer or placement agent of or depositary for
the Conduit Investor’s Commercial Paper, any Administrator, any Program Support
Provider, any credit/financing provider to any Conduit Investor or any of such
Person’s counsel or accountants in relation to this Agreement or any other
Transaction Document if they agree to hold it confidential pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the SPV. Subject to the forgoing, the Agent, the Managing Agents, the Investors
and the Administrators hereby agree to maintain the confidentiality of any
non-public information.

 

-91-



--------------------------------------------------------------------------------

SECTION 11.10 Confidentiality Agreement. Each of the SPV, the Servicer and the
Originators hereby agrees that it will not disclose the contents of this
Agreement or any other Transaction Document or any other proprietary or
confidential information of or with respect to any Investor, the Agent, any
Managing Agent, any Administrator or any Program Support Provider to any other
Person except (a) its auditors and attorneys, employees or financial advisors
(other than any commercial bank) and any nationally recognized statistical
rating organization, provided such auditors, attorneys, employees, financial
advisors or rating agencies are informed of the highly confidential nature of
such information and agree to use such information solely in connection with
their evaluation of, or relationship with, the SPV, the Servicer, the and its
affiliates or (b) as otherwise required by applicable law or order of a court of
competent jurisdiction.

SECTION 11.11 No Bankruptcy Petition Against the Conduit Investor. Each of the
SPV, the Servicer and the Originators hereby covenants and agrees that, prior to
the date which is one (1) year and one (1) day after the payment in full of all
outstanding Commercial Paper or other rated indebtedness of any Conduit Investor
(or its related commercial paper issuer), it will not institute against, or join
any other Person in instituting against, such Conduit Investor any proceeding of
a type referred to in the definition of Event of Bankruptcy.

SECTION 11.12 No Recourse.

(a) Notwithstanding anything to the contrary contained in this Agreement, the
obligations of any Conduit Investor under this Agreement and all other
Transaction Documents are solely the corporate obligations of such Conduit
Investor and shall be payable solely to the extent of funds received from the
SPV in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay its
matured and maturing Commercial Paper and shall only be required to pay amounts
payable by the SPV hereunder and under the other Transaction Documents from
funds of the SPV other than the proceeds of the Affected Assets to the extent it
has such funds.

(b) Any amounts which such Conduit Investors does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the Bankruptcy Code) against or corporate obligation of such Conduit
Investors for any such insufficiency unless and until such Conduit Investors
satisfies the provisions above.

(c) This Section 11.12 shall survive termination of this Agreement.

SECTION 11.13 No Proceedings; Limitations on Payments.

(a) Each of the parties hereto, by entering into this Agreement, hereby
covenants and agrees that it will not at any time institute against the SPV, or
join in any institution against the SPV of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or State bankruptcy or similar law in connection with
any of the SPV’s obligations under this Agreement or other Transaction
Documents.

(b) Notwithstanding any provisions contained in this Agreement to the contrary,
the parties hereto acknowledge and agree that (i) all amounts payable by the SPV
hereunder and

 

-92-



--------------------------------------------------------------------------------

under the other Transaction Documents shall be paid in accordance with the
priorities set forth in Section 2.12 and (ii) the SPV shall only be required to
pay amounts payable by the SPV hereunder and under the other Transaction
Documents from funds of the SPV other than the proceeds of the Affected Assets
to the extent it has such funds. Any amounts which the SPV does not pay pursuant
to the operation of clause (ii) of the preceding sentence shall not constitute a
claim (as defined in §101 of the Bankruptcy Code) against or corporate
obligation of the SPV for any such insufficiency unless and until the SPV
satisfies the provisions of clause (ii) above.

(c) This Section 11.13 shall survive termination of this Agreement.

[SIGNATURES FOLLOW]

 

-93-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

CVG CAPITAL II LLC By:  

/s/ Lynn P. Freeman

Name:   Lynn P. Freeman Title:   President

ASHLAND INC.,

individually and as Servicer

By:  

/s/ J. Kevin Willis

Name:   J. Kevin Willis Title:   Treasurer

ASHLAND INC.,

individually and as an Originator

By:  

/s/ J. Kevin Willis

Name:   J. Kevin Willis Title:   Treasurer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  S-1  



--------------------------------------------------------------------------------

YC SUSI TRUST, as a Conduit Investor and an Uncommitted Investor By:   Bank of
America, National Association,   as Administrative Trustee By:  

/s/ Leif E. Rauer

Name:   Leif E. Rauer Title:   Vice President

LIBERTY STREET FUNDING LLC,

as a Conduit Investor and Uncommitted Investor

By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  S-2  



--------------------------------------------------------------------------------

Commitment:

$102,000,000

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Agent, as a Letter of Credit Issuer and as a Managing Agent, Administrator
and Committed Investor for the Bank of America Investor Group

  By:  

/s/ Leif E. Rauer

  Name:   Leif E. Rauer   Title:   Vice President

Commitment:

$102,000,000

 

THE BANK OF NOVA SCOTIA,

as a Letter of Credit Issuer, a Managing Agent, Administrator and Committed
Investor for the Scotia Investor Group

  By:  

/s/ Michael Eden

  Name:   Michael Eden   Title:   Director

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  S-3  



--------------------------------------------------------------------------------

SCHEDULE I

Section 2.4 of this Agreement shall be read in its entirety as follows:

SECTION 2.4 Determination of Yield and Rate Periods.

(a) From time to time, for purposes of determining the Rate Periods applicable
to the different portions of the Net Investment funded by its Investor Group and
of calculating Yield with respect thereto, each Managing Agent shall allocate
the Net Investment allocable to its Investor Group to one or more tranches (each
a “Portion of Investment”). At any time, each Portion of Investment shall have
only one Rate Period and one Rate Type.

(b) As used in this Section 2.4, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

“Alternate Rate” means, for any Rate Period for any Portion of Investment, an
interest rate per annum equal to 1.75% per annum above the Offshore Rate for
such Rate Period; provided that in the case of:

(i) any Rate Period which commences on a date prior to the Agent receiving at
least three (3) Business Days’ notice thereof, or

(ii) any Rate Period relating to a Portion of Investment which is less than
$1,000,000,

the “Alternate Rate” for each day in such Rate Period shall be an interest rate
per annum equal to the Base Rate in effect on such day. The “Alternate Rate” for
any date on or after the declaration or automatic occurrence of Termination Date
pursuant to Section 8.2 shall be an interest rate equal to 2.00% per annum above
the Base Rate in effect on such day.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate for such day, plus 0.50% and (b) the rate of
interest in effect for such day as publicly announced from time to time by the
applicable Managing Agent as its “prime rate”. The “prime rate” is a rate set by
the applicable Managing Agent based upon various factors including such Managing
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in the prime rate announced by a
Managing Agent shall take effect at the opening of business on the day specified
in the public announcement of such change.

“CP Rate” means, for any Rate Period for any Portion of Investment and a
particular Conduit Investor, the per annum rate equivalent to the weighted
average cost (as determined by the related Administrator and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit Investor, other borrowings by
such Conduit Investor (other than under any Program Support Agreement) and any
other costs associated with the issuance of Commercial Paper) of or related to
the issuance of

 

Schedule I-1



--------------------------------------------------------------------------------

Commercial Paper that are allocated, in whole or in part, by the Conduit
Investor or its Administrator to fund or maintain such Portion of Investment
(and which may be also allocated in part to the funding of other assets of the
Conduit Investor); provided that if any component of such rate is a discount
rate, in calculating the “CP Rate” for such Portion of Investment for such Rate
Period, such Conduit Investor shall for such component use the rate resulting
from converting such discount rate to an interest bearing equivalent rate per
annum.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest  1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the applicable
Managing Agent on such day on such transactions as determined by it.

“Fluctuation Factor” means 1.2.

“Offshore Rate” means, for any Rate Period, a rate per annum determined by the
applicable Managing Agent pursuant to the following formula:

 

Offshore Rate =  

Offshore Base Rate

    1.00 – Eurodollar Reserve Percentage  

Where,

“Offshore Base Rate” means, for such Rate Period:

(i) the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate that
appears on the page of the Telerate Screen that displays an average British
Bankers Association Interest Settlement Rate (such page currently being page
number 3750) for deposits in Dollars (for delivery on the first day of such Rate
Period) with a term equivalent to such Rate Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Rate Period, or

(ii) in the event the rate referenced in the preceding subsection (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Rate Period) with a term equivalent to such Rate Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Rate Period, or

 

Schedule I-2



--------------------------------------------------------------------------------

(iii) in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum determined by the applicable Managing
Agent as the rate of interest at which Dollar deposits (for delivery on the
first day of such Rate Period) in same day funds in the approximate amount of
the applicable Portion of Investment to be funded by reference to the Offshore
Rate and with a term equivalent to such Rate Period would be offered by its
London Branch to major banks in the offshore dollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Rate Period; and

“Eurodollar Reserve Percentage” means, for any day during any Rate Period, the
reserve percentage (expressed as a decimal, rounded upward to the next  1/100th
of 1%) in effect on such day, whether or not applicable to any Investor, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “eurocurrency liabilities”). The
Offshore Rate shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Rate Period” means (a) with respect to any Portion of Investment funded by the
issuance of Commercial Paper, (i) initially the period commencing on (and
including) the date of the initial purchase or funding of such Portion of
Investment and ending on (and including) the last day of the current calendar
month, and (ii) thereafter, each period commencing on (and including) the first
day after the last day of the immediately preceding Rate Period for such Portion
of Investment and ending on (and including) the last day of the current calendar
month; and (b) with respect to any Portion of Investment not funded by the
issuance of Commercial Paper, (i) initially the period commencing on (and
including) the date of the initial purchase or funding of such Portion of
Investment and ending on (but excluding) the next following Settlement Date, and
(ii) thereafter, each period commencing on (and including) a Settlement Date and
ending on (but excluding) the next following Settlement Date; provided that

(A) any Rate Period with respect to any Portion of Investment (other than any
Portion of Investment accruing Yield at the CP Rate) that would otherwise end on
a day which is not a Business Day shall be extended to the next succeeding
Business Day; provided that if Yield in respect of such Rate Period is computed
by reference to the Offshore Rate, and such Rate Period would otherwise end on a
day which is not a Business Day, and there is no subsequent Business Day in the
same calendar month as such day, such Rate Period shall end on the next
preceding Business Day;

(B) in the case of any Rate Period for any Portion of Investment that commences
before the Termination Date and would otherwise end on a date occurring after
the Termination Date, such Rate Period shall end on such Termination Date and
the duration of each Rate Period which commences on or after the Termination
Date shall be of such duration as shall be selected by such Managing Agent; and

(C) any Rate Period in respect of which Yield is computed by reference to the CP
Rate may be terminated at the election of, and upon notice thereof to the SPV
by, the applicable Managing Agent any time, in which case the Portion of
Investment allocated

 

Schedule I-3



--------------------------------------------------------------------------------

to such terminated Rate Period shall be allocated to a new Rate Period
commencing on (and including) the date of such termination and ending on (but
excluding) the next following Settlement Date, and shall accrue Yield at the
Alternate Rate.

“Rate Type” means the Offshore Rate, the Base Rate or the CP Rate.

“Yield” means:

(iv) for any Portion of Investment during any Rate Period to the extent a
Conduit Investor funds such Portion of Investment through the issuance of
Commercial Paper (directly or indirectly through a related commercial paper
issuer),

 

    CPR × I ×   

D

             360      

(v) for any Portion of Investment funded by a Committed Investor and for any
Portion of Investment to the extent a Conduit Investor will not be funding such
Portion of Investment through the issuance of Commercial Paper (directly or
indirectly through a related commercial paper issuer),

 

    AR × I ×   

D

             360      

where:

 

AR    =    the Alternate Rate for such Portion of Investment for such Rate
Period, CPR    =    the CP Rate for such Conduit Investor for such Portion of
Investment for such Rate Period (as determined by the Administrator on or prior
to the fifth (5th) Business Day of the calendar month next following such Rate
Period), D    =    the actual number of days during such Rate Period, and I    =
   the weighted average of such Portion of Investment during such Rate Period;

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that at all times after the declaration or automatic
occurrence of the Termination Date pursuant to Section 8.2, Yield for all
Portion of Investment shall be determined as provided in clause (ii) of this
definition; and provided further that notwithstanding the forgoing, all
computations of Yield based on the Base Rate shall be based on a year of 365 or
366 days, as applicable.

(c) Offshore Rate Protection; Illegality. (i) If any Managing Agent is unable to
obtain on a timely basis the information necessary to determine the Offshore
Rate for any proposed Rate Period, then

 

Schedule I-4



--------------------------------------------------------------------------------

(A) such Managing Agent shall forthwith notify its Conduit Investor or Committed
Investors, as applicable, and the SPV that the Offshore Rate cannot be
determined for such Rate Period, and

(B) while such circumstances exist, none of such Conduit Investor, such
Committed Investors or such Managing Agent shall allocate any Portion of
Investment with respect to Investments made during such period or reallocate any
Portion of Investment allocated to any then existing Rate Period ending during
such period, to a Rate Period with respect to which Yield is calculated by
reference to the Offshore Rate.

(i) If, with respect to any outstanding Rate Period, a Conduit Investor or any
Committed Investor on behalf of which a Managing Agent holds any Portion of
Investment notifies such Managing Agent that it is unable to obtain matching
deposits in the London interbank market to fund its purchase or maintenance of
such Portion of Investment or that the Offshore Rate applicable to such Portion
of Investment will not adequately reflect the cost to the Person of funding or
maintaining such Portion of Investment for such Rate Period, then (A) such
Managing Agent shall forthwith so notify the SPV and (B) upon such notice and
thereafter while such circumstances exist none of such Managing Agent, such
Conduit Investor or such Committed Investor, as applicable, shall allocate any
other Portion of Investment with respect to Investments made during such period
or reallocate any Portion of Investment allocated to any Rate Period ending
during such period, to a Rate Period with respect to which Yield is calculated
by reference to the Offshore Rate.

(ii) Notwithstanding any other provision of this Agreement, if a Conduit
Investor or any of the Committed Investors, as applicable, shall notify their
respective Managing Agent that such Person has determined (or has been notified
by any Program Support Provider) that the introduction after the Closing Date of
or any change in or in the interpretation of any Law makes it unlawful (either
for such Conduit Investor, such Committed Investor or such Program Support
Provider, as applicable), or any central bank or other Official Body asserts
that it is unlawful for such Conduit Investor, such Committed Investor or such
Program Support Provider, as applicable, to fund the purchases or maintenance of
any Portion of Investment accruing Yield calculated by reference to the Offshore
Rate, then (A) as of the effective date of such notice from such Person to its
Managing Agent, the obligation or ability of such Conduit Investor or such
Committed Investor, as applicable, to fund the making or maintenance of any
Portion of Investment accruing Yield calculated by reference to the Offshore
Rate shall be suspended until such Person notifies its Managing Agent that the
circumstances causing such suspension no longer exist and (B) each Portion of
Investment made or maintained by such Person shall either (1) if such Person may
lawfully continue to maintain such Portion of Investment accruing Yield
calculated by reference to the Offshore Rate until the last day of the
applicable Rate Period, be reallocated on the last day of such Rate Period to
another Rate Period and shall accrue Yield calculated by reference to the Base
Rate or (2) if such Person shall determine that it may not lawfully continue to
maintain such Portion of Investment accruing Yield calculated by reference to
the Offshore Rate until the end of the applicable Rate Period, such Person’s
share of such Portion of Investment allocated to such Rate Period shall be
deemed to accrue Yield at the Base Rate from the effective date of such notice
until the end of such Rate Period.

 

Schedule I-5



--------------------------------------------------------------------------------

SCHEDULE II

Calculation of Required Reserves

“Calculation Period” means the period from the Closing Date until the first day
on which a Servicer Report is required to be delivered and each subsequent
period from a day on which a Servicer Report is required to be delivered until
the next date on which a Servicer Report is required to be delivered.

“Charged-Off Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Month End Date of (a) the aggregate
initial Unpaid Balance of all Receivables which became Charged-Off Receivables
during such Calculation Period divided by (b) the aggregate amount of sales by
the Originators giving rise to Receivables in the current month.

“Days Sales Outstanding” means, for any Calculation Period, the product, rounded
upward, if necessary, to the next higher whole number, obtained by multiplying
(a) 121 by (b) the quotient obtained by dividing (i) the aggregate Unpaid
Balance of Receivables as of the most recent Month End Date by (ii) the
aggregate amount of sales giving rise to Receivables originated during the
consecutive four (4) month period ended on the most recent Month End Date.

“Default Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Month End Date of (a) the sum of
(i) the aggregate initial Unpaid Balance of all Receivables as to which, as of
such Month End Date, any payment, or any part thereof, remained unpaid 61 days
or more, but not more than 90 days, from the original due date thereof, plus
(b) the aggregate initial Unpaid Balance of all Charged-Off Receivables arising
as of such Month End Date, divided by (b) the aggregate amount of sales by the
Originators giving rise to Receivables in the third and fourth month prior to
the month of determination, divided by (c) 2.

“Dilution” means, on any date, an amount equal to the sum, without duplication,
of the aggregate reduction effected on such day in the Unpaid Balances of the
Receivables attributable to any non-cash items including credits, rebates,
billing errors, sales or similar taxes, cash discounts, volume discounts,
allowances, disputes (it being understood that a Receivable is “subject to
dispute” only if and to the extent that, in the reasonable good faith judgment
of the applicable Originator (which shall be exercised in the ordinary course of
business) such Obligor’s obligation in respect of such Receivable is reduced on
account of any performance failure on the part of such Originator), set-offs,
counterclaims, chargebacks, returned or repossessed goods, sales and marketing
discounts, warranties, any unapplied credit memos and other adjustments that are
made in respect of Obligors; provided that writeoffs related to an Obligor’s bad
credit shall not constitute Dilution.

“Dilution Horizon Ratio” means, for any Calculation Period, the greater of
(a) 100% and (b) the ratio (expressed as a percentage) computed as of the most
recent Month End Date by dividing (i) the aggregate initial Unpaid Balance of
sales by the Originators giving rise to Receivables during the calendar month
ended on such Month End Date by (ii) the Aggregate Unpaid Balance as of such
Month End Date.

 

Schedule II-1



--------------------------------------------------------------------------------

“Dilution Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Month End Date by dividing (a) the
aggregate Dilution incurred during such period, by (b) the aggregate amount of
sales by the Originators giving rise to Receivables in the month prior to the
month of determination.

“Dilution Reserve Percentage” for any Calculation Period, a percentage equal to:

LOGO [g24180ex10_3pg132.jpg]

where:

 

   SF    =    the Stress Factor;       EDR    =    the Expected Dilution Ratio;
      DS    =    the Dilution Spike; and       DHR    =    the Dilution Horizon
Ratio.   

“Dilution Spike” means, as of any date of determination, the highest average
Dilution Ratio for any three consecutive calendar months during the immediately
preceding 12 calendar months.

“Expected Dilution Ratio” means, for any Calculation Period, the average of the
Dilution Ratios for the 12 calendar months ending on the most recent Month End
Date.

“Loss Horizon Ratio” means, for any Calculation Period, the quotient, expressed
as a percentage, of (a) the aggregate initial Unpaid Balance of Eligible
Receivables which arose during the period ending on the most recent Month End
Date equal to three (3.0) months, divided by (b) the aggregate initial Unpaid
Balance of Eligible Receivables at the most recent Month End Date.

“Loss Reserve Ratio” means, for any Calculation Period, the product of (a) the
Stress Factor, (b) the highest three-month average, during the twelve-month
period ending on the most recent Month End Date, of the Default Ratio and
(c) the Loss Horizon Ratio for such Calculation Period.

“Minimum Percentage” means, for any Calculation Period, the sum of (a) four,
times 4.0%, plus (b) the product of (i) the Expected Dilution Ratio and (ii) the
Dilution Horizon Ratio.

“Month End Date” means the last day of each calendar month.

“Required Reserves” at any time means the sum of (a) the Yield Reserve, plus
(b) the Servicing Fee Reserve, plus (c) the greater of (i) the sum of the Loss
Reserve Ratio and the Dilution Reserve Percentage and (ii) the Minimum
Percentage, each as in effect at such time, multiplied by the Net Pool Balance
on such date.

 

Schedule II-2



--------------------------------------------------------------------------------

“Servicing Fee Reserve” means, at any time, an amount equal to the sum of
(a) the current Servicing Fee rate, plus (b) the product of (i) a fraction, the
numerator of which is the Days Sales Outstanding and the denominator of which is
360 multiplied by (ii) the aggregate Unpaid Balance of all Receivables.

“Stress Factor” means 2.0.

“Yield Reserve” means, as of any date of determination, an amount equal to
(a) the product of (i) 2 times (ii) the Days Sales Outstanding in effect on such
date times (iii) the sum of the Offshore Rate in effect on such date (as
determined by the Agent) plus 2%, divided by (b) 360, multiplied by (c) the Net
Pool Balance on such date.

 

Schedule II-3



--------------------------------------------------------------------------------

SCHEDULE III

Settlement Procedures

Sections 2.12 through 2.15 of the Agreement shall be read in their entirety as
follows:

SECTION 2.12 Settlement Procedures. (a) Weekly Procedure. Weekly on the seventh,
fourteenth, twenty-first and twenty-eighth day of each calendar month (or the
next Business Day if such day is not a Business Day), the Servicer shall, out of
the Collections received or deemed received by the SPV, any of the Originators
or the Servicer (including in any Blocked Account) on such day:

(i) Deposit into the Collection Account an amount equal to the aggregate of the
Yield (which, in the case of Yield computed by reference to the CP Rate, shall
be determined for such purpose using the CP Rate most recently determined by the
applicable Administrator, multiplied by the Fluctuation Factor) and Servicing
Fee accrued through such day, and anticipated to accrue for the following
calendar week, for each Portion of Investment and any other Aggregate Unpaids
(other than Net Investment) accrued through such day, and anticipated to accrue
for the following calendar week, and not previously set aside;

(ii) set aside and hold in trust for the benefit of the Managing Agents (on
behalf of such Managing Agents’ Investor Groups) an amount equal to the excess,
if any, of:

(A) the greatest of:

 

  (1) if the SPV shall have elected to reduce the Net Investment under
Section 2.13, the amount of the proposed reduction,

 

  (2) the amount, if any, by which the sum of the Net Investment and Required
Reserves shall exceed the Net Pool Balance, together with the amount, if any, by
which the Net Investment shall exceed the Maximum Net Investment, and

 

  (3) if such day is on or after the Termination Date, the Net Investment; over

(B) the aggregate of the amounts theretofore set aside and then so held for the
benefit of the Managing Agents (on behalf of such Managing Agents’ Investor
Groups) pursuant to this clause (ii); and

(iii) pay the remainder, if any, of such Collections to the SPV for application
to Reinvestment, for the benefit of the Agent (for the benefit of the Investor),
in the Receivables and other Affected Assets in accordance with Section 2.2(b).
To the extent and for so long as such Collections may not be reinvested pursuant
to Section 2.2(b), the Servicer shall hold such Collections in trust for the
benefit of the Agent (for the benefit of the Investors).

 

Schedule III-1



--------------------------------------------------------------------------------

(b) Settlement Procedures.

(i) The Servicer shall deposit into the Collection Account, on each Business Day
selected by the SPV for a reduction of the Net Investment under Section 2.13 the
amount of Collections held for the Agent pursuant to Section 2.12(a)(ii).

(ii) On any date on or prior to the Termination Date, if the sum of the Net
Investment and Required Reserves exceeds the Net Pool Balance, the Servicer
shall immediately pay to the Collection Account from amounts set aside pursuant
to clause (ii) or clause (iii) of Section 2.12(a) an amount equal to such
excess.

(iii) On each Settlement Date, the Servicer shall deposit to the Collection
Account out of the amount, if any, set aside pursuant to clause (ii) and (to the
extent not theretofore reinvested) clause (iii) of Section 2.12(a) and not
theretofore deposited to the Collection Account pursuant to this
Section 2.12(b), an amount equal to the lesser of such amount and the Net
Investment;

provided that if the Agent gives its consent (which consent may be revoked at
any time during the continuation of a Termination Event or a Potential
Termination Event), the Servicer may retain amounts which would otherwise be
deposited in respect of the accrued and unpaid Servicing Fee, in which case no
distribution shall be made in respect of such Servicing Fee under clause (c)
below. Any amounts set aside pursuant to Section 2.12(a) in excess of the amount
required to be deposited in the Collection Account pursuant to this subsection
(b) shall continue to be set aside and held in trust by the Servicer for
application on the next succeeding Settlement Date.

(c) Order of Application. Upon receipt by the Agent of funds deposited pursuant
to subsection (b), the Agent shall distribute them to the Persons, for the
purposes and in the order of priority set forth below:

(i) first, to each Managing Agent, pro rata based on the amount of accrued and
unpaid Yield owing to such Managing Agent’s Investor Group, in payment of the
accrued and unpaid Yield on all Portions of Investment, the Program Fee and the
Facility Fee for the related Rate Period, and second, to each Letter of Credit
Issuer, for its own account, the Letter of Credit Fees due to it;

(ii) if an Originator or any Affiliate of an Originator is not then the
Servicer, to the Servicer, in payment of the accrued and unpaid Servicing Fee
payable on such Settlement Date;

(iii) first, to each Managing Agent (A) prior to the Termination Date, pro rata
based upon the Net Investment attributable to such Managing Agent’s Investor
Group in reduction of the outstanding Net Investment, an amount equal to the sum
of (x) the positive difference (if any) of (I) the sum of the Net Investment
plus the Required Reserves minus (II) the Net Pool Balance and (y) the amount of
any optional reduction of the Net Investment specified by the SPV in accordance
with Section 2.13, and (B) on or after the Termination Date, pro rata based upon
the Net Investment attributable to such Managing Agent’s Investor Group in
reduction of the outstanding Net Investment, an

 

Schedule III-2



--------------------------------------------------------------------------------

amount equal to the outstanding Net Investment, and second, for deposit in a
segregated account with the Agent, an amount necessary to Cash Collateralize the
Letter of Credit Liability as required pursuant to Section 2.17;

(iv) to the Agent and each other Secured Party as may be entitled to such
payment, pro rata based on the amounts owing to each of them, in payment of any
other Aggregate Unpaids owed by the SPV hereunder to such Person (in each case,
without duplication);

(v) if an Originator or any Affiliate of an Originator is the Servicer, to the
Servicer in payment of the accrued Servicing Fee payable on such Settlement
Date, to the extent not paid pursuant to clause (ii) above or retained pursuant
to subsection (b) above; and

(vi) to the SPV, any remaining amounts.

SECTION 2.13 Optional Reduction of Net Investment. The SPV may at any time elect
to cause the reduction of the Net Investment as follows:

(a) the SPV shall instruct the Servicer to (and the Servicer shall) set aside
Collections and hold them in trust for the Managing Agents (on behalf of such
Managing Agents’ Investor Groups) under clause (ii) of Section 2.12(a) until the
amount so set aside shall equal the desired amount of reduction;

(b) the SPV shall give the Agent and the Managing Agents at least two
(2) Business Days’ prior written notice (or at least five (5) Business Days’
prior written notice in the case of any reduction of the Net Investment by more
than $20,000,000) of the amount of such reduction and the date on which such
reduction will occur; and

(c) on any Business Day occurring at least two (2) Business Days after the date
of the SPV’s notice, the Servicer shall pay to each applicable Managing Agent
(on a pro rata basis based on the Net Investment attributed to such Managing
Agents’ Investor Group), in reduction of the Net Investment, the amount of such
Collections so held or, if less, the Net Investment (it being understood that
the Net Investment shall not be deemed reduced by any amount set aside or held
pursuant to this Section 2.13 unless and until, and then only to the extent
that, such amount is finally paid to the applicable Managing Agents as
aforesaid); provided that the amount of any such reduction shall be not less
than $1,000,000.

SECTION 2.14 Application of Collections Distributable to the SPV. Unless
otherwise instructed by the SPV, the Servicer shall allocate and apply, on
behalf of the SPV, Collections distributable to the SPV hereunder pursuant to
Section 2.12(c)(vi), first, to the payment or provision for payment of the SPV’s
operating expenses, as instructed by the SPV, second, to the payment to the
applicable Originators under the First Tier Agreement of amounts due and payable
thereunder and third, to the payment to the applicable Originators of the
purchase price of new Receivables in accordance with the First Tier Agreement.
Without limiting the foregoing clause first, payments to be made thereunder
shall include the repayment of any expenses and fees incurred by the Servicer in
connection with any Blocked Account incurred as a result of checks, money orders
and other items credited to or deposited by or on behalf of the SPV or

 

Schedule III-3



--------------------------------------------------------------------------------

constituting property of the SPV which are returned or otherwise not collected,
including any charges, fees, commissions and expenses imposed by the applicable
Blocked Account Bank at which any such account is maintained as a result of such
returned or uncollected items.

SECTION 2.15 Collections Held in Trust. So long as the SPV or the Servicer shall
hold any Collections or Deemed Collections then or thereafter required to be
paid by the SPV to the Servicer or by the SPV or the Servicer to the Agent, it
shall hold such Collections in trust, and shall deposit such Collections into a
Blocked Account or the Collection Account at such times otherwise required by
this Agreement. The Net Investment shall not be deemed reduced by any amount
held in trust or in the Collection Account pursuant to Section 2.12 unless and
until, and then only to the extent that, such amount is finally paid to the
Agent or the applicable Managing Agent in accordance with Section 2.12.

 

Schedule III-4



--------------------------------------------------------------------------------

SCHEDULE 4.1(d)

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in this
Agreement, the SPV hereby represents, warrants, and covenants as follows:

General

1. The Transfer and Administration Agreement creates a valid and continuing
security interest (as defined in UCC Section 9-102) in the Affected Assets in
favor of the Agent (for the benefit of the Secured Parties), which security
interest is prior to all other Adverse Claims, and is enforceable as such as
against creditors of and purchasers from the SPV.

2. The Eligible Receivables constitute “accounts” within the meaning of UCC
Section 9-102. The rights of the SPV under the First Tier Agreement constitute
“general intangibles” within the meaning of UCC Section 9-102.

3. The SPV has taken all steps necessary to perfect its security interest
against the Obligor in the Related Security (if any) securing the Eligible
Receivables.

Creation

4. Immediately prior to the transfer and assignment herein contemplated, the SPV
had good title to each Eligible Receivable and its rights under the First Tier
Agreement, and was the sole owner thereof, free and clear of all Adverse Claims
and, upon the transfer thereof, the Agent shall have good title to each such
Receivable, and will (i) be the sole owner thereof, free and clear of all Liens,
or (ii) have a first priority security interest in such Eligible Receivables,
and the transfer or security interest has been perfected under the UCC; provided
that to the extent the Obligor of such Receivable is an Official Body, the SPV,
the Servicer and the Originators shall not be required to comply with any
Assignment of Claims Acts. Immediately prior to the sale, assignment, and
transfer thereof, each Eligible Receivable was secured by a valid and
enforceable perfected security interest in the related Related Security (if any)
in favor of the SPV as secured party, and such security interest is prior to all
other Adverse Claims in such Related Security; provided that to the extent the
Obligor of such Receivable is an Official Body, the SPV, the Servicer and the
Originators shall not be required to comply with any Assignment of Claims Acts.
The SPV has not taken any action to convey any right to any Person that would
result in such Person having a right to payments due under the Receivables
(other than with respect to servicing of Receivables by the Servicer or
Sub-Services as permitted by this Agreement).

Perfection

5. The SPV has caused or will have caused, within ten days after the effective
date of the Transfer and Administration Agreement, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of, or security
interest in, the Receivables and the rights of the SPV under the First Tier
Agreement from SPV to the Agent.

 

Schedule IV-1



--------------------------------------------------------------------------------

Priority

6. Other than the transfer of the Receivables under the First Tier Agreement and
to the Agent under the Transfer and Administration Agreement, none of the
Originators nor the SPV has pledged, assigned, sold, granted a security interest
in, or otherwise conveyed any of the Receivables or the other Affected Assets.
None of the Originators nor the SPV has authorized the filing of, or is aware
of, any financing statements against the SPV that include a description of
collateral covering the Receivables or the other Affected Assets other than any
financing statement relating to the transfers under the First Tier Agreement and
to the Agent under the Transfer and Administration Agreement or that has been
terminated.

7. None of the Originators nor the SPV has any knowledge of any judgment, ERISA
or tax lien filings against it that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

8. The Collection Account is not in the name of any person other than the Agent.
The SPV has not consented to the securities intermediary of the Collection
Account to comply with entitlement orders of any person other than the Agent.

9. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the Perfection Representations contained in this Schedule
shall be continuing, and remain in full force and effect until such time as all
obligations under this Agreement have been finally and fully paid and performed.

10. The parties to the Transfer and Administration Agreement: (i) shall not,
without obtaining a confirmation of the then-current rating of the applicable
Commercial Paper, waive any of the Perfection Representations; and (ii) shall
provide S&P with prompt written notice of any breach of the Perfection
Representations, and shall not, without obtaining a confirmation of the
then-current rating of the applicable Commercial Paper (as determined after any
adjustment or withdrawal of the ratings following notice of such breach) waive a
breach of any of the Perfection Representations.

11. In order to evidence the interests of the Agent under the Transfer and
Administration Agreement, the Servicer shall, from time to time, take such
action, or execute and deliver such instruments (other than filing financing
statements) as may be necessary (including such actions as are requested in
writing by any Managing Agent) to maintain the Agent’s ownership interest and to
maintain and to perfect, as a first-priority interest, the Agent’s security
interest in the Receivables (other than Foreign Receivables) and the other
Affected Assets; provided that to the extent the Obligor of such Receivable is
an Official Body, the SPV, the Servicer and the Originators shall not be
required to comply with any Assignment of Claims Acts. The Servicer shall, from
time to time and within the time limits established by law, prepare and present
to the Agent for the Agent’s authorization and approval all financing
statements, amendments, continuations or other filings necessary to continue,
maintain and perfect as a first-priority interest the Agent’s interest in the
Receivables and other Affected Assets. The Agent’s approval of such filings
shall authorize the Servicer to file such financing statements under the UCC.
Notwithstanding anything else in the Transaction Documents to the contrary, the
Servicer shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements, without the
prior written consent of each Managing Agent.

 

Schedule IV-2